Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 1 of 135




                Exhibit 1
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 2 of 135



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                               FT. LAUDERDALE DIVISION

                                    Case No. 0:20-CV-60633-RS

   VINCENT J. MORRIS, STEVEN SIMMONS,
   YOLANDA UPTON, and MICHAEL LUZZI,
   on behalf of themselves and all others similarly
   situated,

          Plaintiffs,
   v.

   PHH MORTGAGE CORPORATION d/b/a
   PHH MORTGAGE SERVICES, on its own
   behalf and as successor by merger to OCWEN
   LOAN SERVICING, LLC, a New Jersey
   Corporation, and OCWEN LOAN SERVICING,
   LLC, a Florida Limited Liability Company,

         Defendants.
   _______________________________             /


                        STIPULATION OF SETTLEMENT AND RELEASE
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 3 of 135



                                      TABLE OF EXHIBITS

   Exhibit A:   Class Notice

   Exhibit B:   Operative Complaint

   Exhibit C:   [proposed] Preliminary Approval Order

   Exhibit D:   Proof of Claim
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 4 of 135



              IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs Vincent J.

       Morris, Steven Simmons, Yolanda Upton, and Michael Luzzi                                        and

       Defendant

       named defendant

       through their duly authorized counsel, that the above-captioned action, Vincent J. Morris, et al. v.

       PHH Mortgage Corporation d/b/a PHH Mortgage Services, No. 0:20-CV-60633-RS (S.D. Fla.),

       is hereby settled on all of the terms and conditions set forth in this Stipulation of Settlement and

       Release, and that upon approval by the Court, final judgment shall be entered on the terms and

       conditions set forth herein.

  I.          INTRODUCTION

              1.      The Litigation



       use of optional, expedited online and telephonic payment methods.1 Plaintiff Morris filed this

       Action against PHH on March 25, 2020 (Doc. 1). In the initial complaint, Morris asserted claims



       agreement, and unjust enrichment, all based on                          assessment of Convenience

       Fees when Morris sought to pay his mortgage using online or telephonic payment methods. Morris

       sought to represent a class of similarly situated Florida borrowers on all of his claims.

              Before PHH responded to the initial complaint, Morris filed an amended complaint (Doc.

       11), which is the Operative Complaint. The Operative Complaint added three additional

       Plaintiffs Steven Simmons, Yolanda Upton, and Michael Luzzi           and alleged that by assessing


       1



                                                                                                   .


                                                         1
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 5 of 135



   Co

   methods, the PHH Defendants violated Section 1692f(1) of the Fair Debt Collection Practices Act

                                                                                       age agreements,

   deeds of trust, or similar security instruments. Plaintiffs asserted their FDCPA and breach of

   claims on behalf of two separate nationwide classes, one of Ocwen borrowers and the other of

   PHH borrowers. PHH moved to dismiss the amended complaint in its entirety on August 7, 2020

   (Doc. 26), arguing, among other things, that Convenience Fees could not have violated § 1692f(1)

   of the FDCPA (or, by extension, borrower mortgage agreements) because Convenience Fees were

   voluntarily paid by fully-informed borrowers in return for an entirely optional and separate service:

   expedited payment processing.

          From the outset of the action, however, the Parties recognized that both regulators and

   courts have reached different conclusions on the merits of the claims presented. On the one hand,

   many courts, including this Court and the Middle District of Florida in several recent decisions

   dismissing with prejudice substantially similar actions against PHH as successor to Ocwen, have

   held that Convenience Fees do not violate the FDCPA or state analogs. Likewise, the Federal

                                  issued guidance stating that Convenience Fees do not violate the

   FDCPA because any required authorization and consent could be expressed in general terms in the

   loan documents or granted orally in a side agreement entered into at the time of the payment

   transaction. On the other hand, many courts, also including this Court in denying motions to

   dismiss substantially similar actions against PHH as successor to Ocwen, have held that

   Convenience Fees do violate the FDCPA or state analogs. And in 2017, the Consumer Financial

                         CFPB

   Convenience Fees could violate the FDCPA in certain circumstances. No federal appellate court




                                                    2
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 6 of 135



   has yet weighed in to resolve the dispute.

          Recognizing that different courts had reached different conclusions on

   and given the existence of contradictory regulatory guidance on the issue, the Parties decided to

   mediate the dispute soon after Plaintiff Morris filed the initial complaint. Beginning in or around

   April 2020, the Parties agreed to participate in an early mediation with independent mediator

   Rodney Max of Upchurch Watson White & Max. Mr. Max had already mediated claims brought

   against the PHH Defendants in two other class actions, Bardak v. Ocwen Loan Servicing, LLC,

   Case No. 8:19-cv-01111-SCB-TGW (M.D. Fla.), and Torliatt v. Ocwen Loan Servicing, LLC, Case

   No. 3:19-cv-04303-WHO (N.D. Cal.). Plaintiffs here invited to the mediation the plaintiffs from

   Bardak and Torliatt, as well as the counsel from another class action, Bell v. PHH Mortgage Corp.,

   Case No. 1:20-CV-03187 (D.N.J.), all of whom were represented by, among others, the same lead

   counsel. The Parties also obtained a 30-day stay of all case management deadlines in this case

   pending mediation, entered on May 4, 2020 (Doc. 8). Prior to the mediation, the PHH Defendants

   provided extensive informal discovery and class-related data to Plaintiffs here, which information

   and data had also been provided to the plaintiffs in Bardak and Torliatt in connection with the

   earlier mediation with those parties.

          On May 12, 2020, counsel for the Parties and counsel for the Bardak, Torliatt, and Bell

   plaintiffs participated in a mediation with Mr. Max by videoconference. That mediation continued

   on May 20, 2020, also by videoconference, but resulted in an impasse between and among the

   PHH Defendants, the Plaintiffs, and the Bardak, Torliatt, and Bell plaintiffs.

           Immediately thereafter, Plaintiffs here and the PHH Defendants began a separate

   mediation of this case only, as suggested by Mr. Max, with only the parties to this case

   participating. The Parties obtained a further extension of the stay of case management deadlines




                                                    3
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 7 of 135



   (Doc. 10). Over the next two and a half months, the Parties participated in numerous telephonic or

   videoconference mediation sessions, including video or telephonic conferences with Mr. Max on

   June 9, 2020, June 26, 2020, August 5, 2020, and August 7, 2020, with ongoing telephonic

   mediation discussions between those dates. The mediation process included continuing exchanges

   by the Parties of informal discovery and confirmatory due diligence information and data

   concerning                        procedures for accepting loan payments by telephone with a live

                                                                      IVR    or by internet; the PHH

                policies and procedures for authorization and collection of Convenience Fees

   associated with loan payments made by such means; various data regarding each of the Plaintiffs;

   and the total volume and dollar amount of Convenience Fees collected during the relevant time

   period from borrowers

                               -length negotiations and mediation efforts, the Parties were able to

   reach an agreement on the principle terms of a potential settlement, subject to further negotiation

   of the remaining details through the still ongoing mediation. The Parties only then discussed and

   agreed that their only agreements regarding incentive payments to the class representatives and

                      Class Counsel would be (1) that Plaintiffs would seek Service Awards of up to

   $5,000 per Plaintiff, for a total of $20,000, and Class Counsel would seek an award of Attorneys

   Fees and Expenses from the District Court of up to thirty percent (30%) of the Settlement Fund,

   both to be paid solely out of the Settlement Fund, while (2) the PHH Defendants would remain



   PHH Defendants deemed fit.

          As a result of the ongoing mediation and those subsequent fee-related negotiations, and

   based upon their own respective independent investigations and evaluations of the facts and law




                                                   4
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 8 of 135



                                                                                             Proposed

   Settlement Term Sheet on August 9, 2020, subject to board approval for the PHH Defendants.

   Thereafter, the Parties moved the Court to stay the action pending their expected submission of

   the Settlement for preliminary approval. (Doc. 29.) After obtaining board approval, the Parties

   engaged in further negotiation of all details of this Settlement, along with further information and

   due diligence exchanges. On August 25, 2020 the Parties executed this Agreement.

          This Agreement is a compromise, and the Agreement, any related documents, and any

   negotiations resulting in it shall not be construed as or deemed to be evidence of or an admission

   or concession of liability or wrongdoing on the part of the PHH Defendants, or any of the Released

   Persons (as defined in this Agreement), with respect to any claim of any fault or liability or

   wrongdoing or damage whatsoever.

          2.      Claims of Plaintiffs and Benefits of Settlement

          Plaintiffs believe that they have meritorious claims which, if brought to trial, would be

   certified and successful. Plaintiffs, and the homeowners they seek to represent, contend they were

   charged illegal Convenience Fees when they made their mortgage payments by phone or online to

   ensure that the payment was processed on time. Plaintiffs maintain these processing fees are not

   authorized by Plaintiff   and the Settlement                          PHH knows it. Such abusive

   collection practices surrounding Convenience Fees have run rampant across the country in recent

   years and some courts have found them to be illegal. So much so, the Consumer Financial

   Protection Bureau recently issued its Compliance Bulletin 2017-01, cautioning lenders and



                                                        rmine whether such fees are authorized by the




                                                    5
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 9 of 135



          Despite knowing full well that Convenience Fees are not expressly authorized by standard-

   form mortgages or permitted by law, this action alleges that PHH charges their customers

   Convenience Fees for making mortgage payments over the phone or online. The question at the

   heart of this lawsuit is whether PHH, by charging its customers extra fees to make their mortgage

   payments by phone or online, violates the FDCPA or the mortgage contract itself. This question

   has the exact same answer for each and every Settlement Class Member who paid these fees.

          Although Plaintiffs believe that they have strong arguments to succeed certifying a class,

   as well as obtaining a trial verdict, Plaintiffs and the Settlement Class faced significant hurdles in

                                                                                       and in certifying

   a nationwide class. Indeed, many claims regarding these same practices have been recently

   dismissed, some with prejudice. Bardak v. Ocwen Loan Servicing, LLC, No. 8:19-cv-1111, ECF

   No. 72 (M.D. Fla. August 12, 2020) (dismissing convenience fee claims with prejudice); Kelly v.

   Ocwen Loan Servicing, LLC, No. 3:20-cv-50-J-32JRK, 2020 WL 4428470 (M.D. Fla. July 31,

   2020); Lang v. Ocwen Loan Servicing, LLC, No. 3:20-CV-81-J-20MCR, ECF No. 21 (M.D. Fla.

   July 17, 2020); Turner v. PHH Mortg. Corp., No. 8:20-CV-137-T-30SPF, 2020 WL 2517927

   (M.D. Fla. Feb. 24, 2020); Torliatt v. Ocwen Loan Servicing, LLC, No. 2020 WL 1904596 (N.D.

   Cal. April 17, 2020) (dismissing nationwide breach of contract and FDCPA claim); Caldwell v.

   Freedom Mortgage Corporation, Case No. 2020 WL 4747497 (N.D Tex. August 17, 2020)

   (dismissing breach of contract claims, even on mortgages with deeds of trust insured by the Federal

   Housing Administration); Mariscal v. Flagstar Bank FSB, 2020 WL 4804983 (C.D. Cal. August

   4, 2020) (dismissing breach of contract

   Collection Practices Act and Unfair Competition Law); Amye Elbert v. Roundpoint Mortgage

   Servicing Corporation, 2020 WL 4818605 (N.D. Cal. August 20, 2020) (dismissing California




                                                     6
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 10 of 135



    Rosenthal Act and UCL, as well as striking the class allegations).

            Accordingly, Class Counsel believes that this Settlement, reached only after months of hard

    fought mediation under the direct supervision of Rodney Max, and with the assistance of various

    experts, is certainly reasonable in light of all the attendant risks of litigation and obtaining no relief

    for the class.

            3.       The PHH Defendants

            At all times, the PHH Defendants have denied and continue to deny liability for the claims

    asserted in the Action and deny that they committed, threatened, attempted or intended to commit

    any wrongful act or violation of law or duty. They maintain that                                practices

    and procedures associated with charging Convenience Fees for loan payments made by telephone,

    IVR or the internet were at all times lawful, consented to in advance by the borrowers after full

    disclosure of the avoidable nature and amount of the Convenience Fees, and were advantageous



    deadline, given that the Convenience Fees were in almost all cases less than the contractual late

    fees that would have been imposed had Ocwen or PHH demanded that borrowers tender payment

    by the means authorized by their loan documents (through the U.S. mail), and borrowers could not

    have submitted payment by such means before the grace deadline.

            Among other things, the PHH Defendants contend that their assessment of Convenience

    Fees could not have violated § 1692f(1) of the FDCPA (or, by extension, state FDCPA analogs or

    borrower mortgage agreements) because Convenience Fees were voluntarily paid by fully-

    informed borrowers in return for an entirely optional and separate service: expedited payment



                                                                                                   15 U.S.C.

    § 1692f(1). But, the PHH Defendants contend, separate fees for a separate, optional, and entirely


                                                        7
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 11 of 135




    avoidable. No borrower is required to pay telephonically or online; borrowers can pay without

    incurring any fee whatsoever by mailing a check or money order, as their loan documents

    contemplate, or by signing up for automatic scheduled monthly debits to their checking account.

    For these exact reasons, a substantial number of federal district courts have dismissed actions

    arising from the assessment of convenience fees for use of optional telephonic or internet payment

    methods, including this Court and the Middle District of Florida in substantially similar actions

    against PHH as successor to Ocwen.

           The PHH Defendants also contend that their Convenience Fees were permitted by settled

    state common law contractual principles, because Convenience Fees are paid pursuant to a separate

    agreement for separate consideration. Plus, the PHH Defendants have identified various state and

    federal statutes and regulations that it contends permit the assessment of Convenience Fees in these

    circumstances, including                                  that Convenience Fees do not violate the

    FDCPA because any required authorization and consent could be expressed in general terms in the

    loan documents or granted orally in a side agreement entered into at the time of the payment

    transaction. Finally, nothing in borrower    loan documents prohibits the PHH Defendants from

    assessing Convenience Fees for the use of optional payment methods not expressly provided for

                                                              the PHH Defendants contend the loan

    documents state that they are governed by or subject to federal laws and regulations, which permit

    the assessment of Convenience Fees in return for offering expedited or more convenient payment

    services.

           Nevertheless, taking into account the uncertainty and risks inherent in any litigation, and

    the fact that any uncertainty over the validity of the Convenience Fees at issue can be cured by




                                                     8
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 12 of 135



        amending the underlying loan documents to affirmatively and explicitly authorize such fees, the

        PHH Defendants have concluded that further defense of the Action would be counterproductive,

        would not be cost-efficient, and would be unduly protracted, costly, burdensome and disruptive to

        its business operations, as compared to the terms of Settlement. Therefore, the PHH Defendants

        believe that it is desirable and beneficial that the Action be fully and finally settled and terminated

        in the manner and upon the terms and conditions set forth in this Agreement. As set forth in

        Paragraphs 2.3, 6.4, 12.6.3, and 13.3 below, this Agreement shall in no event be construed as or

        deemed to be evidence of an admission or concession by the PHH Defendants or any of the

        Released Persons with respect to any claim of any fault or liability or wrongdoing or damage

        whatsoever.

                                                   *       *       *

                Given all of the foregoing, and considering the risks and uncertainties inherent in continued

        litigation and all factors bearing on the merits of settlement, the Parties are satisfied that the terms

        and conditions of this Agreement and Settlement are more than fair, reasonable, adequate and in

        their respective best interests.

  II.           TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT

                1       Definitions

                1.1     As used in this Agreement and the attached exhibits (which are integral parts of this

        Stipulation and are incorporated in their entirety by reference), the following terms have the

        following meanings, unless this Agreement specifically provides otherwise:

                        1.1.1                                              Vincent J. Morris, et al. v. PHH

                Mortgage Corporation d/b/a PHH Mortgage Services, Case No. 0:20-CV-60633-RS,

                pending in the United States District Court for the Southern District of Florida, Fort

                Lauderdale Division.


                                                           9
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 13 of 135



                1.1.2     Agreement

         exhibits attached hereto or incorporated herein, including any amendments subsequently

         agreed to by the Parties pursuant to the provisions of Section 12 of this Agreement and any

         exhibits to such amendments.

                1.1.3                                                                         s may be

         awarded by the Court from the Settlement Fund to compensate Class Counsel (and any

         other past, present, or future attorneys for Plaintiffs or the Settlement Class in this Action)

         for all of the past, present,

         expenses, and disbursements earned or incurred collectively and individually by any and

         all of them, their investigators, experts, staff, and consultants combined in connection with

         the Action.

                1.1.4                                           Claimant who has filed a valid and

         timely Proof of Claim that is approved by the Settlement Administrator pursuant to the

         Claims Administration Process set forth in Section 4 of this Agreement.

                1.1.5                             Potential Settlement Class Member whose Class

         Loan is no longer being serviced by the PHH Defendants at the time of the Court enters

         the Preliminary Approval Order and who therefore is required to submit a Proof of Claim

         to be entitled to an Individual Allocation from the Settlement Fund.

                1.1.6

         set forth in Section 4 of this Agreement for the submission and approval of claims by

         Claimants.

                1.1.7                               Adam M. Moskowitz, Howard M. Bushman,

         Joseph M. Kaye, and Barbara C. Lewis of the law firm The Moskowitz Law Firm, PLLC,




                                                   10
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 14 of 135



         and Joshua Adam Migdal and Yaniv Adar of the law firm Mark, Migdal & Hayden.

                1.1.8                                                                       (a) that

         were serviced by either or both of the PHH Defendants; (b) that were not included as class

         loans in the class action settlement in McWhorter, et al. v. Ocwen Loan Servicing, LLC, et

         al., No. 2:15-cv-01831-MHH (N.D. Ala.); (c) whose borrowers were not named plaintiffs

         in any civil action, other than this Action, initiated against either PHH Defendant on or

         before August 7, 2020 asserting any claim arising from the payment of Convenience Fees

         to Ocwen or PHH in connection with making telephonic, IVR, or online monthly payments;

         (d) for which the promissory note has not been amended to add language affirmatively

         stating that the lender and any servicing agent may collect Convenience Fees for

         payments made by telephone, IVR, or online; and (e) whose borrowers, according to the

                                                                n unrefunded Convenience Fee for

         making a loan payment by telephone, IVR, or the internet between March 25, 2016 and

         August 21, 2020 , inclusive. Class Loans include FDCPA Class Loans.

                1.1.9

         Agreement, in a form substantially similar to that attached as Exhibit A, to be provided to

         the Settlement Class pursuant to the provisions of Section 7 of this Agreement.

                1.1.10                                11:59 p.m. EDT on August 21, 2020, the date

         as of which the Class Loans (and FDCPA Class Loans) encompassed within the Settlement

         Class was determined and verified through reference to                         records.

                1.1.11                                fees paid by borrowers to the PHH Defendants

         for making unscheduled loan payments by telephone, IVR, or the internet.

                1.1.12




                                                 11
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 15 of 135



         incurred by the PHH Defendants and by the Settlement Administrator to: (a) provide notice

         of the Settlement and this Agreement to the Settlement Class, as set forth in Section 7 of

         this Agreement, with such costs being limited to those associated with distributing notice

         to appropriate state and federal officials as required by 28 U.S.C. § 1715, establishing and

         maintaining the Settlement Website and the automated interactive voice response

         telephone system, responding to Settlement Class Member inquiries, and printing, mailing,

         and otherwise distributing the Class Notice to the Settlement Class as provided in Section

         7, and advertising the Settlement online; and (b) to calculate and distribute the Individual

         Allocations as set forth in Section 4 of this Agreement. The Costs of Administration

         include the reasonable fees and expenses incurred by the Settlement Administrator in

         performing all of the tasks for which the Settlement Administrator is retained and will be

         paid by the PHH Defendants separately and apart from the Settlement Fund. The Costs of



         which    if awarded by the Court   will be paid from the Settlement Fund.

                 1.1.13                                                         Southern District of

         Florida, Fort Lauderdale Division, the Honorable Rodney Smith presiding, or any other

         judge of this court who shall succeed him as the Judge assigned to this Action.

                 1.1.14

         who either (a) have Class Loans that were still being serviced by the PHH Defendants as

         of the date a Preliminary Approval Order is entered by the Court, or (b) who are Authorized

         Claimants.

                 1.1.15

         evidence and argument for the purposes of determining, among other things, whether this




                                                 12
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 16 of 135



         Agreement and the Settlement are fair, reasonable and adequate; whether this Agreement

         should be given final approval through entry by the Court of the Final Order and Judgment;

         and whether certification of the Settlement Class should be made final. The Fairness

         Hearing shall be held no earlier than one hundred and fifty (150) days after the date of entry

         of the Preliminary Approval Order.

                   1.1.16                                 ollection Practices Act, 15 U.S.C. §§ 1692,

         et seq.

                   1.1.17                                        oans (a) that were serviced but not

         owned by the PHH Defendant(s) to which the Convenience Fees were paid and (b) as to

         which the PHH Defendant(s) to which the Convenience Fees were paid acquired servicing

         rights when the borrowers on the Class Loan were thirty (30) days or more delinquent on

         the                payment obligations.

                   1.1.18                                                                       finally

         approving the Settlement and this Agreement; certifying the Settlement Class pursuant to

         Rule 23(b)(3) of the Federal Rules of Civil Procedure; and granting judgment pursuant to

         Rule 58 of the Federal Rules of Civil Procedure, which unless the Parties otherwise agree

         shall be in substantially the same form as is agreed to by the Parties and submitted to the

         Court at or before the Fairness Hearing.

                   1.1.19

         Final Order and Judgment approving this Agreement becomes final. For purposes of this

         Agreement, the Final Order and Judgment shall become final: (a) if no appeal is taken from

         the Final Order and Judgment, on the date on which the time to appeal therefrom has

         expired pursuant to Federal Rule of Appellate Procedure 4; or (b) if any appeal is taken




                                                    13
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 17 of 135



         from the Final Order and Judgment, on the date on which all appeals therefrom, including

         petitions for rehearing or re-argument pursuant to Federal Rule of Appellate Procedure 40,

         petitions for rehearing en banc pursuant to Federal Rule of Appellate Procedure 35 and

         petitions for certiorari pursuant to Rule 13 of the Supreme Court or any other form of

         appellate review, have been fully and finally disposed of in a manner that affirms all of the

         material provisions of the Final Order and Judgment.

                1.1.20                                               of the Settlement Fund that all

         borrowers on a given Class Loan (including FDCPA Class Loans) are jointly entitled to

         receive following payment from the Settlement Fund

         and Service Awards that may be awarded by the Court, to be calculated and determined in

         accordance with Section 4 of this Agreement.

                1.1.21                                                                   any written

         objection to this Agreement must be filed with the Court and any request for exclusion by

         a Potential Settlement Class Member must be received by the Settlement Administrator,

         which shall be designated as a date thirty-five (35) days before the originally scheduled

         date of the Fairness Hearing (if the Fairness Hearing is continued, the deadline runs from

         the first scheduled Fairness Hearing), or on such other date as may be ordered by the Court.

                1.1.22                                                  .

                1.1.23                                       Amended Class Action Complaint, filed

         in the Action on July 24, 2020 (Doc. 11), and annexed hereto as Exhibit B.

                1.1.24                                 Plaintiffs and the PHH Defendants, separately

         and collectively, as each of those terms is defined in this Agreement.

                1.1.25




                                                  14
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 18 of 135



         association, joint stock company, estate, legal representative, trust, unincorporated

         association, government or any political subdivision or agency thereof, and any business

         or legal entity and their respective spouses, heirs, predecessors, successors, representatives

         or assignees.

                 1.1.26

                 1.1.27

         each of those terms is defined in this Agreement.

                 1.1.28                                           Timothy A. Andreu, Michael R.

         Pennington, and Zachary A. Madonia of the law firm of Bradley Arant Boult Cummings

         LLP.

                 1.1.29               Luzzi        Michael Luzzi, one of the four named plaintiffs in

         this Action.

                 1.1.30

         in this Action.

                 1.1.31

         plaintiffs in this Action.

                 1.1.32                                                                    plaintiffs in

         this Action.

                 1.1.33                                             Luzzi, Plaintiff Morris, Plaintiff

         Simmons, and Plaintiff Upton.

                 1.1.34 Potential Settlement Class Members               Persons who fall within this

                         definition of the Settlement Class.

                 1.1.35




                                                    15
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 19 of 135



         preliminarily approving the Settlement as outlined in this Agreement, certifying the

         Settlement Class for settlement purposes only, designating Class Counsel as counsel for

         the Settlement Class and Plaintiffs as the representatives of the Settlement Class, and

         approving the form and content of the Class Notice and Proof of Claim to be disseminated

         to the Settlement Class. A proposed version of the Preliminary Approval Order is attached

         hereto as Exhibit C.

                1.1.36                                                  form to be completed and

         executed by each Settlement Class Member whose Class Loan is no longer being serviced

         by the PHH Defendants at the time that the Court enters the Preliminary Approval Order,

         and which must be approved through the Claims Administration Process before that

         Settlement Class Member will be deemed an Authorized Claimant entitled to any

         distribution from the Settlement Fund. The Proof of Claim shall be identical in all material

         respects to the form attached hereto as Exhibit D.

                1.1.37                                                         in Section 3 of this

         Agreement.

                1.1.38                                                       , causes of action, suits,

         obligations, debts, demands, agreements, promises, liabilities, damages (whether punitive,

         statutory, or compensatory and whether liquidated or unliquidated), losses, controversies,



         law, state law, common law, territorial law, foreign law, contract, rule, regulation, any

         regulatory promulgation (including, but not limited to, any regulatory bulletin, guidelines,

         handbook, opinion or declaratory ruling), common law or equity, whether known or

         unknown, suspected or unsuspected, asserted or unasserted, foreseen or unforeseen, actual




                                                 16
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 20 of 135



         or contingent, that relate to or arise out of Convenience Fees charged by the PHH

         Defendants to Settlement Class Members, during the period from March 25, 2016 through

         and including August 21, 2020.

                1.1.39               erson           (a) PHH, Ocwen, and any and all of their current

         or former predecessors, successors, assigns, parent corporations, subsidiaries, divisions,

         related and affiliated companies and entities, associates, vendors, service providers,

         software licensors and licensees, clients and customers, principals, stockholders, directors,

         officers, partners, principals, members, employees, attorneys, consultants, independent

         contractors, representatives, and agents, transferee servicers, and all individuals or entities

         acting by, through, under, or in concert with any of them; and (b) any trustee of a mortgage

         securitization trust which includes loans on which Settlement Class Members are

         borrowers, including, but not limited to, any direct or indirect subsidiary of any of them,

         and all of the officers, directors, employees, agents, brokers, distributors, representatives,

         and attorneys of all such entities.

                1.1.40                                                         tively (a) Plaintiffs and

         (b) the Settlement Class and each Settlement Class Member thereof, and in each case in

         clauses (a) (b), on behalf of themselves and any of their respective past, present, or future

         heirs, guardians, assigns, executors, administrators, representatives, agents, attorneys,

         partners, legatees, predecessors, co-obligors, and/or successors.

                1.1.41                                                                             from

         the Settlement Fund to each of the four Plaintiffs to compensate each of them for their

         respective efforts in bringing the Action and achieving the benefits of this Agreement on

         behalf of the Settlement Class.




                                                   17
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 21 of 135



                1.1.42

         set forth in this Agreement.

                1.1.43                                      Class-Settlement.com, selected by the

         Parties to help implement the distribution of the Class Notice, host the Settlement Website

         and automated interactive voice recognition telephone system, calculate Individual

         Allocations and distribute Individual Allocations to Eligible Settlement Class Members

         paid by check, and aid in fulfilling the related requirements set forth in this Agreement.

                                                           Class-Settlement.com as the Settlement

         Administrator in connection with the preliminary approval of this Agreement and

         Settlement.

                1.1.44

         Agreement only, all borrowers on home mortgage loans in the United States that were

         serviced by either o

         records, were charged and paid a Convenience Fee for making a loan payment by

         telephone, IVR, or the internet between March 25, 2016 and August 21, 2020. Excluded

         from the Settlement Class are (a) borrowers whose loans were included as class loans in

         the class action settlement in McWhorter, et al. v. Ocwen Loan Servicing, LLC, et al., No.

         2:15-cv-01831-MHH (N.D. Ala.); (b) borrowers who are or were named plaintiffs in any

         civil action, other than this Action, initiated against either PHH Defendant on or before

         August 7, 2020 asserting any claim arising from the payment of Convenience Fees to

         Ocwen or PHH; (c) borrowers whose promissory note and/or mortgage agreement, deed of

         trust, or other like security instrument has already been amended to add language

         affirmatively and explicitly stating that the lender and any servicing agent may collect




                                                 18
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 22 of 135




                                      bers and executive level officers; and (e) the federal district and

              magistrate judges assigned to this Action, along with persons within the third degree of

              relationship to them.

                     1.1.45                             s        Persons who fall within the definition

              of the Settlement Class, who do not timely and properly exclude themselves from the

              Settlement Class as provided in this Agreement, and who otherwise are not excluded by

              specific order of the Court from the Settlement Class.

                     1.1.46                                 monetary relief with an aggregate value of

              $12,587,048.58 that the PHH Defendants have agreed to make available to the Settlement

              Class as a whole, to be distributed pursuant to the terms of Sections 4 and 10 of this

              Agreement.

                     1.1.47

              Administrator will establish and host pursuant to the provisions of Section 7 of this

              Agreement, following entry of the Preliminary Approval Order.

              1.2    Other capitalized terms used in this Agreement but not defined in this Section 1

    shall have the meanings ascribed to them elsewhere in this Agreement and the exhibits attached

    hereto.

              1.3

              2      Representations, Acknowledgements, and Warranties

              2.1    Class Counsel have concluded, after due investigation and after carefully

    considering the relevant circumstances, that: (1) it is in the best interest of Plaintiffs and the

    Settlement Class to enter into this Agreement to avoid the uncertainties of litigation and assure




                                                      19
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 23 of 135



    that the benefits reflected herein, including the value of the Settlement Fund under this Agreement,

    are obtained for Plaintiffs and the Settlement Class, and (2) the Settlement set forth in this

    Agreement is fair, reasonable, and adequate within the meaning of Federal Rule of Civil Procedure

    23 and in the best interests of Plaintiffs and the Settlement Class.

           2.2     Based on, among other things, their extensive investigation in the Action, including

    their extensive legal research and the informal discovery conducted and the information sharing



    recommend and agree to this Settlement as set forth herein.

           2.3     Plaintiffs, each for himself or herself individually and on behalf of each Settlement

    Class Member, and the PHH Defendants acknowledge and agree that neither this Agreement nor

    the releases given herein, nor any consideration therefore, nor any actions taken to carry out or

    obtain Court approval of this Agreement are intended to be, nor may they be deemed or construed

    to be, an admission or concession of liability, or the validity of any claim, or defense, or of any

    point of fact or law (including but not limited to matters respecting class certification) on the part



    including, without limitation, the allegations of the Operative Complaint. Neither this Agreement,

    nor the fact of the Settlement, nor the settlement proceedings, nor settlement negotiations, nor

    statements made in court proceedings, nor any related document, shall be used as an admission of

    any fault or omission by the PHH Defendants or the Released Persons, or be construed as, offered

    as, received as, or used as evidence of an admission, concession, presumption, or inference of any

    fact or of any liability or wrongdoing by the PHH Defendants or the Released Persons in any

    proceeding, or as a waiver by the PHH Defendants or the Released Persons of any applicable

    defense, or for any other purposes other than such proceedings as may be necessary to defend,




                                                     20
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 24 of 135



    consummate, interpret, or enforce the Settlement contemplated by this Agreement.

             2.4   Each counsel or other Person executing this Agreement on behalf of any Party

    hereto expressly warrants and represents that (a) such Person has the full authority to execute this

    Agreement on behalf of the Party for whom such Person is executing the Agreement (including on

                              ent, to the extent the Person signing this Agreement is an attorney); (b) it

    is acting upon its respective independent judgments and upon the advice of its respective counsel,

    and not in reliance upon any representation, warranty, or covenant, express or implied, of any

    nature or kind by any other Person other than the representations, warranties and covenants

    contained and memorialized in this Agreement; and (c) any representation, warranty or covenant,

    express or implied, of any nature or kind that is not contained in this Agreement is immaterial to

    the decision to enter into this Agreement. The undersigned Class Counsel represent and warrant

    that they are authorized to execute this Agreement on behalf of both Plaintiffs and the Settlement

    Class.

             2.5   Plaintiffs each represent and warrant that they: (a) have entered into and executed

    this Agreement voluntarily and without duress or undue influence, and with and upon the advice

    of counsel, selected by them; (b) have agreed to serve as representatives of the Settlement Class;

    (c) are willing, able, and ready to perform all of the duties and obligations of a representative of

    the Settlement Class; (d) have read the complaints filed in the Action, or have had the contents of

    such pleadings described to them by Class Counsel; (e) are familiar with the results of the fact-

    finding undertaken by Class Counsel; (f) have been kept apprised of the progress of the Action

    and the settlement negotiations between the Parties, and have either read this Agreement (including

    the exhibits annexed hereto) or have received a detailed description of it from Class Counsel and

    they have agreed to its terms; (g) have consulted with Class Counsel about the Action, this




                                                    21
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 25 of 135



    Agreement and the duties and obligations imposed on a representative of the Settlement Class; (h)

    have authorized Class Counsel to execute this Agreement on their behalves; and (i) will remain

    and serve as the representatives of the Settlement Class until the terms of the Agreement are

    effectuated, this Agreement is terminated in accordance with its terms, or the Court at any time

    determines that they can no longer serve in a representative capacity on behalf of the Settlement

    Class.

             2.6   Plaintiffs each represent and warrant that they are the sole and exclusive owners of

    all claims that they are personally asserting in this Action and releasing under this Agreement,

    including all Released Claims. Plaintiffs each further acknowledge that they have not assigned,

    pledged, or in any manner whatsoever, sold, transferred, assigned or encumbered any right, title,

    interest or claim arising out of or in any way whatsoever pertaining to the Action or to the Released

    Claims, and that they are not aware of anyone other than themselves claiming any interest, in whole

    or in part, in the Action, the Released Claims, or in any benefits, proceeds or values under the

    Action or the Released Claims on their behalf. Plaintiffs each further represent and warrant that

    they will indemnify, defend and hold all other Parties harmless as a result of any assignment of

    such right, and enter into this Settlement without coercion of any kind.

             3     Dismissal, Release, and Covenant not to Sue

             3.1   Subject to Court approval, Plaintiffs agree, on behalf of themselves and the

    Settlement Class Members, that this Agreement shall be the full and final disposition of: (i) the

    Action against the PHH Defendants; and (ii) any and all Released Claims as against all Released

    Persons.

             3.2   Upon final approval of the Settlement reflected in this Agreement, and as part of

    the entry of the Final Order and Judgment, Class Counsel shall take all steps necessary to effectuate




                                                     22
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 26 of 135



    dismissal of the Action with prejudice as to the PHH Defendants.

           3.3     In consideration for the Settlement benefits described in this Agreement, each of

    the Plaintiffs, on behalf of themselves and each other Releasing Person, hereby release, and each

    of the Settlement Class Members and other Releasing Persons shall be deemed to have released,

    and by operation of the Final Order and Judgment upon the Effective Date shall have released, all

    Released Claims against all of the Released Persons, separately and severally. In connection

    therewith, upon the Effective Date, each of the Releasing Persons: (i) shall be deemed to have, and

    by operation of the Final Order and Judgment, shall have, fully, finally, and forever waived,

    released, relinquished, remised, acquitted, and discharged to the fullest extent permitted by law all

    Released Claims against each and all of the Released Persons; (ii) shall forever be barred and

    enjoined from commencing, instituting, prosecuting, or participating in any fashion in any and all

    claims, causes of action, suits, or any other proceeding in any court of law or equity, arbitration

    tribunal, or other forum of any kind, directly, representatively, derivatively, or in any other

    capacity and wherever filed, any Released Claims against any of the Released Persons; and (iii)

    shall be deemed to have agreed and covenanted not to sue any of the Released Persons with respect

    to any Released Claims or to assist any third party in commencing or maintaining any suit against

    any Released Person related in any way to any Released Claims.

           3.4     Without in any way limiting its scope, and, except to the extent otherwise specified

    in this Agreement, the Released Claims include, by example and without limitation, any and all



    other fees, costs, and/or disbursements incurred by Class Counsel, or by Plaintiffs or by the

    Settlement Class Members regarding Released Claims for which any of the Released Persons

    might otherwise be claimed liable.




                                                     23
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 27 of 135



           3.5     The Releasing Persons may hereafter discover facts other than or different from

    those which they now know or believe to be true with respect to the subject matter of the Released

    Claims. Nevertheless, Plaintiffs and the other Releasing Persons do hereby expressly, fully,

    finally, and forever settle and release, and each Releasing Person, upon the Effective Date, shall

    be deemed to have, and by operation of the Final Order and Judgment shall have, fully, finally,

    and forever settled and released, any and all Released Claims, whether or not concealed or hidden,

    without regard to the subsequent discovery or existence of such different or additional facts.

           3.6     With respect to any and all Released Claims against any and all Released Persons,

    the Parties stipulate and agree that, by operation of the Final Order and Judgment upon the

    Effective Date, each Releasing Person shall have expressly waived, and shall be deemed to have

    waived, and by operation of the Final Order and Judgment shall have expressly waived, the

    provisions, rights and benefits of Cal. Civ. Code § 1542 or any federal, state or foreign law, rule,

    regulation or common-law doctrine that is similar, comparable, equivalent or identical to, or that

    has the effect in whole or part of, Section 1542 of the California Civil Code, which provides:

           A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
           CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
           FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
           KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS
           OR HER SETTLEMENT WITH THE DEBTOR.

           3.7     All Settlement Class Members and other Releasing Persons shall be bound by the

    releases set forth in this Section 3 whether or not they are required but fail to submit a valid and

    timely Proof of Claim or otherwise fail to become Authorized Claimants, and whether or not they

    ultimately claim their Individual Allocations.

           3.8     Subject to the provisions of this Section 3 and the injunctions contemplated herein

    and in Section 5, nothing in this Release shall preclude any filing in this Action seeking to have

    the Court enforce the terms of this Agreement, including participation in any of the processes


                                                     24
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 28 of 135



    detailed therein.

            4       The Settlement Fund, Claims Administration Process, Plan of Allocation, and
                    Distribution of Individual Allocations

            4.1     Pursuant to and subject to all other terms of this Agreement, and in consideration

    for (a) the dismissal of the Action with prejudice, (b) the Release set forth in Section 3 and the

    approval, entry, and enforcement thereof by the Court, (c) the loan amendments set forth Paragraph

    5.2, and (d) the other promises and covenants in this Agreement, the PHH Defendants have agreed

    to make available to Plaintiffs and the Settlement Class the following monetary relief (and only

    the following monetary relief), subject to each and all of the terms and conditions specified herein.

            4.2     This Action is brought in part under the FDCPA, which provides the following

    relief to persons who prevail at trial:

            (a) Amount of damages

            Except as provided by this section, any debt collector who fails to comply with any
            provision of this subchapter with respect to any person is liable to such person in
            an amount equal to the sum of

            (1)     any actual damage sustained by such person as a result of such failure;

            (2)
                    (A) in the case of any action by an individual, such additional damages as
                    the court may allow, but not exceeding $1,000; or

                    (B) in the case of a class action, (i) such amount for each named plaintiff as
                    could be recovered under subparagraph (A), and (ii) such amount as the
                    court may allow for all other class members, without regard to a minimum
                    individual recovery, not to exceed the lesser of $500,000 or 1 per centum of
                    the net worth of the debt collector . . .

    15 U.S.C. § 1692k.

            4.3     Plaintiffs have also asserted claims for breach of certain uniform covenants in the

    mortgage agreements, deeds of trust, or similar security instruments of the Settlement Class, for

    which they could be entitled to damages were they to prevail.



                                                     25
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 29 of 135



           4.4     For purposes of this Settlement only, the Parties stipulate that the PHH Defendants

    could potentially be deemed a debt collector under the FDCPA with respect to the FDCPA Class

    Loans, because the PHH Defendants did not own the loans but acquired servicing rights to the

    loans after borrowers were already 30 days or more delinquent in their payment obligations.

           4.5     The PHH Defendants shall make available to the Settlement Class a Settlement

    Fund of $12,587,048.58, which amount is equal to the sum of (a) 28% of the amounts paid as

    Convenience Fees to the PHH Defendants by Settlement Class Members on FDCPA Class Loans

    from March 25, 2019 to August 21, 2020 and (b) 18% of all other amounts paid as Convenience

    Fees to the PHH Defendants by Settlement Class Members from March 25, 2016 to August 21,

    2020, but (c) excluding all amounts paid to or otherwise retained by any third party vendor to

    facilitate the Settlement Class Member    payments by telephone, IVR, or the internet from March

    25, 2016 to August 21, 2020, and excluding any Convenience Fees previously refunded or waived

    by the PHH Defendants on any given Settlement Class Loan. The Settlement Fund is a lump sum

    and is not designated as any specific category of monetary relief potentially available under the

    FDCPA,                                         , and/or any other federal or state claim Plaintiffs

    could have brought in this litigation.

           4.6     The Settlement Fund shall first be applied t

    and any Service Awards that may be approved by the Court, pursuant to the provisions of Section

    10 of this Agreement. Following the

    Service Awards, the remaining balance of the Settlement Fund will be distributed as Individual

    Allocations to Eligible Settlement Class Members.         Individual Allocations to the Eligible

    Settlement Class Members shall be calculated as follows:

                   4.6.1 Each FDCPA Class Loan shall receive an Individual Allocation equal to




                                                    26
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 30 of 135



         28% of the Convenience Fees paid to and retained by the PHH Defendants on that FDCPA

         Class Loan from March 25, 2019 to August 21, 2020, inclusive, and 18% of all remaining

         Convenience Fees paid to and retained by the PHH Defendants on that FDCPA Class Loan

         from March 25, 2016 to March 24, 2019, but reduced by the same percentage as the

         combined

         and Service Awards.

                4.6.2 Each remaining Class Loan shall receive an Individual Allocation equal to

         18% of the Convenience Fees paid to and retained by the PHH Defendants on that Class

         Loan from March 25, 2016 to August 21, 2020, inclusive, but such allocations will be

         reduced by the same percentage as the combined percentage of the Settlement Fund

                                                                         .

                4.6.3 The purpose of this method of allocation is to ensure that the Settlement

         Fund is allocated equitably based on the relative amount of Convenience Fees charged to

         and paid with respect to each Class Loan and the presence or absence of an FDCPA claim

         based on the status of the loan when the loan boarded with the PHH Defendants, and that

         class members                                                                    penses and

         Service Awards. To further ensure that Settlement Class Members are treated equitably

         relative to each other, payments made on Class Loans (including FDCPA Class Loans)

         with multiple borrowers shall be treated as joint payments for purposes of this calculation,

         such that each Class Loan will be entitled to only one Individual Allocation. Co-debtors,

         joint-borrowers and multiple obligators on a single Class Loan are not entitled to a separate

         Individual Allocation on the same Class Loan.

         4.7    The Parties shall cause the Settlement Administrator to distribute the Individual




                                                  27
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 31 of 135



    Allocations to Eligible Settlement Class Members no later than seventy-five (75) days following

    the Final Settlement Date or seventy-five (75) days following June 30, 2021, whichever comes

    later. Individual Allocations shall be distributed as follows:

                   4.7.1 For Eligible Settlement Class Members whose Class Loans are still being

           serviced by the PHH Defendants at the time of distribution, the Parties and the Settlement

           Administrator shall ensure that Individual Allocations are distributed to Eligible Settlement

                             active Class Loan accounts, and specifically as credits (i.e., reductions)

           first to any outstanding late fee balance and then to the outstanding principal balances of

           their Class Loans, with the following exceptions:

                           4.7.1.1 For Class Loans (a) still being serviced by the PHH Defendants at

                                   the time of distribution that are in foreclosure or (b) to which the

                                   PHH Defendants in their judgment determine that they otherwise are

                                   not reasonably able to apply a credit to reduce the outstanding late

                                   fee or outstanding principal balances, the Parties shall cause the

                                   Settlement Administrator to distribute those Settlement Class



                   4.7.2 For Eligible Settlement Class Members whose Class Loans are being

           serviced by the PHH Defendants on the date the Court enters the Preliminary Approval

           Order, but whose Class Loans are no longer being serviced by the PHH Defendants at the

           time of distribution, the Parties shall cause the Settlement Administrator to distribute those



                   4.7.3 For Eligible Settlement Class Members who are Claimants (i.e., whose

           Class Loans are no longer being serviced by the PHH Defendants on the date the Court




                                                     28
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 32 of 135



         enters the Preliminary Approval Order):

                       4.7.3.1 Each Claimant shall be required to submit to the Settlement

                              Administrator no later than June 30, 2021 a completed Proof of

                              Claim as attached to the Class Notices, and substantially in the form

                              of Exhibit 4 hereto, signed by an authorized Person. The Proof of

                              Claim shall include, inter alia, a valid current address of the

                              Claimant, together with the loan number or property address

                                                                          .

                       4.7.3.2 Except as otherwise ordered by the Court, all Claimants who fail to

                              timely submit a valid Proof of Claim within such period, or such

                              other period as may be ordered by the Court, as well as all Claimants

                              who are excluded by the Court on its own motion or who otherwise

                              are not approved by the Court as Authorized Claimants, shall be

                              forever barred from receiving any Individual Allocations pursuant

                              to this Agreement and the Settlement set forth herein but in all other

                              respects will be subject to and bound by the provisions of this

                              Agreement, the Settlement and the Release contained herein, and the

                              Final Judgment and Order of Dismissal, and will be barred from

                              bringing any claim, suit, or action in any forum against any of the

                              Released Persons concerning any Released Claim.

                       4.7.3.3 All Claimants whose claims are not approved by the Court shall be

                              barred from any Individual Allocations, but otherwise shall be

                              bound by the provisions of this Agreement, the Settlement and




                                                29
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 33 of 135



                                  releases contained herein, and the Final Judgment and Order of

                                  Dismissal, and will be barred from bringing any claim, suit, or action

                                  in any forum against any of the Released Persons concerning any

                                  Released Claim.

                           4.7.3.4 For Authorized Claimants, the Parties shall cause the Settlement

                                  Administrator to distribute

                                  respective Individual Allocations by check.

                   4.7.4 Individual Allocations, whether distributed through checks or credits to the

                         late fee or outstanding principal balance, shall reduce and be paid out of the

           Settlement Fund.

           4.8     For Individual Allocations paid by check, each such check shall be made payable

    unless otherwise mutually agreed to by the Parties for good cause shown     jointly to all borrowers

                                                                             ive Individual Allocation,

    payable in U.S. funds. For Authorized Claimants, each such check shall be mailed to the mailing

    address identified on the Proof of Claim. For other Eligible Settlement Class Members, each such

    check shall be mailed to the mailing address of record for that Class Loan as determined from the



           4.9     All checks for Individual Allocation relief shall state on the face of the check that

    the check will expire and become null and void unless cashed within one hundred and eighty (180)



    deposit, negotiate or otherwise cash such checks within that one hundred and eighty (180) day

    period shall constitute a release by those Eligible Settlement Class Members (and all other

    borrowers on their Class Loans) of any and all rights to relief under the Settlement.




                                                    30
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 34 of 135



           4.10    Individual Allocation relief for Eligible Settlement Class Members that remains

    unclaimed or undeliverable two hundred and forty (240) days after the Final Settlement Date,

    despite reasonable efforts to locate the Eligible Settlement Class Members, shall revert back to the

    PHH Defendants.

           4.11    Only Eligible Settlement Class Members are entitled to any distribution of

    Individual Allocations. Potential Settlement Class Members who timely and properly exclude

    themselves from the Settlement Class as provided in this Agreement or who otherwise are

    specifically excluded by order of the Court and Settlement Class Members who do not become

    Eligible Settlement Class Members as provided in this Agreement are not entitled to any

    distribution of Individual Allocations. Undistributed Individual Allocations shall revert back to

    the PHH Defendants.

           5       Additional Consideration for the Settlement

           5.1     As additional consideration for (a) the dismissal of the Action with prejudice on the

    merits, (b) the Release set forth in Section 3 and the approval, entry, and enforcement thereof by

    the Court, (c) the loan amendments set forth in this Section 5, and (d) the other promises and

    covenants in this Agreement, the PHH Defendants have agreed to provide the following non-

    monetary relief:

                   5.1.1 The PHH Defendants currently charge Convenience Fees of $7.50 per

           online payment transaction (other than scheduled monthly automatic debits to checking

           accounts). The PHH Defendants agree to reduce the per transaction Convenience Fee for

           unscheduled online payments to $6.50 and not to increase that fee before August 25, 2023

           at the earliest.

                   5.1.2 The PHH Defendants currently charge Convenience Fees of $7.50 per IVR




                                                    31
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 35 of 135



           payment transaction and up to $17.50 for payments by telephone with the assistance of a

           live agent. The PHH Defendants agree not to increase either of those fees before August

           25, 2023 at the earliest.

                   5.1.3 While maintaining that their website clearly and adequately discloses that

           borrowers could be assessed Convenience Fees for paying by telephone, IVR, or the

           internet, including the possible amounts of such Convenience Fees, and also clearly and

           adequately identifies alternative methods of payment for which a Convenience Fee may

           not be incurred, the PHH Defendants agree to include language disclosing the following

           additional information at the time that borrowers pay online, to appear next to the first page

           of the website for the applicable form of payment: Paying by telephone, IVR, or internet

           is entirely optional and, unless otherwise specified, involves a fee retained in whole or

           in part by PHH. There are alternative methods of payment involving no fee, such as

           mailing a check or money order, or scheduled monthly bank account debts, while

           some methods of payment involve a lower fee than others. Click here to visit the FAQ

           section for more details.

           5.2     The Parties agree that the PHH Defendants will implement the non-monetary relief

    set forth in Paragraph 5.1 within one hundred twenty (120) days of the Final Settlement Date.

           5.3     As additional consideration for (a) the Settlement Fund

    promises and covenants in Paragraph 5.1, including all subparagraphs, and (c) the other promises

    and covenants in this Agreement, Plaintiffs and each Settlement Class Member (whether or not

    the Settlement Class Member is also an Eligible Settlement Class Member) shall further be deemed

    to have agreed that, by virtue of the Settlement and effective as of August 21, 2020, the promissory

    note and mortgage of each Class Loan serviced by the PHH Defendants on which he or she is a




                                                    32
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 36 of 135



    borrower is and shall be deemed amended to include the following language to expressly authorize



    servicer or noteholder is not otherwise required to offer or accept under the promissory note and

    mortgage:

           1.     Borrower(s) acknowledge(s) the Lender, or a servicing agent collecting payments
                  under the Note, may in its discretion, choose to accept payments made through
                  means not specifically provided for in the Note.

           2.     Borrower(s) acknowledge(s) and agree(s) the Lender, or a servicing agent
                  collecting payments under the Note, may charge Borrower(s) fees of up to (and not
                  exceeding) $17.50 per payment for the use of telephonic, IVR, and internet payment
                  methods and any other payment method not specifically provided for by the Note
                  until August 25, 2023 and up to but not exceeding $19.50 per payment for those
                  same payment methods thereafter, and such fees are not limited to and are not
                  represented to be limited to the costs of processing such payments or making such
                  payment methods available.

                  3.      Borrower(s) hereby agree(s) such fees may include, but are not limited to,
                          fees, charges, and expenses related to payments made over the telephone
                          with the assistance of a representative, payments made through an
                          automated telephone system, payments made online, and other payment
                          methods not expressly provided for by the Note.

           4.     Borrower(s) acknowledge(s) and agree(s) that if and to the extent the personal
                  liability of a Borrower under the Note has been discharged in bankruptcy prior to
                  the effective date of this Amendment, then such Borrower has no personal
                  obligation to repay the debt associated with the Note, this Amendment to the Note
                  does not reimpose or revive any discharged personal liability with respect to the
                  Note, and this A
                  discharge or an attempt to collect against the Borrower(s) personally. With respect

                  enforcement subject to applicable law
                  property described in the mortgage, and any payments made by Borrower(s),
                  including any fees for the use of any payment methods not specifically provided
                  for by the Note, are voluntary and not the result of any demand for payment of
                  discharged debt.

           5.     Borrower(s) acknowledge(s) and agree(s) that if and to the extent Borrower(s) is
                  (are) in an active bankruptcy case, this Amendment and any payments made by
                  Borrower(s), including any fees for the use of any payment methods not specifically
                  provided for by the Note, are subject to applicable bankruptcy law and applicable
                  bankruptcy court orders, and Lender is not making a demand herein for any
                  payment from any such Borrower(s).


                                                   33
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 37 of 135



    If for any reason the foregoing is deemed ineffective to expressly authorize such Convenience Fees

    for purposes of any state or federal statute, law or regulation, then upon request by the PHH

    Defendants, each such Settlement Class Member hereby agrees to execute any and all documents

    as may be sufficient or necessary to authorize such Convenience Fees under such statute, law or

    regulation, such documents to be effective as of August 21, 2020.

           5.4     In each payment transaction involving a Convenience Fee following the Final

    Settlement Date, the PHH Defendants shall use their best efforts to cause its customer service

    representatives, telephone systems, scripts or websites involved to disclose, in substance, the

    following information to each Settlement Class Member, except as otherwise hereafter prescribed

    or proscribed by law:

           a.      the exact fee to be charged for the payment method chosen by the borrower;

           b.      the fact that the fee may include an amount retained by the PHH Defendants in
                   excess of its third party costs;

           c.      the fact that the borrower is not required to use the payment method for which a
                   fee is being charged;

           d.      the payment methods for which the PHH Defendants do not charge a fee;

           e.      any other optional payment methods accepted by the PHH Defendants that may
                   involve a lower fee; and

           f.      when a material consideration in the payment transaction at issue, the applicable
                   deadline by which payment must be received in order to avoid a late fee.

           5.5     Except as expressly set forth in this Section 5, neither the Settlement, nor the

    Release, nor any of the relief to be offered pursuant to the Settlement shall: (a) alter or extinguish

    (or be construed as altering or extinguishing) the terms of the debts, promissory notes, mortgages,

    security interests and other pre-existing contracts of the Settlement Class Members which are still

    in effect as of the Final Settlement Date; (b) constitute a novation or release of those debts,

    promissory notes, mortgages, security interests and other pre-existing contracts; or (c) in any way


                                                     34
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 38 of 135



    alter the rights of any party under those debts, promissory notes, mortgages, security interests and

    other pre-existing contracts which are still in effect as of the Final Settlement Date. Nothing in

    this Agreement, the Settlement or the Release shall prevent the Released Persons from continuing

    to service or collect such debts, promissory notes, mortgages, security interests and other pre-

    existing contracts consistent with the terms of those agreements.

           5.6     The Parties hereby agree and acknowledge that the provisions of this Section 5

    together constitute essential and material terms of this Agreement and shall be included, approved

    and made effective in any Final Order and Judgment entered by the Court.

           6       Preliminary Approval Order

           6.1     Promptly after the execution of this Agreement, but in no event later than seven (7)

    court days after this Agreement is fully executed (unless such time is extended by the written

                                                                        Class Counsel shall submit this

    Agreement together with its exhibits to the Court and shall move the Court for entry of the

    Preliminary Approval Order, substantially in the form of Exhibit C hereto.

           6.2     The requested Preliminary Approval Order shall include, among other things

    included in Exhibit C, provision for the following:

                   6.2.1 Preliminary approval of the Settlement set forth in this Agreement as fair,

           reasonable, and adequate within the meaning of Federal Rule of Civil Procedure 23;

                   6.2.2 Conditional approval of the Settlement Class as for settlement purposes

           only;

                   6.2.3 Appointment of Class Counsel and Plaintiffs as the representatives of the

           Settlement Class;

                   6.2.4 Approval of the mailing of the Class Notices, substantially in the form




                                                    35
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 39 of 135



           attached as Exhibit A, which shall include, among other things, the information identified

           in Paragraph 7.2.3 and all its subparagraphs;

                   6.2.5 Approval of the procedures set forth in the Class Notices for Potential

           Settlement Class Members to seek exclusion from the Settlement Class or to object to the

           Settlement and/or the Fee and Expense Application;

                   6.2.6 Approval of the Claims Administration Process set forth in Section 4 of this

           Agreement and in the Class Notice;

                   6.2.7 Approval of the appointment of a Settlement Administrator;

                   6.2.8 Preliminarily enjoining (i) Potential Settlement Class Members from

           directly or indirectly filing, commencing, participating in, or prosecuting (as class members

           or otherwise) any lawsuit in any jurisdiction asserting on their own behalf claims that

           would be Released Claims if this Settlement is finally approved, unless and until they

           timely exclude themselves from the Settlement Class as specified in the this Order and in

           the Agreement and its exhibits; and (ii) regardless of whether they opt out, Potential

           Settlement Class Members from directly or indirectly filing, prosecuting, commencing, or

           receiving proceeds from (as class members or otherwise) any separate purported class

           action asserting, on behalf of any Settlement Class Members who have not opted out from

           this Settlement Class, any claims that would be Released Claims if this Settlement receives

           final approval and becomes effective; and

                   6.2.9 The scheduling of the Fairness Hearing.

           6.3     The PHH Defendants, without admitting that the Action meets the requisites for

    certification of a contested litigation class under Federal Rule of Civil Procedure 23 or for class

    certification for any purpose other than settlement, hereby agrees, on each and all of the terms and




                                                    36
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 40 of 135



    conditions set forth herein, and solely for purposes and in consideration of the Settlement set forth

    herein, not to oppose the certification of the Settlement Class for settlement purposes only, the

    appointment of Class Counsel as legal counsel for the Settlement Class, or the approval of

    Plaintiffs as the representatives of the Settlement Class.

           6.4                                                                                        only

    (whether in the Preliminary Approval Order or Final Order and Judgment) shall not be deemed to

    be an adjudication of any fact or issue for any purpose other than the accomplishment of the

    provisions of this Settlement and this Agreement, and shall not be considered as law of the case,

    res judicata, judicial estoppel, promissory estoppel, or collateral estoppel in the Action or in any

    other proceeding unless and until the Final Settlement Date is reached. Whether or not the

                                                                                                      class

    certification for settlement purposes only (and any and all statements or submission made by the



    shall not be deemed to be any stipulation or grounds for estoppel or preclusion as to the propriety

    of class certification, nor any admission of fact or law regarding any request for class certification,

    in any other action or proceeding, whether or not involving the same or similar claims. In the

    event the Settlement and this Agreement are not approved, or the Final Settlement Date is not

    reached, or this Agreement is terminated, canceled, or fails to become effective for any reason

                                                                                         Settlement Class



    or classes will remain certified, and nothing in this Agreement or other papers or proceedings

    related to the Settlement shall be used as evidence or argument by any party concerning whether

    the Action may properly be maintained as a class action under applicable law; provided, however,




                                                      37
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 41 of 135



    that Plaintiffs and Class Counsel may thereafter seek certification of a litigation class or classes

    before the Court without reference to this Settlement or anything filed in support of it, and the

    PHH Defendants may oppose such certification on any available grounds. In the event the

    Settlement and this Agreement are not approved, or the Final Settlement Date is not reached, or

    this Agreement is terminated, canceled, or fails to become effective for any reason whatsoever,

    nothing in this Settlement or this Agreement shall be admissible in any effort to certify the

    proposed Settlement Class as a litigation class or any other class in this or any other court under

    any circumstances.

           7       Notice to, and Communications with, the Settlement Class and Federal and
                   State Officials

           7.1     Notice to Appropriate Federal and State Officials.           Pursuant to the notice

    provisions of the Class Action Fairness Act, 28 U.S.C. § 1715, within ten (10) days after this

    Agreement is deemed filed with the Court, the PHH Defendants will provide notice of this Action

    and this Agreement to the Attorney General of the United States; the Consumer Finance Protection

    Bureau; the Federal Trade Commission; and the Attorneys General of the States, Districts,

    Commonwealths and Territories in which Settlement Class Members are determined to reside

    based on the borrower mailing addresses for the Class Loans as reflected in

    business records.

           7.2     Individual Notice to the Settlement Class

                   7.2.1 The Class Notice shall be the legal notice to be provided to the Settlement

           Class Members, and shall otherwise comply with Federal Rule of Civil Procedure 23 and

           any other applicable statutes, laws, and rules, including, but not limited to, the Due Process

           Clause of the United States Constitution.

                   7.2.2 Subject to the requirements of the Preliminary Approval Order, the Parties



                                                    38
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 42 of 135



         shall cause the Settlement Administrator to send, no later than twenty-eight (28) days after

         entry of the Preliminary Approval Order, the Class Notice by First-Class U.S. Mail, proper

         postage prepaid, to the Potential Settlement Class Members identified in the PHH

                      records on each Class Loan, addressed to the mailing address of record for

         that Class Loan as reflected in                           records. As a result, one (1) Class

         Notice will be sent with respect to each Class Loan, addressed jointly to all Potential

         Settlement Class Members identified as borrowers with respect to that Class Loan in the

                             records. Prior to mailing, the Settlement Administrator shall attempt to

         update the last known borrower mailing addresses for each Class Loan as reflected in the

                              records through the National Change of Address system or similar

         databases.

                7.2.3 The Class Notice shall advise the Potential Settlement Class Members of

         the following:

                          7.2.3.1 General Terms. The Class Notice shall contain a plain, neutral,

                                 objective, and concise summary description of the nature of the

                                 Action and the terms of the proposed Settlement, including all relief

                                 that will be provided by the PHH Defendants and the Settlement

                                 Class in the Settlement, as set forth in this Agreement.           This

                                 description shall also disclose, among other things, that (a) any relief

                                 to Settlement Class Members offered by the Settlement is contingent



                                 effective until the Final Settlement Date; (b) Class Counsel and

                                 Plaintiffs have reserved the right to petition the Court for an award




                                                   39
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 43 of 135



                                                                from the Settlement Fund, and

                            Service Awards to be paid from the Settlement Fund, each in an

                            amount to be determined by the Court, and (c) the Settlement is not

                            made contingent upon any particular amount of Service Award or



                     7.2.3.2 The Settlement Class. The Class Notice shall define the Settlement

                            Class and shall disclose that the Settlement Class has been

                            provisionally certified for purposes of settlement only.

                     7.2.3.3 Opt-Out Rights. The Class Notice shall inform the Settlement Class

                            Members of their right to seek exclusion from the Settlement Class

                            and the Settlement and provide the deadlines and procedures for

                            exercising this right.

                     7.2.3.4 Objection to Settlement. The Class Notice shall inform Settlement

                            Class Members of their right to object to the proposed Settlement

                            and to appear at the Fairness Hearing and provide the deadlines and

                            procedures for exercising these rights.

                     7.2.3.5 Fairness Hearing. The Class Notice shall disclose the date and time

                            of the Fairness Hearing and explain that the Fairness Hearing may

                            be rescheduled without further notice to the Settlement Class.

                     7.2.3.6 Release. The Class Notice shall summarize or recite the proposed

                            terms of the Release contemplated by this Agreement.

                     7.2.3.7 Notice to Claimants. The Class Notices that are disseminated to the

                            last mailing addresses associated with the Class Loans of Claimants




                                              40
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 44 of 135



                               shall (i) identify the Potential Settlement Class Member as a

                               Claimant; (ii) explain that Claimants must submit Proof of Claim

                               forms in order to receive their Individual Allocations; (iii) enclose a

                               form Proof of Claim substantially in the form of Exhibit D, explain

                               the Claims Administration Process set forth in Section 4 of this

                               Agreement, and provide the deadlines and procedures for submitting

                               a Proof of Claim; and (iv) explain that unless Claimants exercise

                               their right to seek exclusion from the Settlement Class and the

                               Settlement, they will be considered Settlement Class Members and

                               will be bound by the terms of the Agreement and Settlement,

                               including the Release, even if they do not submit a Proof of Claim

                               and do not receive an Individual Allocation. Class Notices provided

                               to Potential Settlement Class Members who are not Claimants do

                               not need to comply with the requirements of this subparagraph.

                               Because it is recognized that borrowers on Class Loans no longer

                               serviced by the PHH Defendants may now have a different mailing

                               address than the last address known to the PHH Defendants, the

                               Parties and the Settlement Administrator shall also purchase

                               $15,000 worth of electronic banner ad summary notice at market

                               rates as set forth in Paragraph 7.2.10 below.

                7.2.4 Further information. The Class Notice shall disclose where Settlement

         Class Members may direct written or oral inquiries regarding the Settlement, and also

         where they may obtain additional information about the Action, including instructions on




                                                 41
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 45 of 135



         how Settlement Class Members can access the case docket using PACER or in person at

         any of

                  7.2.5 Class Loan Number. The Class Notice to be addressed to all borrowers of



         in                       records.

                  7.2.6 Following issuance of the Preliminary Approval Order, Class Counsel and

                                Counsel may by mutual agreement make any changes in the font,

         format, or content of the Class Notice or the exhibits thereto any time before the Class

         Notice is first mailed to Potential Settlement Class Members, so long as such changes do

         not materially alter the substance of the Class Notice. Any material substantive changes

         proposed by Class Counsel and                           Counsel following issuance of the

         Preliminary Approval Order must be approved by the Court.

                  7.2.7 The Parties shall cause the Settlement Administrator to re-mail any Class

         Notices returned by the United States Postal Service with a forwarding address and shall

         continue to do so with respect to any such Class Notice that is received seven (7) days or

         more prior to the Objection/Exclusion Deadline. With respect to Class Notices that are

         returned by the United States Postal Service without a new or forwarding address, the

         Parties shall cause the Settlement Administrator to as soon as practicable determine



         National Change of Address database and/or other reasonable means and without undue

         cost and delay, and then promptly re-mail Class Notices for whom the Settlement

         Administrator is reasonably able to locate a valid address in accordance herewith, so long

         as the valid address is obtained by the Settlement Administrator at least seven (7) days or




                                                 42
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 46 of 135



         more prior to the Objection/Exclusion Deadline.

                7.2.8 Settlement Website. The Parties shall cause the Settlement Administrator

         to establish the Settlement Website, whose address shall be included and disclosed in the

         Class Notice, and which will inform Potential Settlement Class Members of the terms of

         this Agreement, their rights, dates, and deadlines and related information. The Settlement

         Website shall include, in .pdf format, a copy of the Operative Complaint, this Agreement

         and its exhibits, any Preliminary Approval Order entered by the Court, and a copy of the

         Class Notice, along with such other information as the Court may designate or the Parties

         may agree to post there. The Settlement Website will be operational and live by the date

         of the first mailing of the Class Notice. A Spanish-language translation of the Class Notice

         and Proof of Claim form shall be placed on the Settlement Website by the Settlement

         Administrator at the time the Settlement Website becomes operational and live.

                7.2.9 The Parties shall cause the Settlement Administrator to establish an

         automated interactive voice recognition telephone system for the purposes of providing

         information concerning the nature of the Action, the material terms of the Settlement, and

         the deadlines and procedures for Potential Settlement Class Members to exercise their opt-

         out and objection rights and for Claimants to submit Proof of Claim forms. The Class

         Notice and Settlement Website shall include and disclose the telephone number of this

         automated interactive voice recognition telephone system.

                7.2.10 The Parties shall cause the Settlement Administrator to make

         advertisements on the internet directed to Settlement Class Members in form and content

         recommended by the Settlement Administrator and mutually acceptable to the Parties, with

         an aggregate cost to the Defendants not to exceed $15,000.




                                                 43
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 47 of 135



           7.3     As further consideration for the dismissal of the Action with prejudice on the

    merits, the entry of the Release, and the other promises and covenants in this Agreement, the PHH

    Defendants have also agreed to pay or cause to be paid the Costs of Administration associated with

    the Settlement, which amount shall be paid separate and apart from the Settlement Fund, subject

    to the terms of this Agreement.

           7.4     Not later than ten (10) days before the date of the Fairness Hearing, the Settlement

    Administrator, and to the extent necessary the Parties, shall file with the Court a declaration or

    declarations, based on the personal knowledge of the declarant(s), verifying compliance with these

    class-wide notice procedures.

           7.5     The Parties agree that the PHH Defendants shall have the right to communicate

    with, and respond to inquiries from, Potential Settlement Class Members in the ordinary course of

                          business, a right which the PHH Defendants expressly reserve. However,

    any inquiries about this Agreement or about the Action shall be referred to Class Counsel or to the

    Settlement Administrator.

           7.6     Media Communications.

                   7.6.1 The Parties and their counsel agree to ensure that any comments about or

           descriptions of this Settlement and Agreement or its value or cost in the media or in any

           other public forum apart from the Action are accurate. In addition, the Parties and their

           counsel agree that until such time as the Final Order and Judgment is entered:

                          7.6.1.1 Any press releases or public communications regarding the

                                    Agreement shall be reviewed and mutually approved and agreed to

                                    by Class Counsel and the PHH Defendants

                                    dissemination or publication.




                                                     44
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 48 of 135



                           7.6.1.2 Class Counsel and the PHH Defendants

                                  consultation, make only mutually agreeable press communications

                                  announcing the Settlement, but shall not otherwise issue any press

                                  release or printed or broadcast public communication about this

                                  Agreement or the Settlement.

                   7.6.2 Notwithstanding the foregoing, the PHH Defendants may disclose this

            Agreement to, and discuss this Agreement with, its parent companies, affiliated companies,

            customers, and clients, and each of their respective accountants, shareholders, auditors,

            consultants and investors, as well as with government entities as necessary to comply with

            applicable law, at any time before or after the Final Order and Judgment.

            8      Requests for Exclusion

            8.1    Any Potential Settlement Class Member who wishes to be excluded from the

    Settlement Class must mail a written

    the address provided in the Class Notice, mailed sufficiently in advance to be received by the

    Settlement Administrator no later than the Objection/Exclusion Deadline. A written request for

    exclu                                                                                      Morris

    v. PHH (case number 0:20-cv-60633-RS) ; (b) include the Potential

    name, mailing and email addresses, and contact telephone number; (c) specify that he or she wants



    she seeks exclusion from the Settlement; and (d) be personally signed by the Settlement Class

    Member. The requirements for submitting a timely and valid request for exclusion shall be set

    forth in the Class Notice.

            8.2    Each Potential Settlement Class Member who wishes to be excluded from the




                                                    45
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 49 of 135



    Settlement Class must submit his or her own personally signed written request for exclusion. A

    single written request for exclusion submitted on behalf of more than one Potential Settlement

    Class Member will be deemed invalid; provided, however, that an exclusion received from one

    Potential Settlement Class Member will be deemed and construed as a request for exclusion by all

    co-debtors, joint-debtors and multiple borrowers on the same Class Loan.

           8.3     Unless excluded by separate Order entered by the Court for good cause shown prior

    to the final approval of this Settlement, any Potential Settlement Class Member who fails to strictly

    comply with the procedures set forth in this Section 8 for the submission of written requests for

    exclusion will be deemed to have consented to the jurisdiction of the Court, will be deemed to be

    part of the Settlement Class, and will be bound by all subsequent proceedings, orders, and

    judgments in the Action, including, but not limited to, the Release, even if he or she has litigation

    pending or subsequently initiates litigation against the PHH Defendants relating to the Released

    Claims.

           8.4     The Settlement Administrator shall file with the Court, no later than ten (10) days

    before the Fairness Hearing, a list reflecting all requests for exclusion it has received. The list

    shall also identify which of those requests for exclusion were received late, and which requests for

    exclusion failed to comply with the requirements of this Section 8.

           8.5     Potential Settlement Class Members who exclude themselves from the Settlement

    Class as set forth in this Section 8 expressly waive any right to the continued pursuit of any

    objection to the Settlement as set forth in Section 9, or to otherwise pursue any objection,

    challenge, appeal, dispute, or collateral attack to this Agreement or the Settlement, including to

                                                      equacy; to the appointment of Class Counsel and

    Plaintiffs as the representatives of the Settlement Class; to




                                                     46
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 50 of 135



    and Expense awards; and to the approval of the Claims Administration Process, the Class Notice,

    and the procedures for disseminating the Class Notice to the Settlement Class.

           9       Objections to Settlement

           9.1     Any Settlement Class Member who has not filed a timely written request for

    exclusion and who wishes to object to the fairness, reasonableness, or adequacy of this Agreement



    Awards, or to any other aspect or effect of the proposed Settlement, must file with the Court a

    written statement of his or her objection no later than the Objection/Exclusion Deadline. To file a

    written statement of objection, a Settlement Class Member must (a) mail it sufficiently in advance

    to be received by the Clerk of the Court on or before the Objection/Exclusion Deadline, or (b) file

    it in person on or before the Objection/Exclusion Deadline at any location of the United States

    District Court for the Southern District of Florida, except that any objection made by a Settlement

                                                                                                         se

    Management/Electronic Case Filing (CM/ECF) system.

           9.2     A written statement of objection must: (a) contain a caption or title that identifies it

                                         Morris v. PHH (case number 0:20-cv-60633-RS) (b) include

    the Settlement Cl

    Class Loan number(s) for which an objection is being made; (c) set forth the specific reason(s), if

    any, for each objection, including all legal support the Settlement Class Member wishes to bring



    in support of the objection; (d) disclose the name and contact information of any and all attorneys

    representing, advising, or in any way assisting the Settlement Class Member in connection with

    the preparation or submission of the objection; and (e) be personally signed by the Settlement




                                                     47
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 51 of 135



    Class Member.

           9.3     A Settlement Class Member may file and serve a written statement of objection

    either on his own or through an attorney retained at his own expense; provided, however, that a

    written statement of objection must be personally signed by the Settlement Class Member,

    regardless of whether he has hired an attorney to represent him.

           9.4     Any Settlement Class Member who properly files and serves a timely written

    objection, as described in this Section 9, may appear at the Fairness Hearing, either in person or



    fairness, reasonableness, or adequacy of this Agreement or the proposed Settlement, or to the

                                                                s, or to any other aspect or effect of the

    proposed Settlement. However, any Settlement Class Member who intends to make an appearance

    at the Fairness Hearing must include a statement to that effect in his or her objection. If a

    Settlement Class Member hires his or her own personal attorney to represent him or her in

    connection with an objection, and if that attorney wishes to appear at the Fairness Hearing, the

    attorney must: (a) file a notice of appearance with the Clerk of Court in the Action no later than

    the Objection/Exclusion Deadline and (b) serve and deliver a copy of that notice of appearance to

    Class Counsel and the PHH Defendants

           9.5     Any Settlement Class Member who fails to strictly comply with the provisions and

    deadlines of this Section 9 shall waive any and all objections to the Settlement, its terms, or the

    procedures for its approval, shall forfeit any and all rights he or she may have to appear separately

    and/or to object, and will be deemed to have consented to the jurisdiction of the Court, to be part

    of the Settlement Class, and to be bound by all subsequent proceedings, orders, and judgments in

    the Action, including, but not limited to, the Release.




                                                     48
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 52 of 135



           9.6       Any Settlement Class Member who objects to the Settlement but does not file an

    exclusion request shall, unless he or she is subsequently excluded by Order of the Court, remain a

    Settlement Class Member and therefore be entitled to all of the benefits, obligations and terms of

    the Settlement if this Agreement and the terms contained therein are approved and the Final

    Settlement Date is reached.

           9.7       Only Settlement Class Members may object to the Settlement as set forth in this

    Section 9. Potential Settlement Class Members who are excluded from the Settlement Class,

    whether by submitting a timely and valid request for exclusion as set forth in Section 8 or by order

    of the Court, have no standing to object to the Settlement.

           10

           10.1      Class Counsel may petition

    in an aggregate amount not to exceed thirty percent (30%) of the Settlement Fund. Class Counsel



    before the Objection/Exclusion Deadline. As soon as is practicable after filing, Class Counsel shall

    cause the Settlement Administrator to post on the Settlement Website all papers filed and served



    Defendants reserve the right to oppose any petition by Clas

    Expenses that the PHH Defendants deem to be unreasonable in nature or amount or otherwise

    objectionable.

           10.2

    Class Counsel shall be paid out of the Settlement Fund.         Other than making available the

    Settlement Fund pursuant to the requirements of Section 4, the PHH Defendants and the Released

    Persons shall have no responsibility for, and no liability whatsoever with respect to, any payment




                                                    49
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 53 of 135



    of atto

    have paid only from the Settlement Fund.

              10.3

    Expenses award to and among all attorneys that m

    in the Action. It is a condition of this Settlement that the PHH Defendants and the Released

    Persons

    counsel or

    costs or expenses, relating in any way to the Action, the Settlement, its administration and

    implementation, any appeals of orders or judgments relating to the Settlement, any objections or

    challenges to the Settlement, and/or any proceedings on behalf of Settlement Class Members who

    do not exclude themselves from the Settlement Class based on any of the claims or allegations

    forming the basis of the Action or any other claims that are defined as Released Claims in this



    expenses to be paid by the PHH Defendants separate from the Settlement Fund are awarded to

    anyone, including but not limited to any parties other than Plaintiffs and Class Counsel, the PHH

    Defendants at their sole option may declare this Agreement void as set forth in Section 12.

              10.4   Plaintiffs and Class Counsel may also petition the Court for Service Awards to each

    of the Plaintiffs to be paid from the Settlement Fund, in an amount not exceed $5,000 per Plaintiff,

    for an aggregate amount not to exceed $20,000. The purpose of the Service Awards is to

    compensate Plaintiffs for their respective efforts and risks in bringing and prosecuting the Action

    on behalf of the Settlement Class Members and achieving the benefits of this Agreement on behalf

    of the Settlement Class. The PHH Defendants reserve the right to oppose any petition by Plaintiffs

    and Class Counsel for Service Awards that the PHH Defendants deem to be unreasonable in nature




                                                     50
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 54 of 135



    or amount or otherwise objectionable.

           10.5    Within fourteen (14) days after the later of (a) the Final Settlement Date or (b)

    receipt of wire instructions from Class Counsel, whichever is later, the Settlement Administrator

    shall pay Class Counsel from the Settlement Fund any

    Awards that may be awarded by the Court. Class Counsel shall be solely responsible for supplying

    the Settlement Administrator with all information required by the Settlement Administrator in

    order to pay such awards from the Settlement Fund, and to comply with the Settlement

                                                           Class Counsel will also be solely responsible

    for distributing such Service Awards to the four Plaintiffs, in accordance with the terms and

    provisions of any Order entered by the Court approving such awards.

           10.6    In the event the Final Order and Judgment is not entered, or this Agreement and the

    Settlement do not reach the Final Settlement Date, the PHH Defendants will not be liable for, and

                                                                                                       s

    set forth herein and described in this Agreement.

           10.7    The effectiveness of this Agreement and Settlement will not be conditioned upon

                                                                                    Plaintiffs and Class

    Counsel for At                                         Service Awards.     The denial, downward

    modification, or failure to grant any petition by Plaintiffs

    and Expenses and Service Awards shall not constitute grounds for modification or termination of

    this Agreement or the Settlement proposed herein.

           11      Final Order and Judgment

           11.1    If the Preliminary Approval Order is entered by the Court, after the dissemination

    of the Class Notice and not later than ten (10) days before the Fairness Hearing, Class Counsel




                                                     51
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 55 of 135



    shall move the Court to enter a Final Order and Judgment. The Final Order and Judgment shall,

    among other things:

                  11.1.1 Find that the Court has personal jurisdiction over the Parties and all

           Settlement Class Members and that the Court has subject matter jurisdiction to approve the

           Agreement, including all attached exhibits;

                  11.1.2 Approve the Agreement and the proposed Settlement as fair, reasonable and

           adequate as to, and in the best interests of, the Settlement Class Members; direct the Parties

           and their counsel to implement and consummate the Agreement according to its terms and

           provisions; and declare the Agreement to be binding upon, and have res judicata and

           collateral estoppel effect in all pending and future lawsuits or other proceedings maintained

           by or on behalf of Plaintiffs and the Settlement Class Members;

                  11.1.3 Find that the Class Notice implemented pursuant to the Agreement (a)

           constituted the best practicable notice under the circumstances; (b) constituted notice that

           is reasonably calculated, under the circumstances, to apprise the Settlement Class of the

           pendency of the Action, their right to object or exclude themselves from the Agreement

           and proposed Settlement; and to appear at the Fairness Hearing; (c) was reasonable and

           constituted due, adequate and sufficient notice to all persons entitled to receive notice; and

           (d) met all applicable requirements of the Federal Rules of Civil Procedure, the Due

           Process Clause of the United States Constitution, and the rules of the Court;

                  11.1.4 Find that Plaintiffs and Class Counsel adequately represented the

           Settlement Class for purposes of entering into and implementing the Agreement;

                  11.1.5 Incorporate the Release set forth in Section 3 of this Agreement, make the

           Release effective as of the Final Settlement Date, and forever discharge the Released




                                                    52
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 56 of 135



         Persons as set forth in this Agreement;

                11.1.6 Permanently bar and enjoin all Settlement Class Members from filing,

         commencing, prosecuting, intervening in, or participating (as class members or otherwise)

         in, any lawsuit or other action in any jurisdiction based on the Released Claims;

                11.1.7 Authorize the Parties, without further approval from the Court, to agree to

         and adopt such amendments, modifications and expansions of this Agreement and its

         implementing documents (including all exhibits to this Agreement) if such changes are not

         materially incons

         limit, or materially and adversely affect, the rights or obligations of the Settlement Class

         Members under this Agreement;

                11.1.8 Order that the Court retains continuing and exclusive jurisdiction over all

         matters relating to the Settlement or the consummation of the Settlement; the validation of

         the Settlement; the construction and enforcement of the Settlement and any orders entered

         pursuant thereto; and all other matters pertaining to the Settlement or its implementation

         and enforcement;

                11.1.9 Direct that judgment of dismissal on the merits and with prejudice of the

         Action (including all individual claims and class action claims presented thereby) shall be

         final and entered forthwith, without fees or costs to any Person or Party except as provided

         in this Agreement; and

                11.1.10         Without affecting the finality of the Final Order and Judgment for

         purposes of appeal, retain jurisdiction as to the administration, consummation, enforcement

         and interpretation of this Agreement and the Final Order and Judgment, and for any other

         necessary purpose.




                                                   53
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 57 of 135



            12     Modification, Disapproval, Cancellation, or Termination of this Agreement

            12.1   Before entry of the Final Order and Judgment, the terms and provisions of this

    Agreement may be amended, modified, or expanded by written agreement of the Parties and

    approval of the Court; provided, however, that after entry of the Final Order and Judgment, the

    Parties may by mutual written agreement effect such amendments, modifications or expansions of

    this Agreement and its implementing documents (including all exhibits hereto) without further

    notice to the Settlement Class or approval of the Court if such changes are not materially



    and adversely affect, the rights or obligations of Settlement Class Members under this Agreement.

            12.2   This Agreement shall terminate at the sole option and discretion of either Party if:

    (a) the Court, or any appellate court(s), rejects, modifies, or denies approval of any portion of this

    Agreement that the terminating Party in her or its sole judgment and discretion determine(s) is

    material, including, without limitation, the terms of relief, the findings or conclusions of the Court,

    the provisions relating to notice (including the proposed plan for the dissemination of notice to the

    Settlement Class as set forth in Section 7 of this Agreement), the definition of the Settlement Class

    and the terms and conditions for its certification, and/or the terms of the Release; or (b) the Court,

    or any appellate court(s), does not enter or completely affirm, or alters or expands, any portion of



    terminating Party in her or its sole judgment and discretion determine(s) is material. However,

                                                           o approve, in whole or in part, any petition by

    Plaintiffs

    Section 10 of this Agreement provide Plaintiffs or Class Counsel with a basis for terminating this

    Agreement.




                                                      54
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 58 of 135



           12.3     The PHH Defendants may also in their sole and absolute judgment and discretion



    service awards or incentive awards are awarded other than from the Settlement Fund; or (b)

    requests for exclusion are submitted by Potential Settlement Class Members on 7,500 or more

    Class Loans.

           12.4     Any terminating Party must exercise its option to withdraw from and terminate this

    Agreement, as provided in this Section 12, by a signed writing served on the other Party no later

    than thirty-five (35) days after receiving notice of the event prompting the termination unless there

    is a motion or petition seeking reconsideration, alteration or appeal review of the event, in which

    case no later than thirty-five (35) days after the final conclusion of any such motion or petition

    seeking reconsideration, alteration, or appellate review thereof, whichever is later.

           12.5     If any of the foregoing termination events occurs, no Party is required for any

    reason or under any circumstance to exercise that option.

           12.6     If the Final Settlement Date does not occur or this Agreement is terminated pursuant

    to the provisions of this Section 12, then:

                    12.6.1 This Agreement shall be null and void and shall have no force or effect,

           through principles of estoppel, res judicata, or otherwise, and no Party to this Agreement

           shall be bound by any of its terms, except for the terms of this Paragraph 12.6 and its sub-

           parts;

                    12.6.2 This Agreement, all of its provisions, and all negotiations, statements,

           documents orders and proceedings relating to it shall be inadmissible in evidence for any

           purpose, and shall be without prejudice to the rights of the PHH Defendants, Plaintiffs and

           the Settlement Class, all of whom shall be restored to their respective positions in the




                                                     55
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 59 of 135



         Action as of the date existing immediately before the signing of this Agreement, except

         that the Parties shall cooperate in requesting that the Court set a new scheduling order such



         Settlement;

                12.6.3 Neither this Agreement, nor the Settlement contained in this Agreement,

         nor any act performed or document executed pursuant to or in furtherance of this

         Agreement or the Settlement:

                        12.6.3.1        Is, may be deemed, or shall be used, offered or received

                                against the Released Persons, or each or any of them, as an

                                admission, concession, or evidence of, the validity of any Released

                                Claims, the truth of any fact alleged by Plaintiffs, the deficiency of

                                any defense that has been or could have been asserted in the Action,

                                the violation of any law or statute, the reasonableness of the



                                and expenses, or of any alleged wrongdoing, liability, negligence or

                                fault of the Released Persons, or any of them;

                        12.6.3.2        Is, may be deemed, or shall be used, offered, or received

                                against Plaintiffs, the Settlement Class or each of any of them as an

                                admission, concession, or evidence of any fault, misrepresentation,

                                or omission with respect to any statement or written document

                                approved or made by the Released Persons, or any of them; and

                        12.6.3.3        Is, may be deemed, or shall be used, offered, or received

                                against the Released Persons, or each or any of them, as an




                                                  56
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 60 of 135



                                admission or concession with respect to any liability, negligence,

                                fault or wrongdoing as against any Released Persons, or of the

                                certifiability of any class, in any bankruptcy, civil, criminal or

                                administrative proceeding in any court, administrative agency, or

                                other tribunal. However, the Settlement, this Agreement, and any

                                acts performed and/or documents executed in furtherance of or

                                pursuant to this Agreement and/or Settlement may be used in any

                                proceedings as may be necessary to effectuate or enforce the

                                provisions of this Agreement. If this Agreement is approved by the

                                Court and the Final Settlement Date is reached, any of the Parties or

                                any of the Released Persons may file this Agreement and/or the

                                Final Order and Judgment in any action that may be brought against

                                such Person or Persons in order to support a defense or counterclaim

                                based on principles of res judicata, collateral estoppel, release, good

                                faith estimate, judgment bar or preclusion, or any other theory of

                                claim preclusion or issue preclusion or similar defense or

                                counterclaim.

                12.6.4 Any Settlement-related order(s) or judgments entered in this Action after

         the date of execution of this Agreement shall be deemed vacated, nunc pro tunc, and shall

         be without force or effect, and the Parties and the Settlement Class Members shall be

         returned to the status quo ante with respect to the Action as if they had never entered into

         this Agreement, and any of the Parties may move the Court to vacate any and all orders

         entered by the Court pursuant to the provisions of this Agreement;




                                                  57
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 61 of 135



                   12.6.5 No litigation class will be certified pursuant to or in whole or in part because

           of or by reference to this Agreement and the Parties stipulate that certification of the

           Settlement Class will be deemed to have been conditional and made only for purposes of

           this particular Agreement and for purposes of settlement only, and will therefore be

           immediately vacated and voided for all other purposes, without prejudice to or effect on

           subsequent motions for certification of a litigation class on grounds wholly independent of

           this Agreement. In such event, the PHH Defendants and                                   Counsel

           will not be deemed to have consented to (and will not be estopped to oppose) the

           certification of any class for purposes of litigation, and will retain all rights to object to or

           oppose any motion for certification of a class for purposes of litigation, including

           certification of the Settlement Class provided for in this Agreement as a litigation class or

           any other class(es);

                   12.6.6 The Released Persons expressly do not waive any, but instead affirmatively

           reserve all, of their defenses, arguments and motions as to all claims that have been or

           might later be asserted in the Action including, without limitation, the argument that the

           Action may not be litigated as a class action; and

                   12.6.7 Plaintiffs and all other Settlement Class Members expressly reserve and do

           not waive any motions as to, and arguments in support of, all claims that have been or

           might later be asserted in the Action including, without limitation, any argument

           concerning class certification, liability and/or available remedies.

           13      General Matters and Reservations

           13.1    The obligation of the Parties to implement and conclude the proposed Settlement

    is and shall be contingent upon each of the following:




                                                      58
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 62 of 135



                     13.1.1 Entry by the Court of the Preliminary Approval Order, followed thereafter

              by the Fairness Hearing and subsequent entry by the Court of the Final Order and Judgment

              approving the Settlement, from which the time to appeal has expired or which has remained

              unmodified after the exhaustion and final disposition of any appeal(s) or petition(s) for

              appellate review; and

                     13.1.2 Any other conditions stated in this Agreement.

              13.2   The Parties: (a) acknowledge that it is their intent to consummate this Agreement;

    and (b) agree, subject to their fiduciary and other legal obligations, to cooperate to the extent

    reasonably necessary to effectuate and implement all terms and conditions of this Agreement and

    to exercise their reasonable best efforts to accomplish the foregoing terms and conditions of this

    Agreement. The Parties, Class Counsel,                                   Counsel agree to cooperate

    with one another in (a) seeking Court approval of the Preliminary Approval Order, the Agreement,

    and the Final Order and Judgment and in the event of any appeal(s), to use their reasonable best

    efforts to effect prompt consummation of this Agreement and the proposed Settlement; (b)

    promptly agreeing upon and executing all such other documents as may be reasonably required to

    obtain final approval of the Agreement; and (c) resolving any disputes that may arise in the

    implementation of the terms of this Agreement.

              13.3                           execution of this Agreement shall not be construed to

    release    and the PHH Defendants expressly do not intend to release       any claim they may have

    or make against any insurer, reinsurer, indemnitor, client, loan investor, prior loan servicers,

    consultant, or vendor (including, but not limited to, Speedpay Inc., ACI Worldwide, Inc., or

    Western Union) for any judgment, payment, liability, cost or expense incurred in connection with




                                                     59
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 63 of 135



           13.4    This Agreement, complete with its exhibits, sets forth the sole and entire agreement

    and understanding of the Parties with respect to its subject matter, and it may not be altered,

    amended, or modified except by written instrument made in accordance with the provisions of this

    Agreement and executed by or on behalf of all Parties or their respective successors in interest.

    The Parties expressly acknowledge that no other agreements, arrangements, or understandings not

    expressed in this Agreement exist among or between them regarding the subject matter of this

    Agreement and that in deciding to enter into this Agreement, they each have relied solely upon

    their own judgment and knowledge.           This Agreement supersedes any prior agreements,

    understandings, or undertakings (written or oral) by and between the Parties regarding the subject

    matter of this Agreement.

           13.5    Any inconsistency between this Agreement and the attached exhibits will be

    resolved in favor of this Agreement.

           13.6    To the extent not governed by federal law, this Agreement, any amendments

    thereto, and any claim, cause of action or dispute arising out of or relating to this Agreement shall

    be governed by, interpreted under, and enforced in accordance with the laws of the State of Florida

    without regard to any conflict-of-law principles that may otherwise provide for the application of

    the law of another jurisdiction.

           13.7    Any disagreement and/or action seeking directly or indirectly to challenge, modify,

    construe, obtain relief from, extend, limit, or enforce this Agreement shall be commenced and

    maintained only in the Court and in this Action. Without in any way compromising the finality of

    the Final Order and Judgment, the Court shall retain exclusive and continuing jurisdiction over all

    matters related in any way to the Settlement and the Agreement, including but not limited to the

    implementation of the Settlement and the interpretation, administration, supervision, enforcement




                                                     60
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 64 of 135



    and modification of this Agreement and the relief it provides to Plaintiffs and the Settlement Class

    Members.

           13.8    Whenever this Agreement requires or contemplates that one of the Parties shall or

    may give notice to the other, notice shall be provided by e-mail and/or next-day (excluding

    Saturdays, Sundays and Legal Holidays) express delivery service as follows:

                   13.8.1 If to the PHH Defendants, then to Michael R. Pennington, Bradley Arant

           Boult Cummings LLP, 1819 Fifth Avenue North, Birmingham, Alabama 35203

           (Telephone: (205) 521-8000; Email: mpennington@bradley.com).

                   13.8.2 If to Plaintiffs, or the Settlement Class, or Class Counsel, then to Adam M.

           Moskowitz, The Moskowitz Law Firm, 2 Alhambra Plaza, Suite 601, Coral Gables, FL

           33134 (Telephone: (305) 740-1423; Email: adam@moskowitz-law.com)

           13.9    Subject to the terms of the Final Order and Judgment, no certifications by the

    Parties regarding their compliance with the terms of the Settlement and this Agreement will be

    required. Any dispute as to the Pa

    and this Agreement shall be brought and resolved only in the Action and only by the Court, and

    applicable appellate courts, and in no other action or proceeding.

           13.10 All time periods set forth herein shall be computed in calendar days unless

    otherwise expressly provided. In computing any period of time prescribed or allowed by this

    Agreement or by order of the Court, the day of the act, event, or default from which the designated

    period of time begins to run shall not be included. The last day of the period so computed shall be

    included, unless it is a Saturday, a Sunday or a Legal Holiday (as defined in Rule 6(a)(6) of the

    Federal Rules of Civil Procedure), or, when the act to be done is the filing of a paper in court, a

    day on which weather or other conditions have made the office of the clerk of the court




                                                    61
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 65 of 135



    inaccessible, in which event the period shall run until the end of the next day that is not one of the

    aforementioned days.

           13.11 The time periods and



    agreement without notice to the Settlement Class. The Parties reserve the right, subject to the

    Co

    out any of the provisions of this Agreement.

           13.12 Neither the Settlement Class, Plaintiffs, Class Counsel, the PHH Defendants nor

                            Counsel shall be deemed to be the drafter of this Agreement or of any

    particular provision, nor shall any of them argue that any particular provision should be construed

    against its drafter or otherwise resort to the contra proferentem canon of construction. All Parties

    agree that this Agreement was drafted by counsel for the Parties during and through extensive



    offered to explain, construe, contradict, or clarify this Agreeme

    or their counsel, or the circumstances under which this Agreement was made or executed.

           13.13 The Parties expressly acknowledge and agree that this Agreement and its exhibits,

    along with all related drafts, motions, pleadings, conversations, negotiations, and correspondence,

    constitute an offer of compromise and a compromise within the meaning of Federal Rule of

    Evidence 408 and any equivalent rule of evidence in any state. In no event shall this Agreement,

    any of its provisions or any negotiations, statements or court proceedings relating to its provisions,

    or any documents created for the purposes of mediation, negotiation, or confirmatory due diligence

    or informal discovery, whether or not exchanged with opposing counsel, in any way be construed

    as, offered as, received as, used as, or deemed to be evidence of any kind in the Action, any other




                                                     62
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 66 of 135



    action, or in any judicial, administrative, regulatory or other proceeding, except in a proceeding to

    effectuate or enforce this Agreement or the rights of the Parties or their counsel. Without limiting

    the foregoing, neither this Agreement nor any related negotiations, statements, or court

    proceedings shall be construed as, offered as, received as, used as or deemed to be evidence of an

    admission or concession of any proposition of fact or law or of any liability or wrongdoing

    whatsoever on the part of any person or entity, including, but not limited to, the Released Persons,

    Plaintiffs or the Settlement Class or as a waiver by the Released Persons, Plaintiffs or the

    Settlement Class of any applicable privileges or immunities (including, without limitation, the

    attorney-client privilege or work product immunity), claims or defenses.

           13.14 Plaintiffs each expressly affirm that the allegations contained in the complaints,

    including the Operative Complaint, were made in good faith and have a basis in fact, but that he

    considers it desirable for the Action to be settled and dismissed because of the risks associated

    with continued litigation and the substantial benefits that the Settlement will provide to the

    Settlement Class Members.

           13.15 The waiver by one of the Parties of any breach of this Agreement by another of the

    Parties shall not be deemed a waiver of any other prior or subsequent breaches of this Agreement.

           13.16 If one Party to this Agreement considers the other Party to be in breach of its

    obligations under this Agreement, that Party must provide the breaching Party with written notice

    of the alleged breach and provide a reasonable opportunity to cure the breach before taking any

    action to enforce any rights under this Agreement.

           13.17 No opinion concerning the tax consequences, if any, of this Agreement and

    Settlement as to individual Settlement Class Members or anyone else is being given or will be

    given by the PHH Defendants, t                          Counsel, Plaintiffs or Class Counsel; nor is




                                                     63
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 67 of 135



    any representation or warranty in this regard made by virtue of this Agreement or Settlement. The

    Class Notice will direct Settlement Class Members to consult their own tax advisor(s) regarding

    the tax consequences of the Settlement and this Agreement, and any tax reporting obligations they



    determination thereof, are the sole responsibility of the Settlement Class Member, and it is

    understood that the tax consequences may vary depending on the particular circumstances of each

    individual Settlement Class Member. Nothing in this Agreement or in the Class Notice is to be

    construed as tax advice of any kind.

           13.18 Headings contained in this Agreement are used for the purpose of convenience only

    and are not intended to alter or vary the construction and meaning of this Agreement.

           13.19 The recitals of this Agreement are incorporated by this reference and are part of

    this Agreement.

           13.20 This Agreement shall be equally binding upon and inure to the benefit of the

    Plaintiffs and the Settlement Class Members, their representatives, heirs, successors and assigns,

    as upon and to the benefit of the PHH Defendants.

           13.21 Nothing herein shall be deemed a waiver of any prior release individually executed

    between the PHH Defendants and any Settlement Class Member.

           13.22 This Agreement may be signed with a facsimile or PDF format signature and in

    counterparts, each of which shall constitute a duplicate original.



         [THE REST OF THIS PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGES FOLLOW.]




                                                     64
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 68 of 135
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 69 of 135
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 70 of 135
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 71 of 135
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 72 of 135
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 73 of 135
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 74 of 135




               Exhibit A
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 75 of 135



                 UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF FLORIDA

        A class action settlement may affect your rights if you paid
        Ocwen or PHH a fee to make a mortgage loan payment by
        telephone, through an interactive voice response telephone
        system, or through the internet on or after March 25, 2016
                     A federal court authorized this notice. This is not a solicitation from a lawyer.
            PARA VER ESTE AVISO EN ESPAÑOL, VISITE www.class-settlement.com/[[___]].com
    A settlement of $12,587,048.58 has been reached in a class action lawsuit alleging that Ocwen Loan Servicing, LLC
    (“Ocwen”) and PHH Mortgage Corporation (“PHH,” and with Ocwen, “Defendants” or the “PHH Defendants”)
    violated the Fair Debt Collection Practices Act (“FDCPA”) and breached borrower mortgage agreements or deeds
    of trust by charging fees to borrowers for making loan payments by methods not specified for in their loan
    documents, such as by telephone, through interactive voice response telephone system (“IVR”), or through the
    internet (“Convenience Fees”). For much of the period at issue in this lawsuit, Ocwen and PHH used the
    “Speedpay™” service to facilitate these kinds of payments, so the Convenience Fees charged by Ocwen and PHH
    were often referred to as “Speedpay” fees. Ocwen and PHH deny that they did anything wrong and the Court has
    not decided who is right. Ocwen, PHH, and the Plaintiffs, Vincent Morris, Steven Simmons, Yolanda Upton, and
    Michael Luzzi (together with PHH and Ocwen, the “Parties”), agreed to enter into this settlement to avoid the
    uncertainties, delays, and expenses of ongoing litigation, while providing class members with definite benefits now.
    The purpose of this notice is to inform you of the class action and the proposed settlement so that you may
    decide what to do.
                                       QUICK SUMMARY OF SETTLEMENT
    WHO’S INCLUDED? Ocwen’s and PHH’s records indicate that you may be a “Settlement Class Member.”
    The “Settlement Class” consists of all borrowers on home mortgage loans serviced by Ocwen or PHH who
    paid a Convenience Fee to Ocwen or PHH from March 25, 2016 through August 21, 2020 for making a
    loan payment by telephone, IVR, or the internet.
    WHAT ARE THE SETTLEMENT TERMS?
            What the Settlement Class is getting:
            Monetary Relief. Defendants have agreed to create a $12,587,048.58 settlement fund (the “Settlement
    Fund”), which will be distributed to Settlement Class Members (after first deducting any fees, expenses or service
    awards that the Court awards Plaintiffs and the attorneys representing the Settlement Class (“Class Counsel”)). The
    Settlement Fund will be distributed on a loan-by-loan basis. If your Class Loan was serviced but not owned by
    Defendants and was 30 days or more delinquent when Ocwen or PHH acquired servicing rights (hereinafter, an
    “FDCPA Class Loan”), then you will be entitled to a 28% refund of the Convenience Fees paid to Defendants since
    March 25, 2019, and 18% of the Convenience Fees paid to Defendants between March 25, 2016 and March 24,
    2019. All other Settlement Class Members will receive refunds of 18% of the Convenience Fees paid to Ocwen or
    PHH during the relevant time period. Every Settlement Class Member’s refund, however, will be reduced by the
    same percentage as the combined percentage of the Settlement Fund awarded to Class Counsel and Plaintiffs as fees,
    expenses, or service awards. The last page of this notice states if your Class Loan is an FDCPA Class Loan.
              Other Relief. PHH has also agreed to reduce its Convenience Fee for internet payments from $7.50 to $6.50
    and to keep all of its Convenience Fee amounts at or below their current levels until at least August 25, 2023. PHH
    will also add additional disclosures to its website concerning alternative payment methods that could have lower fees
    or no fees.




    Questions? Call 1-877-_____, or visit www.class-settlement.com/[[ ]]                                          Page 1
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 76 of 135



           What the Settlement Class is giving up: In return for the relief that Defendants are providing, Settlement
    Class Members are deemed to have agreed to the following:
                     A release of any claims that they may have against Ocwen or PHH relating in any way to
                      their payment of Convenience Fees during the relevant time period; and

                     An amendment to their promissory notes for any loans that PHH still services to expressly
                      authorize PHH to accept payments in the future by telephone, internet, and other optional
                      methods in exchange for the assessment of a Convenience Fee. The settlement requires PHH
                      to disclose to Settlement Class Members that they will be assessed a Convenience Fee (along with
                      certain other information) before any payment is made in the future by telephone, internet, or other
                      optional method. See Part 10 below for more information concerning what the Settlement Class
                      is giving up in the settlement.
    HOW CAN I GET PAYMENT? If your loan is currently being serviced by PHH, you do not need to take
    any action to share in the relief offered by the settlement. If your loan is not currently being serviced by PHH,
    then you may need to submit a Proof of Claim form, as set forth below in Part 7.
    WHAT ARE MY OTHER OPTIONS?
             You can exclude yourself: If you do not want to be bound by the settlement, you must exclude
    yourself by MONTH DAY, 2021. Part 11 below explains what you need to do to exclude yourself. If you
    do not exclude yourself, and the settlement is given final approval by the Court, you will remain a member of
    the Settlement Class, you will receive your individual allocation of the $12,587,048.58 settlement fund if you are
    a current PHH borrower and will have the opportunity to claim your individual allocation if you are not, you will
    be bound by the settlement, including the release of claims against Ocwen and PHH, and you will be deemed to
    have amended the promissory note of any loan of yours that PHH still services to allow PHH (or any subsequent
    servicer) to collect Convenience Fees for telephone, internet, and other payment methods not originally specified
    in your loan documents.
            You can object: You alternatively may object to the settlement by MONTH DAY, 2021. Part 16
    below explains what you need to do to object to the settlement. The Court will hold a hearing on MONTH
    DAY, 2021 beginning at 0:00 a.m. to consider whether to finally approve the settlement, as well as any
    request for attorneys’ fees by class counsel (the “Fairness Hearing”). If you object, Part 20 explains how
    you may ask the Court to speak at the Fairness Hearing. Persons who exclude themselves from the Settlement
    Class will not be bound cannot file an objection and cannot speak at the Fairness Hearing.
    The rest of this Notice provides you with a more detailed summary of the settlement, and also more fully describes
    your legal rights and options. For even more information, please visit www.class-settlement.com/[[ ]] (the
    “Settlement Website”), at which you may download a complete copy of the “Stipulation of Settlement and Release”
    (together with all attached exhibits, the “Settlement”). Please read all of this Notice carefully and in its entirety
    because your legal rights may be affected whether you act or don’t act.
                                                  BASIC INFORMATION
  1. 1. Why did I get this Notice?
    If this Notice was addressed to you, then according to Defendants’ records you paid a fee to make one or more
    mortgage loan payments to Ocwen or PHH by telephone, through an IVR, or through the internet on or after March
    25, 2016.
    You have received this Notice because you have a right to know about a proposed Settlement of Morris v. PHH
    Mortgage Corporation, case number 0:20-cv-60633-RS, pending in the United States District Court for the Southern
    District of Florida (the “Action”). This Notice describes the lawsuit, the Settlement, your legal rights, what relief is
    being offered to you, how that relief will be distributed and other important information. This Notice only summarizes



    Questions? Call 1-877-_____, or visit www.class-settlement.com/[[ ]]                                           Page 2
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 77 of 135



    the Settlement, the full terms of which are available for review at www.class-settlement.com/[[ ]]. If there is any
    conflict between this Notice and the Settlement, the Settlement governs. You should review the Settlement before
    deciding what to do. Please share this Notice with any co-borrower(s) on your loan(s).

    2. What is this lawsuit about?
    Plaintiffs allege that Ocwen and PHH violated Section 1692f(1) of the FDCPA and breached borrower mortgage
    agreements and deeds of trust by charging Convenience Fees to borrowers for making loan payments by telephone,
    through IVR, or through the internet. Plaintiffs contend that such fees were unlawful because they were not expressly
    authorized by the Settlement Class Members’ underlying loan documents. Defendants deny that they did anything
    wrong because all customers who were charged a Convenience Fee (a) were informed in advance that such
    fees were optional and avoidable, and would result in a disclosed charge amount, and (b) were required to
    expressly consent to the Convenience Fee before it was charged. Defendants contend that under both the
    plain language of the FDCPA and regulatory guidance issued by the Federal Trade Commission, separate
    fees for a separate, optional, entirely avoidable, and agreed-upon service do not violate the FDCPA and, by
    extension, do not violate borrower mortgage agreements and deeds of trust. Defendants also contend that
    Convenience Fees are permitted by state and federal law.
    Section 1692k of the FDCPA provides that prevailing plaintiffs may recover any actual damages sustained as a result
    of a defendant’s violation of the FDCPA, if any, along with the costs of the action and a reasonable attorney’s fee as
    determined by the court. In the case of class actions, members of a prevailing class may also share in a classwide
    statutory damage award of up to the lesser of $500,000 or 1 per centum of the net worth of the debt collector. Damages
    are also potentially available for Plaintiffs’ breach of contract claims.
    This Settlement is a compromise of these and other claims described in the Settlement, as explained in Part 10 below.
    Meanwhile, Part 22 explains how you may obtain more information about the claims in this Action and Defendants’
    response to those claims. You can also visit www.class-settlement.com/[[ ]] to review Plaintiffs’ operative complaint,
    the Parties’ proposed Settlement, and other documents related to this Action.

    3. Why is this lawsuit a class action?
    In a class action, one or more people, called class representatives (here Plaintiffs Vincent Morris, Steven Simmons,
    Yolanda Upton, and Michael Luzzi), sue on behalf of all other people who have similar claims. Together, all of these
    people are called a class, and the persons in it are called class members. In a class action, one court resolves the claims
    of all class members, except for those who ask in writing to be excluded from the class. The Honorable Rodney Smith
    of the United States District Court for the Southern District of Florida is in charge of all aspects of this case, and has
    already given preliminarily approval to the Settlement. Nevertheless, because the Settlement will determine the rights
    of the Settlement Class, the Parties must make the best effort practicable to send all of the Settlement Class Members
    Notice before the Court can consider entering final approval of the Settlement and making it effective.
    The Court has conditionally certified the Settlement Class for settlement purposes only. If the Settlement is not given
    final approval, or otherwise fails to become final, or is terminated by the Parties for any of the reasons set forth in
    Section 12 of the Settlement, the Settlement will become void, the Settlement Class will no longer remain certified,
    and the Action will proceed as if there had been no Settlement and no certification of the Settlement Class.

    4. Why is there a Settlement?
    The Court has not decided whether Plaintiffs or Defendants would win this case. Instead, both sides agreed to the
    Settlement before any judgment was entered in the case. That way, the Parties avoid the uncertainties and expenses
    of ongoing litigation, and the delays of a trial and possible appeals, while providing Settlement Class Members with
    definite benefits now rather than the uncertain benefits potentially available from fully contested litigation years from
    now (if at all). Plaintiffs and Class Counsel believe the Settlement is in the best interests of the Settlement Class
    because it offers relief now, while at the same time allowing anyone who wishes to pursue their own individual claims
    against Defendants to exclude themselves from the Settlement Class.


     Questions? Call 1-877-_____, or visit www.class-settlement.com/[[ ]]                                            Page 3
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 78 of 135



                                          WHO IS IN THE SETTLEMENT
    5. How do I know if I am part of the Settlement?
    The Court decided that everyone who fits the following description is a member of the Settlement Class:
       all borrowers on home mortgage loans in the United States that were serviced by either or both of the
       PHH Defendants who, according to the PHH Defendants’ records, were charged and paid a
       Convenience Fee for making a loan payment by telephone, IVR, or the internet between March 25,
       2016 and August 21, 2020.
    Excluded from the Settlement Class are: (a) borrowers whose loans were included as class loans in the class
    action settlement in McWhorter, et al. v. Ocwen Loan Servicing, LLC, et al., No. 2:15-cv-01831-MHH (N.D.
    Ala.); (b) borrowers who are or were named plaintiffs in any civil action, other than this Action, initiated
    against either Ocwen or PHH on or before August 7, 2020 asserting any claim arising from the payment of
    Convenience Fees to Ocwen or PHH; (c) borrowers whose promissory note and/or mortgage agreement,
    deed of trust, or other like security instrument has already been amended to add language affirmatively and
    explicitly stating that the lender and any servicing agent may collect “Convenience Fees” for payments made
    by telephone, IVR, or online; (d) the Defendants’ board members and executive level officers; and (e) the
    federal district and magistrate judges assigned to this Action, along with persons within the third degree of
    relationship to them.
    As noted in Part 1, if this Notice was addressed to you, then according to Defendants’ records, you are a member of
    the Settlement Class unless you timely and properly exclude yourself from the Settlement Class as described in Part
    11 of this Notice.
                                 WHAT YOU CAN GET UNDER THE SETTLEMENT
    6. What relief does the Settlement provide?
    Defendants have agreed to create the $12,587,048.58 Settlement Fund which, if the Settlement obtains final approval,
    will be used first to pay any Court-awarded fees and expenses to Class Counsel and service awards to the Plaintiffs.
    Following the payment of any such fees, expenses, and service awards, the remaining balance of the
    Settlement Fund will be divided and distributed among Plaintiffs and the rest of the Settlement Class
    Members. The distributions of the Settlement Fund to Settlement Class Members are called “Individual
    Allocations.”
    Individual Allocations will be calculated on a loan-by-loan basis, not on a borrower-by-borrower basis.
    Every loan for which a Settlement Class Member paid a Convenience Fee to Ocwen or PHH during the
    relevant time period (each, a “Class Loan”) will receive an Individual Allocation from the Settlement Fund,
    calculated as follows. Class Loans that were serviced but not owned by Defendants and which were 30 or
    more days delinquent when Defendants acquired servicing rights shall be treated as FDCPA Class Loans.
    FDCPA Class Loans shall be entitled to a 28% refund of the Convenience Fees paid to Defendants since March
    25, 2019, and 18% of the Convenience Fees paid to Defendants between March 25, 2016 and March 24, 2019. All
    other Settlement Class Members will receive refunds of 18% of the Convenience Fees paid to Defendants from March
    25, 2016 through August 21, 2020. The last page of this notice states if your Class Loan is an FDCPA Class Loan.
    Every Settlement Class Member’s refund, however, will be reduced by the same percentage as the combined
    percentage of the Settlement Fund awarded to Class Counsel and Plaintiffs as fees, expenses, or service awards. In
    other words, if the Court’s award of fees, expenses, and service awards, in the aggregate, amounts to 30% of the
    Settlement Fund, then each Class Loan’s refund shall be reduced by 30%. Each Class Loan will be entitled to only
    one Individual Allocation. Co-borrowers, joint-borrowers and multiple borrowers on a single Class Loan are not each
    entitled to receive separate Individual Allocations on the same Class Loan.




     Questions? Call 1-877-_____, or visit www.class-settlement.com/[[ ]]                                     Page 4
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 79 of 135



    The actual amount that each Settlement Class Member will receive as an Individual Allocation will ultimately depend
    on a variety of factors, including the delinquency of the Class Loan at the time that Defendants began servicing the
    loan, the number and total amount of Convenience Fees paid on each Class Loan, and whether and in what amounts
    the Court will approve any attorneys’ fees and expenses to Class Counsel and service awards to Plaintiffs.

    7. How can I get such relief?
    If your loan is currently being serviced by PHH, then as long as you do not exclude yourself from the Settlement
    Class, you will automatically receive an Individual Allocation, and you do not need to take further action.
    If your loan is not currently being serviced by PHH and was not being serviced by PHH as of [MONTH DAY,
    YEAR], then you must submit a Proof of Claim to the Settlement Administrator by June 30, 2021. The Proof of Claim
    form that must be filled out, signed, and submitted is included with this Class Notice. To submit the Proof of Claim
    form, you may mail it to the Settlement Administrator at Class-Settlement.com, P.O. Box [[__]], Hicksville, NY
    11802-[__], or you may submit it online at the Settlement Website, www.class-settlement.com/[[ ]]. If you have
    any doubts about whether you must submit a Proof of Claim form to obtain your Individual Allocation, please contact
    the Settlement Administrator at 1-877-_____ or Class-Settlement.com, P.O. Box [[__]], Hicksville, NY 11802-[__].

    8. When would I get such relief and how will it be distributed to me?
    As described in Part 18, the Court will hold a Fairness Hearing on MONTH DAY, YEAR to decide whether to grant
    final approval to the Settlement. The Court must finally approve the Settlement before any relief will be distributed,
    and it will only do so after finding that the Settlement is fair, reasonable and adequate. In addition, any final approval
    order the Court may enter may be subject to appeal. If there are any such appeals, resolving them takes time—
    sometimes more than a year. Finally, it is possible that this Settlement may be terminated for other reasons, such as
    those set forth in Section 12 of the Settlement (available for review at www.class-settlement.com/[[ ]]). Please be
    patient.
    The “Final Settlement Date,” as defined in the Settlement, is ten days after the order finally approving the settlement
    becomes non-appealable and any appeals are then resolved in favor of the Settlement. Individual Allocations are
    expected to be distributed within 75 days of the Final Settlement Date (or 75 days following your timely submission
    of a valid Proof of Claim, if you are required to do so). The Settlement Website will be updated from time to time to
    reflect the progress of the Settlement.
    How Individual Allocations will be paid out to you depends in large part on whether PHH is still servicing your loan
    at the time Individual Allocations are distributed. If PHH is still servicing your Class Loan at the time of distribution,
    your Individual Allocation will be distributed to you in the form of a credit (i.e., a reduction) first to any unpaid late
    fee balance and then to the unpaid principal balance of your Class Loan, with the following exceptions: if your Class
    Loan is either in foreclosure or PHH otherwise determines that it cannot reasonably apply your Individual Allocation
    in the form of a credit, then a check for your Individual Allocation will be mailed to you, made payable jointly to all
    borrowers of record on your Class Loan, and addressed to the mailing address of record on your Class Loan. If your
    Class Loan is no longer being serviced by PHH at the time of distribution, then your Individual Allocation also will
    be distributed by check.
    NOTE: All checks will expire and become void 180 days after they are issued and will be considered unclaimed
    funds. Unclaimed funds will be considered a waiver by you and any co-borrowers on your Class Loan of the right to
    receive Individual Allocation relief. Individual Allocation relief that remains unclaimed or undeliverable 240
    days after the Final Settlement Date despite reasonable efforts to locate you will revert back to Defendants.

    9. Will the Settlement have any tax consequences on me?
    Neither the Court nor the Parties (including their counsel) can advise you about what, if any, tax consequences might
    arise for you from the Settlement. You are encouraged to consult with your own tax advisor to determine whether
    any potential tax consequences could arise from your receipt of an Individual Allocation.



     Questions? Call 1-877-_____, or visit www.class-settlement.com/[[ ]]                                           Page 5
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 80 of 135




    10. Am I giving anything up by remaining in the Settlement Class?
    Unless you exclude yourself, you will remain in the Settlement Class, and that means that if the Settlement is given
    final approval and reaches the Final Settlement Date then you:
        shall be deemed to have released, and by operation of the Final Order and Judgment upon the
        Effective Date shall have released, all Released Claims against all of the Released Persons,
        separately and severally. In connection therewith, upon the Effective Date, each of the Releasing
        Persons: (i) shall be deemed to have, and by operation of the Final Order and Judgment, shall have,
        fully, finally, and forever waived, released, relinquished, remised, acquitted, and discharged to the
        fullest extent permitted by law all Released Claims against each and all of the Released Persons; (ii)
        shall forever be barred and enjoined from commencing, instituting, prosecuting, or participating in
        any fashion in any and all claims, causes of action, suits, or any other proceeding in any court of law
        or equity, arbitration tribunal, or other forum of any kind, directly, representatively, derivatively, or
        in any other capacity and wherever filed, any Released Claims against any of the Released Persons;
        and (iii) shall be deemed to have agreed and covenanted not to sue any of the Released Persons with
        respect to any Released Claims or to assist any third party in commencing or maintaining any suit
        against any Released Person related in any way to any Released Claims.
    This release will include claims that Settlement Class Members do not know or suspect to exist in their favor at the
    time final approval may be granted to the Settlement, if those claims arise from, are based on, or relate to the Released
    Claims. If the Settlement is given final approval and reaches the Final Settlement Date, all Settlement Class Members
    will be deemed to have knowingly and voluntarily waived, relinquished and released the protections of any laws that
    would limit this release, including, without limitation, Section 1542 of the California Civil Code, which provides:
       A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
       NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
       THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
       AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.
    The phrase “Released Claims” means and refers to:
        each and all of the claims, causes of action, suits, obligations, debts, demands, agreements, promises,
        liabilities, damages (whether punitive, statutory, or compensatory and whether liquidated or
        unliquidated), losses, controversies, costs, expenses and attorneys’ fees of any nature whatsoever,
        whether based on any federal law, state law, common law, territorial law, foreign law, contract, rule,
        regulation, any regulatory promulgation (including, but not limited to, any regulatory bulletin,
        guidelines, handbook, opinion or declaratory ruling), common law or equity, whether known or
        unknown, suspected or unsuspected, asserted or unasserted, foreseen or unforeseen, actual or
        contingent, that relate to or arise out of Convenience Fees charged by the PHH Defendants to
        Settlement Class Members, during the period from March 25, 2016 through and including August
        21, 2020
    The phrase “Released Persons” means and refers to:
        (a) PHH, Ocwen, and any and all of their current or former predecessors, successors, assigns, parent
        corporations, subsidiaries, divisions, related and affiliated companies and entities, associates,
        vendors, service providers, software licensors and licensees, clients and customers, principals,
        stockholders, directors, officers, partners, principals, members, employees, attorneys, consultants,
        independent contractors, representatives, and agents, transferee servicers, and all individuals or
        entities acting by, through, under, or in concert with any of them; and (b) any trustee of a mortgage
        securitization trust which includes loans on which Settlement Class Members are borrowers,
        including, but not limited to, any direct or indirect subsidiary of any of them, and all of the officers,
        directors, employees, agents, brokers, distributors, representatives, and attorneys of all such entities



     Questions? Call 1-877-_____, or visit www.class-settlement.com/[[ ]]                                          Page 6
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 81 of 135



    As additional consideration for the Settlement, each Settlement Class Member shall further be deemed to
    have agreed that, by virtue of the Settlement and effective as of August 21, 2020, the promissory note and
    mortgage of each Class Loan serviced by the PHH on which he or she is a borrower shall be deemed amended
    to include the following language to expressly authorize the assessment of Convenience Fees for these
    voluntary payment methods:
            1. Borrower(s) acknowledge(s) the Lender, or a servicing agent collecting payments under the
                 Note, may in its discretion, choose to accept payments made through means not specifically
                 provided for in the Note.
            2. Borrower(s) acknowledge(s) and agree(s) the Lender, or a servicing agent collecting payments
               under the Note, may charge Borrower(s) fees of up to (and not exceeding) $17.50 per payment
               for the use of telephonic, IVR, and internet payment methods and any other payment method not
               specifically provided for by the Note until August 25, 2023 and up to but not exceeding $19.50
               per payment for those same payment methods thereafter, and such fees are not limited to and are
               not represented to be limited to the costs of processing such payments or making such payment
               methods available.
            3. Borrower(s) hereby agree(s) such fees may include, but are not limited to, fees, charges, and
               expenses related to payments made over the telephone with the assistance of a representative,
               payments made through an automated telephone system, payments made online, and other
               payment methods not expressly provided for by the Note.
            4. Borrower(s) acknowledge(s) and agree(s) that if and to the extent the personal liability of a
               Borrower under the Note has been discharged in bankruptcy prior to the effective date of this
               Amendment, then such Borrower has no personal obligation to repay the debt associated with
               the Note, this Amendment to the Note does not reimpose or revive any discharged personal
               liability with respect to the Note, and this Amendment will not to be construed as a waiver of
               Borrower(s)’ discharge or an attempt to collect against the Borrower(s) personally. With respect
               to any such discharged personal liability, Lender’s sole recourse is the enforcement—subject to
               applicable law—of Lender’s security interest in the property described in the mortgage, and any
               payments made by Borrower(s), including any fees for the use of any payment methods not
               specifically provided for by the Note, are voluntary and not the result of any demand for payment
               of discharged debt.
            5. Borrower(s) acknowledge(s) and agree(s) that if and to the extent Borrower(s) is (are) in an
               active bankruptcy case, this Amendment and any payments made by Borrower(s), including any
               fees for the use of any payment methods not specifically provided for by the Note, are subject
               to applicable bankruptcy law and applicable bankruptcy court orders, and Lender is not making
               a demand herein for any payment from any such Borrower(s).
    If for any reason the foregoing is deemed ineffective to expressly authorize such Convenience Fees for purposes
    of any state or federal statute, law or regulation, then upon request by Defendants, each such Settlement
    Class Member hereby agrees to execute any and all documents as may be sufficient or necessary to authorize
    such Convenience Fees under such statute, law or regulation, and such documents shall be effective as of
    August 21, 2020.
    In each payment transaction involving a Convenience Fee following the Final Settlement Date, PHH shall
    use its best efforts to cause its customer service representatives, telephone systems, scripts or websites
    involved to disclose, in substance, the following information to each Settlement Class Member, except as
    otherwise hereafter prescribed or proscribed by law:
            a.      the exact fee to be charged for the payment method chosen by the borrower;




     Questions? Call 1-877-_____, or visit www.class-settlement.com/[[ ]]                                 Page 7
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 82 of 135



             b.       the fact that the fee may include an amount retained by the PHH Defendants in
                      excess of its costs;
             c.       the fact that the borrower is not required to use the payment method for which a fee
                      is being charged;
             d.       the payment methods for which the PHH Defendants do not charge a fee;
             e.       any other optional payment methods accepted by the PHH Defendants that involve
                      a lower fee; and
             f.       when a material consideration in the payment transaction at issue, the applicable
                      deadline by which payment must be received in order to avoid a late fee.

    The full terms of the Settlement’s release are set forth in Section 3 of the Settlement, and the full terms of the loan
    amendment are set forth in Section 5 of the Settlement, which is available for review at www.class-settlement.com/[[
    ]].
                                EXCLUDING YOURSELF FROM THE SETTLEMENT
    11. How do I exclude myself from the Settlement Class?
    If you don’t want to be part of the Settlement, or if you want to keep the right to sue or continue suing Ocwen or PHH
    on your own about the Released Claims, then you must take steps to exclude yourself from the Settlement Class. This
    is called excluding yourself, or “opting out.” If you exclude yourself from the Settlement Class, you will not be bound
    by the Settlement and will not receive any relief offered by the Settlement, but you will be free to file and then pursue
    your own individual lawsuit regarding the Released Claims if you wish to do so. However, the Court has ruled that
    neither the Settlement, nor this Notice, nor the Court’s preliminary approval order may be used as evidence in such
    individual lawsuits. You should be aware that if you do exclude yourself and you plan to file your own action against
    Defendants, the statute of limitations applicable to your claim may prevent you from separately suing Defendants
    unless you act promptly.
    To exclude yourself, you must mail a letter sufficiently in advance to be received by the “Settlement Administrator,”
    Class-Settlement.com, no later than MONTH DAY, YEAR, saying that you want to be excluded from the Settlement
    Class. Your letter must be addressed to Morris v. PHH, c/o Class-Settlement.com, P.O. Box [[__]], Hicksville, NY
    11802-[__], and must: (a) contain a caption or title that identifies it as “Request for Exclusion in Morris v. PHH (case
    number 0:20-cv-60633-RS);” (b) include your name, mailing and e-mail addresses, and contact telephone number;
    (c) specify that you want to be excluded from the Settlement Class and identify the Class Loan number(s) for which
    you seek exclusion from the Settlement; and (d) be personally signed by you. For your convenience, your Class Loan
    number or numbers are included on the back of this Notice.
    NOTE: If your request for exclusion is late or incomplete, it will not be valid and you will remain part of the Settlement
    Class, you will still be bound by the Settlement and all other orders and judgments in the Action, and you will not be
    able to participate in any other lawsuits against Defendants and the Released Persons based on the Released Claims.
    If you submit a request for exclusion, it will be deemed as a request for exclusion by you and any other co-borrowers,
    joint-borrowers and multiple borrowers on the Class Loan(s) identified in the exclusion request.
    12. If I don’t exclude myself, can I sue Ocwen or PHH later for the same thing?
    No. If you do not exclude yourself from the Settlement Class and the Settlement is given final approval and reaches
    the Final Settlement Date, you will give up the right to sue Defendants and the Released Persons for the Released
    Claims.

    13. If I exclude myself, can I get anything from this Settlement?
    No. If you exclude yourself, you will not be eligible to receive any of the individual benefits that the Settlement offers.


     Questions? Call 1-877-_____, or visit www.class-settlement.com/[[ ]]                                            Page 8
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 83 of 135



                                         THE LAWYERS REPRESENTING YOU
    14. Do I have a lawyer in this case?
    Yes. The Court has appointed Adam M. Moskowitz, Howard M. Bushman, Joseph M. Kaye, and Barbara C. Lewis
    of the law firm The Moskowitz Law Firm, PLLC, and Joshua Adam Migdal and Yaniv Adar of the law firm Mark,
    Migdal & Hayden to represent you and the other Settlement Class Members in this Action and for purposes of this
    Settlement, and for no other purpose. These attorneys are called “Class Counsel,” and they can be reached by writing
    them at The Moskowitz Law Firm, 2 Alhambra Plaza, Suite 601, Coral Gables, FL 33134. You will not be separately
    charged for the services of Class Counsel for issues related to this Action.
    You have the right to retain your own separate lawyer to represent you in this case, but you are not obligated to do so.
    If you do hire your own lawyer, you will be solely responsible for all of his or her fees and expenses. You also have
    the right to represent yourself before the Court without a lawyer, but if you want to appear at the Fairness Hearing you
    must comply with the procedures set forth in Part 20 below.

    15. How will Class Counsel Be Paid?
    Class Counsel have prosecuted this case on a contingent-fee basis and, so far, have not yet been paid anything for their
    services. If the Settlement is approved, Class Counsel will ask the Court for an award of attorneys’ fees and expenses,
    to be paid from the Settlement Fund in an amount not to exceed 30% of the Settlement Fund. They will also ask the
    Court for service awards to Plaintiffs for their services as the class representatives and their efforts in bringing the
    Action in amounts not to exceed $5,000 per Plaintiff, which will also be paid from the Settlement Fund. Class Counsel
    will file with the Court their request for attorneys’ fees and expenses and service awards on or before MONTH DAY,
    YEAR, which will then be posted on www.class-settlement.com/[[ ]].
    Defendants reserve the right to oppose any request for attorneys’ fees and expenses and service awards that Defendants
    deem to be unreasonable in nature or amount or otherwise objectionable. The Settlement is not conditioned on the
    Court approving any specific amount of attorneys’ fees and expenses or service awards. The Court will ultimately
    decide whether any attorneys’ fees and expenses should be awarded to Class Counsel or any service awards awarded
    to Plaintiffs, and in what amounts.
                                           OBJECTING TO THE SETTLEMENT
    16. How do I tell the Court that I don’t like the Settlement?
    If you do not exclude yourself from the Settlement Class, you can object to the Settlement if you don’t agree with any
    part of it. You can provide reasons why you think the Court should deny approval of the Settlement by filing an
    objection. However, you can’t ask the Court to order a larger or different type of settlement as the Court can only
    approve or deny the Settlement presented by the Parties. If the Court denies approval, no settlement relief will be
    available to the Settlement Class Members and the lawsuit will continue. If you file a written objection, the Court will
    consider your views.
    To object, you must file a written statement of objection with the Court. Your written objection must: (a) include a
    caption or title that identifies it as “Objection to Class Settlement in Morris v. PHH (case number 0:20-cv-60633-
    RS);” (b) include your name, mailing and email addresses, contact telephone number, and your Class Loan number(s);
    (c) set forth the specific reason(s), if any, for each of your objections, including all legal support you wish to bring to
    the Court’s attention and all factual evidence you wish to introduce in support of your objection; (d) disclose the name
    and contact information of any and all attorneys representing, advising, or in any way assisting you in connection with
    the preparation or submission of your objection, and (e) be personally signed by you. For your convenience, your
    Class Loan number or numbers are included on the back of this Notice.
    You may file your written statement of objection in person at, or you may mail it to, the Clerk of the Court, United
    States District Court for the Southern District of Florida, U.S. Federal Building and Courthouse, 299 East Broward
    Boulevard #108, Fort Lauderdale, Florida 33301. However, if you are represented by your own attorney, your attorney


     Questions? Call 1-877-_____, or visit www.class-settlement.com/[[ ]]                                            Page 9
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 84 of 135



    must file your objection through the Court’s Case Management/Electronic Case Filing (CM/ECF) system. To be
    considered timely and valid, all statements of objection must be filed with the Court by, or mailed sufficiently in
    advance to be received by the Court by, MONTH DAY, 2021. Any Settlement Class Member who does not comply
    with the above deadline and requirements shall be deemed to have waived all objections to and shall be forever barred
    from challenging the Settlement.

    17. What’s the difference between objecting and excluding myself?
    Objecting simply means telling the Court that you don’t agree with something about the Settlement, but that you are
    still willing to be bound by it if the Settlement is finally approved despite your objection. You can object only if you
    stay in the Settlement Class. Excluding yourself is telling the Court that you don’t want to be part of the Settlement
    Class at all. If you exclude yourself, you will not be subject to the Settlement and therefore cannot object to the
    Settlement or appear at the Fairness Hearing because the case will no longer affect you.
                                          THE COURT’S FAIRNESS HEARING
    18. When and where will the Court decide whether to approve the Settlement?
    A Fairness Hearing has been set for MONTH DAY, 2021, beginning at XX:XX a.m., before the Honorable Rodney
    Smith at the United States District Court for the Southern District of Florida, U.S. Federal Building and Courthouse,
    299 East Broward Boulevard, Fort Lauderdale, Florida 33301 in Courtroom 310B. At the hearing, the Court will
    consider whether to: (1) grant final certification to the Settlement Class for settlement purposes; (2) approve the
    Settlement as fair, reasonable, and adequate; and (3) award any attorneys’ fees and expenses to Class Counsel and
    service awards to Plaintiffs. The Court will also consider any and all objections to the Settlement and any other issues
    relating to the Settlement. After the hearing, the Court will decide whether to approve the Settlement. It is not possible
    to predict how long the Court’s decision will take.
    NOTE: The Court has reserved the right to change the date and/or time of the Fairness Hearing, or to continue it,
    without further notice. If you plan to attend the Fairness Hearing, you should confirm the date and time shortly before
    travelling to attend the hearing by checking www.class-settlement.com/[[ ]] or the Court’s Public Access to Court
    Electronic Records (PACER) system at https://www.alnd.uscourts.gov/CMECF/default.htm.

    19. Do I have to come to the Fairness Hearing?
    No. Class Counsel will represent the Settlement Class at the Fairness Hearing. But you are welcome to come at your
    own expense. Even if you send an objection, you are not required to come to the Fairness Hearing to talk about it. As
    long as your objection was timely filed and meets the other requirements described in Part 16, the Court will consider
    it. You may also hire and pay your own lawyer to attend the Fairness Hearing at your expense, but you are not required
    to do so.

    20. May I speak at the Fairness Hearing?
    You may ask the Court for permission to speak at the Fairness Hearing, but only if you timely file an objection
    in full compliance with the instructions set forth in Part 16, and if you also state in that objection that you would like
    to speak at the Fairness Hearing. However, any separate attorney you hire may appear only if he or she files through
    the Court’s Case Management/Electronic Case Filing (CM/ECF) system a separate “Notice of Intention to Appear in
    Morris v. PHH (case number 0:20-cv-60633-RS).” That notice must be filed with the Court no later than MONTH
    DAY, 2021. You cannot speak at the Fairness Hearing if you have excluded yourself from the Settlement Class.
                                                  IF YOU DO NOTHING
    21. What if I do nothing?
    If you do nothing, and the Settlement is approved and reaches the Final Settlement Date, you will be a Settlement
    Class Member and you will be entitled to receive or claim an Individual Allocation, depending on if your Class Loan


    Questions? Call 1-877-_____, or visit www.class-settlement.com/[[ ]]                                           Page 10
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 85 of 135



    is still being serviced by PHH. You will also be bound by the Settlement’s release, and therefore you will not be able
    to file your own lawsuit, continue with your own lawsuit, or be part of any other lawsuit against Ocwen, PHH, and
    the Released Persons concerning any of the Released Claims.
                                           GETTING MORE INFORMATION
    22. Where can I get additional information?
    This notice summarizes the Settlement. For the precise terms and conditions of the Settlement, please see the full
    Stipulation of Settlement and Release available at www.class-settlement.com/[[ ]], by accessing the Court docket in
    this case through the Court’s Public Access to Court Electronic Records (PACER) system at
    https://www.flsd.uscourts.gov/CMECF, or by visiting the office of the Clerk of the Court for the United States District
    Court for the Southern District of Florida, U.S. Federal Building and Courthouse, 299 East Broward Boulevard, Fort
    Lauderdale, Florida 33301, between 8:30 a.m. and 4:30 p.m., Monday through Friday, excluding Court holidays.

                      PLEASE DO NOT TELEPHONE THE COURT, THE COURT CLERK’S OFFICE,
                              OR OCWEN TO INQUIRE ABOUT THIS SETTLEMENT.




    Questions? Call 1-877-_____, or visit www.class-settlement.com/[[ ]]                                        Page 11
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 86 of 135




               Exhibit B
Case
  Case
     0:20-cv-60633-RS
       0:20-cv-60633-RSDocument
                         Document
                                46-1
                                  11 Entered
                                     Entered on
                                             on FLSD
                                                FLSD Docket
                                                     Docket 08/25/2020
                                                            07/24/2020 Page
                                                                       Page 87
                                                                            1 ofof12
                                                                                   135



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION

                                    CASE NO: 20-60633-CIV-SMITH

     VINCENT J. MORRIS, STEVEN
     SIMMONS, YOLANDA UPTON, and
     MICHAEL LUZZI, on behalf of themselves
     and all others similarly situated,

                   Plaintiffs,
      v.                                                            CLASS ACTION COMPLAINT
                                                                        JURY DEMAND
    PHH MORTGAGE CORPORATION d/b/a
    PHH MORTGAGE SERVICES, on its own
    behalf and as successor by merger to OCWEN
    LOAN SERVICING, LLC, a New Jersey
    Corporation, and OCWEN LOAN SERVICING,
    LLC, a Florida Limited Liability
    Company,

                   Defendants.
                                                        /
           AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
            Plaintiffs Vincent J. Morris, Steven Simmons, Yolanda Upton, and Michael Luzzi
    (collectively “Plaintiffs”) bring this action, on behalf of themselves and all others similarly
    situated, against Defendant PHH Mortgage Corporation d/b/a PHH Mortgage Services, on its own
    behalf and as successor by merger to Ocwen Loan Servicing, LLC (“PHH”), and Defendant Ocwen
    Loan Servicing, LLC (“Ocwen”) (collectively “Defendants”) and state:
                                         NATURE OF ACTION
            1.     Plaintiffs own homes subject to mortgages serviced by Defendants. Defendants
    have a uniform practice of knowingly charging illegal and improper “processing fees” when
    payments on the mortgage are made over the phone or online, although neither the mortgages nor
    applicable statutory law expressly authorize those fees. Defendants have charged these “processing
    fees” to Plaintiffs, who have paid them. Accordingly, Plaintiffs seek relief for themselves and all
    others similarly situated for violations of the Federal Fair Debt Collection Practices Act and breach
    of their uniform mortgage contracts.



                                                    1
Case
  Case
     0:20-cv-60633-RS
       0:20-cv-60633-RSDocument
                         Document
                                46-1
                                  11 Entered
                                     Entered on
                                             on FLSD
                                                FLSD Docket
                                                     Docket 08/25/2020
                                                            07/24/2020 Page
                                                                       Page 88
                                                                            2 ofof12
                                                                                   135



                                                  PARTIES
           2.      Plaintiff Morris is a citizen and resident of Broward County, Florida, is over the
    age of eighteen and is otherwise sui juris.
           3.      Plaintiff Simmons is a citizen and resident of Los Angeles County, California, is
    over the age of eighteen and is otherwise sui juris.
           4.      Plaintiff Upton is a citizen and resident of Dallas County, Texas, is over the age of
    eighteen and is otherwise sui juris.
           5.      Plaintiff Michael Luzzi is a citizen and resident of New Haven County,
    Connecticut, is over the age of eighteen and is otherwise sui juris.
           6.      Defendant PHH is a wholly-owned subsidiary of Ocwen Financial Corporation.
    PHH is an entity existing and incorporated pursuant to the laws of New Jersey with its principal
    place of business at 1 Mortgage Way, Mount Laurel, New Jersey 08054. Defendant is therefore a
    corporate citizen of New Jersey. Defendant is amenable to service of process c/o Corporation
    Service Company, 1201 Hays Street, Tallahassee, Florida 32301. PHH is a debt collector as
    defined by the FDCPA.
           7.      Defendant Ocwen Loan Servicing, LLC is a limited liability company with a
    principal place of business in West Palm Beach, Florida, and is one of the nation’s leading specialty
    loan servicing companies. Ocwen is a debt collector as defined under the FDCPA.

                                     JURISDICTION AND VENUE
           8.      Plaintiffs have standing to bring a claim under the FDCPA because they were
    directly affected by Defendants’ violations of the FDCPA, were subjected to Defendants’ illegal
    and improper debt collection activities, and suffered injury in fact as a direct consequence of
    Defendants’ illegal and improper debt collection activities, in the form of unlawful “processing
    fees” paid.
           9.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
    1332(d)(2)(A) because this is a class action for a sum exceeding $5,000,000.00, exclusive of
    interest and costs, and in which at least one class member is a citizen of a state different than
    Defendants.
           10.     This Court has personal jurisdiction over PHH because PHH is authorized to do
    business and is conducting business throughout the United States, including in Florida. PHH
    services mortgages and collects debts in the United States, including Florida, and has sufficient


                                                    2
Case
  Case
     0:20-cv-60633-RS
       0:20-cv-60633-RSDocument
                         Document
                                46-1
                                  11 Entered
                                     Entered on
                                             on FLSD
                                                FLSD Docket
                                                     Docket 08/25/2020
                                                            07/24/2020 Page
                                                                       Page 89
                                                                            3 ofof12
                                                                                   135



    minimum contacts with this State and/or sufficiently avails itself of the markets of the various
    states of the United States, including Florida, to render the exercise of jurisdiction by this Court
    permissible.
           11.     This Court has personal jurisdiction over Ocwen because Ocwen is a Florida
    corporation and is authorized to do business and is conducting business throughout the United
    States, including in Florida. Ocwen services mortgages and collects debts in the United States,
    including Florida, and has sufficient minimum contacts with this State and/or sufficiently avails
    itself of the markets of the various states of the United States, including Florida, to render the
    exercise of jurisdiction by this Court permissible.
           12.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because this action
    concerns a mortgage on real property in the Southern District of Florida and a substantial part of
    the events giving rise to Plaintiffs’ claims took place in the Southern District of Florida.

                                      FACTUAL ALLEGATIONS

                                          A. PLAINTIFF MORRIS
           13.     Plaintiff Morris resides at 1868 NW 74 Avenue, Hollywood, Florida 33024.
    Plaintiff Morris financed this purchase with a mortgage that was entered into on March 2, 2006. A
    copy of the mortgage is attached as Exhibit A (the “Morris Mortgage”).
           14.     At all relevant times, the Morris Mortgage was serviced by Defendants. The Morris
    Mortgage does not expressly provide for or authorize charging processing fees for making
    payments online or over the phone. Furthermore, such processing fees are not expressly authorized
    by Florida state law.
           15.     Plaintiff Morris was charged a $17.50 “processing fee” in April 2019, May 2019,
    and October 2019 for making a mortgage payment to Defendants over the phone or online. Plaintiff
    Morris was charged a $7.50 “processing fee” in June 2019, July 2019, August 2019, September
    2019, November 2019, December 2019, January 2020, and February 2020 for making a mortgage
    payment to Defendants over the phone or online. The “processing fee” is reflected as “SpeedPay”
    on Plaintiff Morris’s Mortgage statements.
                                         B. PLAINTIFF SIMMONS
           16.     Plaintiff Simmons resides at 3681 Kensley Drive, Inglewood, CA 90305. Plaintiff
    Simmons made mortgage payments online and/or over the phone on property subject to a mortgage
    serviced by Defendants (the “Simmons Mortgage”).


                                                    3
Case
  Case
     0:20-cv-60633-RS
       0:20-cv-60633-RSDocument
                         Document
                                46-1
                                  11 Entered
                                     Entered on
                                             on FLSD
                                                FLSD Docket
                                                     Docket 08/25/2020
                                                            07/24/2020 Page
                                                                       Page 90
                                                                            4 ofof12
                                                                                   135



           17.     At all relevant times, the Simmons Mortgage was serviced by Defendants. The
    Simmons Mortgage does not expressly provide for or authorize charging processing fees for
    making payments online or over the phone. Furthermore, such processing fees are not expressly
    authorized by California state law.
           18.     During the applicable limitations period, Defendants charged Plaintiff Simmons
    “processing fees” for making the mortgage payments online and/or over the phone, sent mortgage
    statements to Plaintiff Simmons’ home in Inglewood, and Plaintiff Simmons paid these fees while
    in the State of California.
                                           C. PLAINTIFF UPTON
           19.     Plaintiff Upton resides at 4320 Rainier Street, Apartment 1014, Irving, Texas
    75062. Plaintiff Upton made mortgage payments online and/or over the phone on property subject
    to a mortgage serviced by Defendants (the “Upton Mortgage”).
           20.     At all relevant times, the Upton Mortgage was serviced by Defendants. Plaintiff
    Upton’s loan was in default when Defendants obtained the servicing rights to the Upton Mortgage.
    The Upton Mortgage does not expressly provide for or authorize charging processing fees for
    making payments online or over the phone. Furthermore, such processing fees are not expressly
    authorized by Texas state law.
           21.     During the applicable limitations period, Defendants charged Plaintiff Upton
    “processing fees” for making the mortgage payments online and/or over the phone, sent mortgage
    statements to Plaintiff Upton’s home in Irving, Texas and Plaintiff Upton paid these fees while in
    the State of Texas.
                                           D. PLAINTIFF LUZZI
           22.     Plaintiff Luzzi resides at 35 Coachman Drive, Branford, Connecticut 06405.
    Plaintiff Luzzi made mortgage payments online and/or over the phone on property subject to a
    mortgage serviced by Defendants (the “Luzzi Mortgage”).
           23.     At all relevant times, the Luzzi Mortgage was serviced by Defendants. Plaintiff
    Luzzis’ loan was in default when Defendants obtained the servicing rights to the Luzzi Mortgage.
    The Luzzi Mortgage does not expressly provide for or authorize charging processing fees for
    making payments online or over the phone. Furthermore, such processing fees are not expressly
    authorized by Connecticut state law.




                                                  4
Case
  Case
     0:20-cv-60633-RS
       0:20-cv-60633-RSDocument
                         Document
                                46-1
                                  11 Entered
                                     Entered on
                                             on FLSD
                                                FLSD Docket
                                                     Docket 08/25/2020
                                                            07/24/2020 Page
                                                                       Page 91
                                                                            5 ofof12
                                                                                   135



           24.     During the applicable limitations period, Defendants charged Plaintiff Luzzi
    “processing fees” for making the mortgage payments online and/or over the phone, sent mortgage
    statements to Plaintiff Luzzi’s home in Branford, and Plaintiff Luzzi paid these fees while in the
    State of Connecticut.
           25.     Where, like here, neither the contract creating the debt nor applicable law expressly
    authorizes the charging of processing fees, such as those charged by Defendants, such fees have
    been held unlawful because they violate the FDCPA when the debt collector retains any portion
    of the fee instead of passing the entire fee through to the payment processor.
           26.     Defendants do not pass the entire fee to a payment processor and instead retain a
    considerable portion thereof. Defendants fail to mention any third-party payment processor in any
    documentation available to Plaintiffs, including their payment histories. It is well known in the
    payment processing industry (but not by the general public) that third-party processors charge a
    small fraction of the amounts Defendants charge as “processing fees.” Defendants’ records will
    demonstrate the exact amount Defendants retains for each processing fee charged.

                                   CLASS ACTION ALLEGATIONS
           27.     As detailed below in the individual counts, Plaintiffs bring this lawsuit on behalf of
    themselves and all others similarly situated, pursuant to Rule 23(a), (b)(2) and (b)(3) of the Federal
    Rules of Civil Procedure.
                                       CLASS DEFINITIONS
           28.     Plaintiffs seek to represent the following two nationwide “Classes”:
           OCWEN CLASS
           All individuals in the United States who, since March 25, 2016, paid a processing
           fee to Ocwen for making a payment over the phone or online in connection with
           a residential mortgage owned or serviced by Ocwen. Excluded from the Class
           are all employees of Defendants, all members of the Settlement Class in
           McWhorter, et al. v. Ocwen Loan Servicing, LLC, et al., No. 2:15-cv-01831-
           MHH, ECF No. 71 at 7 (N.D. Ala. Aug. 1, 2019), and the Court.

           PHH CLASS
           All individuals in the United States who, since March 25, 2016, paid a processing
           fee to PHH for making a payment over the phone or online in connection with a
           residential mortgage owned or serviced by PHH. Excluded from the Class are all
           employees of Defendants, all members of the Settlement Class in McWhorter, et
           al. v. Ocwen Loan Servicing, LLC, et al., No. 2:15-cv-01831-MHH, ECF No. 71
           at 7 (N.D. Ala. Aug. 1, 2019), and the Court.


                                                    5
Case
  Case
     0:20-cv-60633-RS
       0:20-cv-60633-RSDocument
                         Document
                                46-1
                                  11 Entered
                                     Entered on
                                             on FLSD
                                                FLSD Docket
                                                     Docket 08/25/2020
                                                            07/24/2020 Page
                                                                       Page 92
                                                                            6 ofof12
                                                                                   135



           29.       Plaintiffs reserve the right to modify or amend the definition of the proposed
    Classes before or after the Court determines whether such certification is appropriate as discovery
    progresses.
                     b.      Numerosity
           30.       The Classes are comprised of thousands, if not millions, of customers throughout
    the United States, many of whom pay their mortgages online or over the phone. The Classes are
    so numerous that joinder of all members of the Classes are impracticable. The precise number of
    class members is unknown to Plaintiffs, but the precise number and identity of class members are
    easily identifiable through Defendants’ records.
                     c.      Commonality/Predominance
           31.       This action involves common questions of law and fact, which predominate over
    any questions affecting individual class members. These common legal and factual questions
    include, but are not limited to, the following:
                  (a) whether Defendants’ practice of charging a “processing fee,” which is
                      not authorized by contract or any provision of existing law, violates the
                      FDCPA;
                  (b) whether Defendants’ practice of charging a “processing fee,” breaches
                      Plaintiffs’ and Class Members’ mortgages;
                  (c) whether Plaintiffs and Class members have sustained monetary loss and
                      the proper measure of that loss; and
                  (d) whether Plaintiffs and Class members are entitled to other appropriate
                      remedies, including injunctive relief.
                     d.      Typicality
           32.       Plaintiffs’ claims are typical of the claims of the members of the Classes because,
    inter alia, all Class members were injured through the uniform misconduct described above, all
    members of the Classes have mortgages serviced by Defendants just like Plaintiffs, and Plaintiffs
    are advancing the same claims and legal theories on behalf of himself and all Class Members. It is
    well known in the mortgage industry that mortgages generally do not expressly authorize
    processing fees to be charged in order to make a payment online or over the phone.
                     e.      Adequacy of Representation
           33.       Plaintiffs will fairly and adequately protect the interests of the members of the
    Classes. Plaintiffs have retained counsel experienced in complex consumer class action litigation,
    and Plaintiffs intend to prosecute this action vigorously. Plaintiffs have no adverse or antagonistic


                                                      6
Case
  Case
     0:20-cv-60633-RS
       0:20-cv-60633-RSDocument
                         Document
                                46-1
                                  11 Entered
                                     Entered on
                                             on FLSD
                                                FLSD Docket
                                                     Docket 08/25/2020
                                                            07/24/2020 Page
                                                                       Page 93
                                                                            7 ofof12
                                                                                   135



    interests to those of the Classes. Plaintiffs anticipate no difficulty in the management of this
    litigation as a class action. To prosecute this case, Plaintiffs have chosen the undersigned law firms,
    which have the financial and legal resources to meet the substantial costs and legal issues
    associated with this type of consumer class litigation.
                   f.      Requirements of Fed. R. Civ. P. 23(b)(3)
           34.     The questions of law or fact common to Plaintiffs’ and each Class member’s claims
    predominate over any questions of law or fact affecting only individual members of the Classes.
    All claims by Plaintiffs and the unnamed Class members are based on the common course of
    conduct by Defendants to charge illegal “processing fees” to Plaintiffs and the unnamed Class
    members.
           35.     Common issues predominate when, as here, liability can be determined on a class-
    wide basis, even when there will be some individualized damages determinations.
           36.     As a result, when determining whether common questions predominate, courts
    focus on the liability issue, and if the liability issue is common to the Classes as is in the case at
    bar, common questions will be held to predominate over individual questions.
                   g.      Superiority
           37.     A class action is superior to individual actions in part because of the non-
    exhaustive factors listed below:
                   a.    Joinder of all Class members would create extreme hardship and
                         inconvenience for the affected customers as they reside throughout
                         the country;
                   b.    Individual claims by Class members are impractical because the
                         costs to pursue individual claims exceed the value of what any one
                         Class member has at stake. As a result, individual Class members
                         have no interest in prosecuting and controlling separate actions;
                   c.    There are no known individual Class members who are interested in
                         individually controlling the prosecution of separate actions;
                   d.    The interests of justice will be well served by resolving the common
                         disputes of potential Class members in one forum;
                   e.    Individual suits would not be cost effective or economically
                         maintainable as individual actions; and
                   f.    The action is manageable as a class action.




                                                     7
Case
  Case
     0:20-cv-60633-RS
       0:20-cv-60633-RSDocument
                         Document
                                46-1
                                  11 Entered
                                     Entered on
                                             on FLSD
                                                FLSD Docket
                                                     Docket 08/25/2020
                                                            07/24/2020 Page
                                                                       Page 94
                                                                            8 ofof12
                                                                                   135



                    h.      Requirements of Fed. R. Civ. P. 23(b)(2)
            38.     Defendants have acted and refused to act on grounds generally applicable to the
    Classes by engaging in a common course of conduct by Defendants to charge illegal “processing
    fees” to Plaintiffs and the unnamed Class members, thereby making appropriate final injunctive
    relief with respect to the classes as a whole.

                             FRAUDULENT CONCEALMENT TOLLING
            39.     All applicable statutes of limitation have been tolled by Defendants’ knowing and
    active fraudulent concealment and denial of the facts alleged herein throughout the period relevant
    to this action. Plaintiffs and members of the class did not and could not have known about the facts
    giving rise to the causes of action at any point during Defendants’ charging of the illegal processing
    fees. Plaintiffs and class members could not have discovered the facts that would disclose
    Defendants’ fraud despite exercising reasonable care and diligence in seeking to learn them.
    Defendants fraudulently concealed the truth from its customers and, accordingly, the relevant
    statutes of limitation should be equitably tolled until Plaintiffs filed this action at the earliest.
            40.     Instead of disclosing that Defendants collects a massive profit from charging the
    “processing fees,” Defendants represents the fees are mandatory and authorized by either the
    mortgage or existing statutory law, and that borrowers are “agreeing” to pay the fees in order to
    be provided an additional “service,” despite the fact that collecting mortgage payments from
    borrowers is Defendants’ regular business practice. Defendants also never reveals that it does not
    pass the entire fee to a payment processor and instead retains a considerable portion thereof as
    additional profit. Defendants further fails to mention any third-party payment processor in any
    documentation available to Plaintiffs or class members. By making many affirmative
    representations that concealed the “processing fees” were merely a hidden profit center as
    described in this complaint, Defendants actively and successfully concealed Plaintiffs’ and class
    members’ causes of action.
            41.     Furthermore, by making repeated false statements to consumers concerning the
    processing fees, Defendants actively and successfully concealed Plaintiffs’ and class members’
    causes of action by fraudulent means.




                                                      8
Case
  Case
     0:20-cv-60633-RS
       0:20-cv-60633-RSDocument
                         Document
                                46-1
                                  11 Entered
                                     Entered on
                                             on FLSD
                                                FLSD Docket
                                                     Docket 08/25/2020
                                                            07/24/2020 Page
                                                                       Page 95
                                                                            9 ofof12
                                                                                   135



                                               COUNT I
                       For Violations of the Fair Debt Collection Practices Act,
                                       15 U.S.C. § 1692, et seq.
                      (On behalf of Plaintiffs and Members of the Two Classes)
           42.     Plaintiffs reallege and incorporate by reference the allegations contained in
    paragraphs 1–41 as if fully set forth herein.
           43.     This cause of action is brought pursuant to the Fair Debt Collection Practices Act
    (“FDCPA”), 15 U.S.C. § 1692k(a)(2)(b).
           44.     It is a violation of the FDCPA for a debt collector to undertake the “collection of
    any amount (including any interest, fee, charge, or expense incidental to the principal obligation)
    unless such amount is expressly authorized by the agreement creating the debt or permitted by
    law.” 15 U.S.C. § 1692f(1).
           45.     At all times material, Defendants were and are each a “debt collector” under the
    FDCPA because they regularly collect debts owed others and acquired Plaintiffs Luzzi and
    Upton’s loans and the loans of the Class members when those loans were in default. 15 U.S.C. §
    1692a(6). Moreover, Defendants were and are each a “debt collector” under the FDCPA because
    each uses an instrumentality of interstate commerce or the mails in business the principal purpose
    of which is the collection of any debts. Id. Indeed, the Defendants meet the general definition of a
    “debt collector” under the FDCPA.
           46.     As debt collectors, Defendants used instrumentalities of interstate commerce and
    the mail for the principal purpose of collecting debts from the Plaintiffs and the Classes.
           47.     At all times material, Plaintiffs and Class Members were “consumers” because each
    was a natural person obligated to pay the mortgage debts at issue. 15 U.S.C. § 1692a(3).
           48.     At all times material, Plaintiffs’ and the Class Members’ mortgage debts were
    “debts” because they were each an obligation of a consumer to pay money arising out of a
    transaction in which the property that was the subject of the transaction was primarily for personal,
    family, or household purposes. 15 U.S.C. § 1692a(5).
           49.     The “processing fees” charged to Plaintiffs and members of the Class were
    incidental to the consumer debts.
           50.     Defendants had no legal right to seek collection of (or to actually collect) any
    “processing fees” from Plaintiffs and members of the Classes. Defendants had and still has the
    underlying contracts in its possession, custody or control, which do not expressly authorize these



                                                    9
Case
 Case0:20-cv-60633-RS
       0:20-cv-60633-RS Document
                         Document46-1
                                  11 Entered
                                      Entered on
                                              on FLSD
                                                 FLSD Docket
                                                      Docket 07/24/2020
                                                             08/25/2020 Page
                                                                        Page 10
                                                                             96 of
                                                                                of 12
                                                                                   135



    “processing fees,” and Defendants therefore had actual knowledge that it had no legal right to
    collect these fees.
            51.     The “processing fee” is not authorized by the mortgage contracts of Plaintiffs and
    the members of the Classes or by Federal law, but Defendants collected these fees anyway. In
    doing so, Defendants violated the FDCPA.
            52.     As a direct and primary result of Defendants’ violations, Plaintiffs and members of
    the Classes have been harmed. Plaintiffs and the Class members are entitled to actual damages,
    statutory damages, and attorney’s fees and costs. 15 U.S.C. § 1692k(a)(1); 15 U.S.C. §
    1692k(a)(2)(A); 15 U.S.C. § 1692k(a)(3).
                                                  COUNT II
                                             Breach of Contract
                          (On behalf of Plaintiffs and Members of the Two Classes)
            53.     Plaintiffs reallege and incorporate by reference the allegations contained in
    paragraphs 1–41 as if fully set forth herein.
            54.     Plaintiffs and Class Members purchased homes subject to Mortgages. See Ex. A.
            55.     Defendants became parties to the Mortgages when they became Plaintiffs’ and
    Class Members’ servicers. Defendants collect monies from the Plaintiffs and Class members
    pursuant to those Mortgages, and avail themselves of the benefits of the Mortgages.
            56.     The Mortgages contain a uniform covenant providing only that “amounts disbursed
    by the lender” will become debt of the borrower. See, e.g., Ex. A, ¶ 7.
            57.     Thus, Defendants may only charge amounts actually disbursed to pay for the cost
    of processing mortgage payments online or over the phone. Despite this express limitation,
    Defendants charge processing fees not agreed to in Plaintiffs’ and Class Members’ Mortgages and
    in excess of the amounts actually disbursed by Defendants to cover the cost of processing the
    mortgage payments over the phone or online.
            58.     Defendants therefore breached its contracts with Plaintiffs and Class Members
    when they charged Plaintiffs and Class Members “processing fees” not agreed to in their
    Mortgages and in excess of the amounts Defendants actually disbursed to pay the costs of
    processing the mortgage payments over the phone or online.
            59.     Defendants’ charging of processing fees also directly breaches the uniform
    “Governing Law” provision of the Mortgages. See, e.g., Ex. A ¶15 (providing the Morris Mortgage
    “shall be governed by Federal law and the law of the jurisdiction in which the property is located”).


                                                    10
Case
 Case0:20-cv-60633-RS
       0:20-cv-60633-RS Document
                         Document46-1
                                  11 Entered
                                      Entered on
                                              on FLSD
                                                 FLSD Docket
                                                      Docket 07/24/2020
                                                             08/25/2020 Page
                                                                        Page 11
                                                                             97 of
                                                                                of 12
                                                                                   135



           60.      Charging “processing fees” violates the FDCPA because Plaintiffs’ and Class
    Members’ Mortgages do not expressly authorize Defendants to charge “processing fees,” nor are
    the “processing fees” permitted by applicable state statutory law.
           61.      By violating the FDCPA, Defendants violated the Governing Law provision and
    breached Plaintiffs’ and Class Members’ Mortgages.
           62.      Defendants’ charging of processing fees also directly breaches the uniform “Loan
    Charges” provision of the Mortgages. See, e.g., Ex. A ¶ 13 (providing that where “loan charges
    collected or to be collected in connection with the loan exceed permitted limits, then: (a) any such
    loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit;
    and (b) any sums already collected from Borrower which exceeded permitted limits will be
    refunded to Borrower”).
           63.      Because Defendants are not permitted to charge processing fees, the uniform Loan
    Charges provision of the Mortgages requires Defendants to reduce the processing fees to zero and
    refund the entire amounts collected.
           64.      Alternatively, to the extent Defendants are permitted to charge processing fees, the
    processing fees Defendants charged Plaintiffs and Class Members exceed the maximum charges
    allowable under the law, and therefore must be reduced by the amount necessary to reduce the
    charge to the permitted limit, and Defendants must refund any excess sums they collected.
           65.      As a direct and proximate result of Defendants’ breach, Plaintiffs and members of
    the Class suffered actual damages, in the form of payment of non-contractual “processing fees.”
                                         PRAYER FOR RELIEF
           WHEREFORE, Plaintiffs pray for a judgment:
                 a. Certifying the Classes as requested herein;
                 b. Awarding Plaintiffs and members of the Classes actual and statutory damages;
                 c. Awarding declaratory and injunctive relief as permitted by law or equity, including
                    declaring Defendants’ practices as set forth herein to be unlawful and enjoining
                    Defendants from continuing those unlawful practices as set forth herein, and
                    directing Defendants to identify, with Court supervision, victims of its conduct and
                    pay them all money it is required to pay;
                 d. Awarding attorneys’ fees and costs; and
                 e. Providing such further relief as may be just and proper.



                                                    11
Case
 Case0:20-cv-60633-RS
       0:20-cv-60633-RS Document
                         Document46-1
                                  11 Entered
                                      Entered on
                                              on FLSD
                                                 FLSD Docket
                                                      Docket 07/24/2020
                                                             08/25/2020 Page
                                                                        Page 12
                                                                             98 of
                                                                                of 12
                                                                                   135



                                     DEMAND FOR JURY TRIAL
           Plaintiffs hereby demand a jury trial as to all claims so triable.
     Dated: July 24, 2020                                 Respectfully submitted,
                                                         By: /s/ Adam M. Moskowitz
                                                         Adam M. Moskowitz
                                                         Florida Bar No. 984280
                                                         adam@moskowitz-law.com
                                                         Howard M. Bushman
                                                         Florida Bar No. 0364230
                                                         howard@moskowitz-law.com
                                                         Joseph M. Kaye
                                                         Florida Bar No. 117520
                                                         joseph@moskowitz-law.com
                                                         Barbara C. Lewis
                                                         Florida Bar 118114
                                                         barbara@moskowitz-law.com
                                                         THE MOSKOWITZ LAW FIRM, PLLC
                                                         2 Alhambra Plaza
                                                         Suite 601
                                                         Coral Gables, FL 33134
                                                         Telephone: (305) 740-1423

                                                         By: /s/ Josh Migdal
                                                         MARK MIGDAL & HAYDEN
                                                         80 S.W. 8th Street, Suite 1999
                                                         Miami, Florida 33130
                                                         Telephone: (305) 374-0440
                                                         Josh Migdal, Esq.
                                                         Florida Bar No. 19136
                                                         josh@markmigdal.com
                                                         Yaniv Adar, Esq.
                                                         Florida Bar No. 63804
                                                         yaniv@markmigdal.com
                                                         eservice@markmigdal.com
                                                         Counsel for Plaintiffs and the Class


                                     CERTIFICATE OF SERVICE
           I hereby certify that a true and correct copy of the forgoing was filed July 24, 2020, with
    the Court via CM/ECF system, which will send notification of such filing to all attorneys of record.
                                                              By: /s/ Adam M. Moskowitz
                                                                  Adam M. Moskowitz
                                                                  Florida Bar No. 984280


                                                    12
Case
 Case0:20-cv-60633-RS
      0:20-cv-60633-RS Document
                        Document46-1
                                 11-1 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket08/25/2020
                                                              07/24/2020 Page
                                                                          Page99
                                                                               1 of 14
                                                                                    135




               Exhibit A
Case
Case 0:20-cv-60633-RS
     0:20-cv-60633-RS Document
                      Document 11-1
                               46-1 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 07/24/2020
                                                           08/25/2020 Page
                                                                      Page 2100
                                                                             of 14
                                                                                of
                                      135
Case
Case 0:20-cv-60633-RS
     0:20-cv-60633-RS Document
                      Document 11-1
                               46-1 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 07/24/2020
                                                           08/25/2020 Page
                                                                      Page 3101
                                                                             of 14
                                                                                of
                                      135
Case
Case 0:20-cv-60633-RS
     0:20-cv-60633-RS Document
                      Document 11-1
                               46-1 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 07/24/2020
                                                           08/25/2020 Page
                                                                      Page 4102
                                                                             of 14
                                                                                of
                                      135
Case
Case 0:20-cv-60633-RS
     0:20-cv-60633-RS Document
                      Document 11-1
                               46-1 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 07/24/2020
                                                           08/25/2020 Page
                                                                      Page 5103
                                                                             of 14
                                                                                of
                                      135
Case
Case 0:20-cv-60633-RS
     0:20-cv-60633-RS Document
                      Document 11-1
                               46-1 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 07/24/2020
                                                           08/25/2020 Page
                                                                      Page 6104
                                                                             of 14
                                                                                of
                                      135
Case
Case 0:20-cv-60633-RS
     0:20-cv-60633-RS Document
                      Document 11-1
                               46-1 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 07/24/2020
                                                           08/25/2020 Page
                                                                      Page 7105
                                                                             of 14
                                                                                of
                                      135
Case
Case 0:20-cv-60633-RS
     0:20-cv-60633-RS Document
                      Document 11-1
                               46-1 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 07/24/2020
                                                           08/25/2020 Page
                                                                      Page 8106
                                                                             of 14
                                                                                of
                                      135
Case
Case 0:20-cv-60633-RS
     0:20-cv-60633-RS Document
                      Document 11-1
                               46-1 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 07/24/2020
                                                           08/25/2020 Page
                                                                      Page 9107
                                                                             of 14
                                                                                of
                                      135
Case
 Case0:20-cv-60633-RS
      0:20-cv-60633-RS Document
                        Document11-1
                                 46-1 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket07/24/2020
                                                              08/25/2020 Page
                                                                          Page10
                                                                               108
                                                                                 of of
                                                                                    14
                                         135
Case
 Case0:20-cv-60633-RS
      0:20-cv-60633-RS Document
                        Document11-1
                                 46-1 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket07/24/2020
                                                              08/25/2020 Page
                                                                          Page11
                                                                               109
                                                                                 of of
                                                                                    14
                                         135
Case
 Case0:20-cv-60633-RS
      0:20-cv-60633-RS Document
                        Document11-1
                                 46-1 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket07/24/2020
                                                              08/25/2020 Page
                                                                          Page12
                                                                               110
                                                                                 of of
                                                                                    14
                                         135
Case
 Case0:20-cv-60633-RS
      0:20-cv-60633-RS Document
                        Document11-1
                                 46-1 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket07/24/2020
                                                              08/25/2020 Page
                                                                          Page13
                                                                               111
                                                                                 of of
                                                                                    14
                                         135
Case
 Case0:20-cv-60633-RS
      0:20-cv-60633-RS Document
                        Document11-1
                                 46-1 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket07/24/2020
                                                              08/25/2020 Page
                                                                          Page14
                                                                               112
                                                                                 of of
                                                                                    14
                                         135
     Case
     Case 0:20-cv-60633-RS
          0:20-cv-60633-RS Document
                           Document 46-1
                                    11-2 Entered
                                         Entered on
                                                 on FLSD
                                                    FLSD Docket
                                                         Docket 08/25/2020
                                                                07/24/2020 Page
                                                                           Page 113
                                                                                1 of of
                                                                                     2
                                           135
 AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                    SouthernDistrict
                                                 __________ Districtof
                                                                     of__________
                                                                       Florida


     VINCENT J. MORRIS, STEVEN SIMMONS,                    )
  YOLANDA UPTON, and MICHAEL LUZZI, on behalf              )
    of themselves and all others similarly situated        )
                                                           )
                           Plaintiff(s)                    )
                                                           )
                               v.                                         Civil Action No. 20-60633-CIV-SMITH
3++0257*$*(&25325$7,21GED3++0257*$*( )
6(59,&(6RQLWVRZQEHKDOIDQGDVVXFFHVVRUE\PHUJHUWR )
2&:(1/2$16(59,&,1*//&D1HZ-HUVH\                   )
&RUSRUDWLRQDQG2&:(1/2$16(59,&,1*//&               )
D)ORULGD/LPLWHG/LDELOLW\&RPSDQ\                       )
                          Defendant(s)                     )

                                                 SUMMONS IN A CIVIL ACTION

 To: (Defendant’s name and address) OCWEN LOAN SERVICING, LLC
                                        Registered Agent:
                                        c/o Corporation Service Company
                                        1201 Hays Street, Tallahassee, Florida 32301




           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are:
                                        Adam M. Moskowitz
                                        The Moskowitz Law Firm, PLLC
                                        2 Alhambra Plaza, Suite 601
                                        Coral Gables Florida, 33134


        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


 Date:
                                                                                       Signature of Clerk or Deputy Clerk
     Case
     Case 0:20-cv-60633-RS
          0:20-cv-60633-RS Document
                           Document 46-1
                                    11-2 Entered
                                         Entered on
                                                 on FLSD
                                                    FLSD Docket
                                                         Docket 08/25/2020
                                                                07/24/2020 Page
                                                                           Page 114
                                                                                2 of of
                                                                                     2
                                           135
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 20-60633-CIV-SMITH

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 115 of
                                      135




             Exhibit C
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 116 of
                                      135


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                  CASE NO: 20-60633-CIV-SMITH

  VINCENT J. MORRIS, STEVEN
  SIMMONS, YOLANDA UPTON, and
  MICHAEL LUZZI, on behalf of themselves
  and all others similarly situated,

                 Plaintiffs,

  PHH MORTGAGE CORPORATION d/b/a
  PHH MORTGAGE SERVICES, on its own
  behalf and as successor by merger to OCWEN
  LOAN SERVICING, LLC, a New Jersey
  Corporation, and OCWEN LOAN SERVICING,
  LLC, a Florida Limited Liability
  Company,

                   Defendants.
                                                     /

       [PROPOSED] ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF
        CLASS ACTION SETTLEMENT, CONDITIONALLY CERTIFYING A CLASS FOR
      SETTLEMENT PURPOSES, DIRECTING THE ISSUANCE OF CLASS NOTICE, AND
                     SCHEDULING A FINAL APPROVAL HEARING
         The Parties and their respective counsel have entered into a Stipulation of Settlement and
  Release (the “Agreement”), which, with its incorporated exhibits, sets forth the terms of the Parties
  agreement (“Settlement”) to settle and dismiss this litigation on a class-action basis, subject to the
  Court’s approval. On August 25, 2020, Plaintiffs Vincent J. Morris, Steven Simmons, Yolanda
  Upton, and Michael Luzzi jointly filed a motion for preliminary approval of their Settlement (ECF
  No. __) with Defendant PHH Mortgage Corporation (“PHH”), individually and as successor by
  merger to named Defendant Ocwen Loan Servicing, LLC (“Ocwen”).1 The Court has reviewed




  1
   Although named as a Defendant in this action, Ocwen no longer exists as a standalone entity.
  PHH is Ocwen’s successor by merger for the purposes of the claims asserted in this action. As
  used herein, “Defendants” refers to both PHH and Ocwen.


                                                    1
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 117 of
                                      135


  Plaintiffs’ motion for preliminary approval, the Settlement,2 and the pleadings filed to date in this
  matter to determine whether the proposed Settlement Class should be preliminarily approved.
  Having fully considered the Parties’ motions, and the arguments offered by counsel, IT IS
  HEREBY ORDERED, DECREED, AND ADJUDGED AS FOLLOWS:
         1.      Plaintiffs’ motion for preliminary approval of the Settlement is GRANTED.
         2.      Partial Stay of this Action. All non-settlement-related proceedings in the Action
  are hereby stayed and suspended until further order of the Court.
         3.      Jurisdiction. The Court finds that it has subject matter jurisdiction over this Action
  pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1332(d)(2)(A), including jurisdiction to approve and
  enforce the Settlement and all orders and decrees that have been entered or which may be entered
  pursuant thereto. The Court also finds that it has personal jurisdiction over the Parties and, for
  purposes of consideration of the proposed Settlement, over each of the members of the Settlement
  Class defined below (see Phillips Petroleum Co. v. Shutts, 472 U.S. 797 (1985), and that venue is
  proper in this District pursuant to 28 U.S.C. § 1391.
         4.      Conditional Class Certification for Settlement Purposes Only. The Court is
  presented with a proposed settlement prior to a decision on class certification, and must therefore
  determine whether the proposed Settlement Class satisfies the requirements for class certification
  under Federal Rule of Civil Procedure 23, albeit for purposes of settlement. See, e.g., Amchem
  Prods., Inc. v. Windsor, 521 U.S. 591, 620-21 (1997). “In deciding whether to provisionally certify
  a settlement class, a court must consider the same factors that it would consider in connection with
  a proposed litigation class—i.e., all Rule 23(a) factors and at least one subsection of Rule 23(b)
  must be satisfied—except that the Court need not consider the manageability of a potential trial,
  since the settlement, if approved, would obviate the need for a trial.” In re Checking Account
  Overdraft Litig., 275 F.R.D. 654, 659 (S.D. Fla. 2011). The Court must also be satisfied that the
  proposed class “is adequately defined and clearly ascertainable.” Little v. T-Mobile USA, Inc., 691
  F.3d 1302, 1304 (11th Cir. 2012). The Court conditionally finds and concludes, for settlement
  purposes only, that:
                 a.      The Settlement Class is an ascertainable one. A class is ascertainable if “the
  class definition contains objective criteria that allow for class members to be identified in an


  2
    The definitions in Section II.1 of the Agreement are hereby incorporated as though fully set forth
  in this Order, and capitalized terms shall have the meanings attributed to them in the Agreement.


                                                   2
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 118 of
                                      135


  administratively feasible way,” such that identifying class members will be “a manageable process
  that does not require much, if any, individual inquiry.” Karhu v. Vital Pharm., Inc., 621 F. App’x
  945, 946 (11th Cir. 2015). Here, the proposed definition of the Settlement Class is based on
  objective criteria, all of which are determinable from PHH’s business records. See Declaration of
  Krysta Sebastian (ECF No. 45-1) (“Sebastian Decl.”) at ¶¶ 4-6. Individual, subjective inquiries to
  identify who may be a member of the Settlement Class are unnecessary. See Bohannan v. Innovak
  Int’l, Inc., 318 F.R.D. 525, 530 (M.D. Ala. 2016) (proposed class was ascertainable where
  membership in the class was based on objective criteria and the defendant’s data could be used to
  easily identify the putative class members).
                 b.     The Settlement Class also satisfies the numerosity requirement of Rule
  23(a)(1). The Settlement Class is comprised of the 943,706 primary, joint and/or co-borrowers on
  the 659,304 home mortgage loans who paid a Convenience Fee to Defendants between March 26,
  2016 and August 21, 2020, inclusive, for making a loan payment by telephone, interactive voice
  response telephone system (“IVR”) or the internet. Sebastian Decl.”) at ¶¶ 4-6.; see also Cox v.
  Am. Cast Iron Pip Co., 784 F.2d 1546, 1553 (11th Cir. 1986) (“[W]hile there is no fixed
  numerosity rule, generally less than twenty-one is inadequate, more than forty adequate, with
  numbers between varying according to other factors.”).
                 c.     The commonality requirement of Rule 23(a)(2) is also satisfied for purposes
  of settlement. To satisfy Rule 23(a)(2), there must be “questions of law or fact common to the
  class.” Fed. R. Civ. P. 23(a)(2). Commonality is met when the claims of all class members “depend
  upon a common contention,” with “even a single common question” sufficing. Wal-Mart Stores,
  Inc. v. Dukes, 564 U.S. 338, 350, 359 (2011) (citation omitted); Williams v. Mohawk Indus., Inc.,
  568 F.3d 1350, 1355 (11th Cir. 2009) (commonality of claims “requires that there be at least one
  issue whose resolution will affect all or a significant number of the putative class members”
  (internal citations omitted)). Every key issue in the Action stems from the same alleged course of
  conduct: Defendants charging Settlement Class Members Convenience Fees to make their
  mortgage payments by telephone, IVR, or the internet. There are issues raised in this Action that
  are common to each Settlement Class Member, including, among other things: (a) whether
  Defendants imposed and collected from Settlement Class Members Convenience Fees not
  expressly permitted by the terms of their respective standard form loan documents; (b) whether
  such fees are permitted by law when charged for use of a payment method not referenced in the



                                                  3
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 119 of
                                      135


  loan documents; and (c) whether Settlement Class Members are entitled to damages under Section
  1692k of the FDCPA or for breach of contract as a result of Defendants’ alleged conduct. As a
  result, for purposes of settlement only, Rule 23(a)’s commonality requirement is satisfied. Muzuco
  v. Re$ubmitit, LLC, 297 F.R.D. 504, 515 (S.D. Fla. 2013) (concluding FDCPA class satisfied Rule
  23’s commonality requirement because class was uniformly charged a disputed fee); accord Jones
  v. Advanced Bureau of Collections LLP, 317 F.R.D. 284, 291 (M.D. Ga. 2016) (commonality
  satisfied in FDCPA class action where class members were subjected to a common course of
  conduct by the defendant); Drossin v. Nat’l Action Fin. Servs., Inc., 255 F.R.D. 608, 615-16 (S.D.
  Fla. 2009) (same).
                 d.      The Settlement Class also satisfies the typicality requirement of Rule
  23(a)(3). The test of typicality is “whether other members [of the class] have the same or similar
  injury, whether the action is based on conduct which is not unique to the named class plaintiffs,
  and whether other class members have been injured by the same course of conduct.” In re Checking
  Account Overdraft Litig., 307 F.R.D. 630, 641 (S.D. Fla. 2015) (quoting Hanon v. Dataprods.
  Corp., 976 F.2d 497, 508 (9th Cir. 1992)). The typicality requirement “may be satisfied even
  though varying fact patterns support the claims or defenses of individual class members, or there
  is a disparity in the damages claimed by the representative parties and the other members of the
  class,” In re Domestic Air Transp. Antitrust Litig., 137 F.R.D. 677, 698 (N.D. Ga. 1991), so long
  as the claims or defenses of the class and class representatives “arise from the same events,
  practice, or conduct and are based on the same legal theories,” Navelski v. Int’l Paper Co., 244 F.
  Supp. 3d 1275, 1306 (N.D. Fla. 2017) (citing Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d
  1332, 1337 (11th Cir. 1984)). Here, Plaintiffs allege that they are situated identically with respect
  to every other Settlement Class Member. Plaintiffs have alleged that they suffered the same injuries
  as every other Settlement Class Member by being charged Convenience Fees when paying their
  mortgage payments by telephone, IVR, or the internet, even though such fees were allegedly not
  authorized by their loan documents and allegedly not otherwise permitted by law. For purposes of
  class settlement, this is sufficient to satisfy Rule 23(a)’s typicality requirement. Wright v. Circuit
  City Stores, Inc., 201 F.R.D. 526, 539 (N.D. Ala. 2001) (“Typicality is satisfied where the claims
  of the class representatives arise from the same broad course of conduct [as] the other class
  members and are based on the same legal theory.”); accord Hunt v. Check Recovery Sys., Inc., 241
  F.R.D. 505, 501-11 (N.D. Cal. 2007) (concluding FDCPA class satisfied Rule 23’s typicality



                                                    4
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 120 of
                                      135


  requirement because common claim was that defendant had had attempted to collect improper fees
  and charges from class members); O’Dell v. Nat’l Recovery Agency, 291 F. Supp. 3d 687, 698-99
  (E.D. Pa. 2018) (certifying FDCPA class after finding that the claims of the named plaintiff and
  putative class members were typical, in that the common allegation was that defendant had
  improperly re-aged the accounts of the class).
                 e.      Plaintiffs are adequate representatives of the Settlement Class under Rule
  23(a)(4). All have standing (see Motion for Preliminary Approval ECF No. ___ at 18), are
  members of the Settlement Class they seek to represent, and the Court is aware of no antagonistic
  interests that exist between Plaintiffs and the Settlement Class Members. The Court is also satisfied
  that Class Counsel have the qualifications and experience necessary to undertake this litigation
  and serve as counsel for the Settlement Class. See, e.g., Feller, et al. v. Transamerica Life Ins. Co.,
  No. 16-cv-01378-CAS (C.D. Cal.) (“Feller”) (appointed Plaintiffs’ counsel in a finally approved
  $195 million life insurance settlement); Belanger v. RoundPoint Mortgage Servicing Corporation,
  et al., Case No. 1:17-cv-23307 (S.D. Fla.) (appointed Plaintiffs’ counsel as class counsel and
  finally approved class action settlement regarding force placed property insurance); Checa Chong
  v. New Penn Financial, LLC, d/b/a Shellpoint Mortgage Servicing, No. 9:18-cv-80948-
  ROSENBERG/REINHART, ECF No. 50 (S.D. Fla. Sept. 13, 2019) (same); Quarashi v. M&T
  Bank Corp, No. 3:17-cv-6675, ECF No. 83 (D.N.J. June 24, 2019); Smith v. Specialized Loan
  Servicing, LLC, et al., No. 3:17-cv-06668, ECF No. 68 (D.N.J. Apr. 1, 2019) (same); Rickert v.
  Caliber Home Loans, Inc., et al., No. 3:17-cv-06677 (D.N.J. Apr. 1, 2019) (same).
                 f.      In addition to meeting all four of Rule 23(a)’s prerequisites for certification,
  a proposed class of claims seeking monetary relief also must satisfy Rule 23(b)(3)’s additional
  requirements—predominance and superiority. As detailed below, both the predominance and
  superiority requirements of Rule 23(b)(3) are satisfied.
                         i.      While Rule 23(a)(2) asks whether there are issues common to the
  class, Rule 23(b)(3) asks whether those common issues predominate over “issues that are subject
  only to individualized proof.” Jackson v. Motel 6 Multipurpose, Inc., 130 F.3d 999, 1005 (11th
  Cir. 1997). Rule 23(b)(3)’s predominance requirement tests “whether [the] proposed class[] [is]
  sufficiently cohesive to warrant adjudication by representation.” Carriulo v. Gen. Motors Co., 823
  F.3d 977, 985 (11th Cir. 2016) (citing Anchem Prods., Inc. v. Windsor, 521 U.S. 591, 623–24
  (1997)). Whether common issues predominate depends on “the elements of the underlying cause



                                                    5
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 121 of
                                      135


  of action.” Erica P. John Fund, Inc. v. Halliburton Co., 563 U.S. 804, 809 (2011). Here, as detailed
  above, the elements of the Settlement Class Members’ claims present common factual and legal
  questions, including but not limited to (a) whether Defendants imposed and collected from
  Settlement Class Members Convenience Fees in contravention of, or not expressly permitted by,
  the terms of their respective standardized loan documents; and (b) whether the Settlement Class
  Members are entitled to damages under Section 1692k of the FDCPA or for breach of contract as
  a result of Defendants’ alleged conduct. For the purposes of settlement, the Court finds that these
  common issues of law and fact predominate over any individualized issues. See, e.g., Hallmark v.
  Cohen & Slamowitz, LLP, 293 F.R.D. 410, 418-19 (W.D.N.Y. 2013) (common issues surrounding
  claim that defendant violated FDCPA by attempting to collect an improper charge predominated
  over any individual issues in case); Bernal v. NRA Grp., LLC, 318 F.R.D. 64, 75-76 (N.D. Ill.
  2016) (predominance satisfied in FDCPA class action alleging that defendant attempted to collect
  from class members an improper percentage-based collection fee).
                         ii.     Rule 23(b)(3) also asks whether the class action device is
  “superior to other available methods for fairly and efficiently adjudicating the controversy.” For
  purposes of an opt-out class settlement, the Court concludes that the class action device is superior
  to other methods of resolving the issues in this Action given there is no negative value to each
  Plaintiff’s claims, given the ability of Settlement Class Members to opt out, “given the large
  number of claims, the relatively small amount of damages available to each individual, and given
  the desirability of consistently adjudicating the claims….” Roundtree v. Bush Ross, P.A., 304
  F.R.D. 644, 663 (M.D. Fla. 2015). And because Plaintiffs seek class certification for settlement
  purposes, the Court need not inquire into whether this Action, if tried, would present intractable
  management problems. Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620 (1997); Carriuolo,
  823 F.3d at 988; In re Am. Int’l Grp., Inc. Sec. Litig., 689 F.3d 229, 242 (2d Cir. 2012)
  (“[M]anageability concerns do not stand in the way of certifying a settlement class.”).
         5.      Accordingly, for purposes of considering, approving, and effectuating the
  Settlement and to fairly and adequately protect the interests of all concerned with regard to all
  claims set forth in the Operative Complaint, the following class (the “Settlement Class”) is
  conditionally certified for settlement purposes only:




                                                   6
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 122 of
                                      135


         The Agreement provides relief to “all borrowers on home mortgage loans in the United
         States that were serviced by either or both of the PHH Defendants who, according to the
         PHH Defendants’ records, were charged and paid a Convenience Fee for making a loan
         payment by telephone, IVR, or the internet between March 25, 2016 and August 21, 2020.
         Excluded from the Class are:
         a. borrowers whose loans were included as class loans in the class action settlement in
            McWhorter, et al. v. Ocwen Loan Servicing, LLC, et al., No. 2:15-cv-01831-MHH
            (N.D. Ala.);
         b. borrowers who were or are named plaintiffs in any civil action, other than this Action,
            initiated against either PHH Defendant on or before August 7, 2020 asserting any claim
            arising from the payment of Convenience Fees;
         c. borrowers whose promissory note and/or mortgage agreement, deed of trust, or other
            like security instrument has already been amended to add language affirmatively and
            explicitly stating that the lender and any servicing agent may collect “Convenience
            Fees” for payments made by telephone, IVR, or online;
         d. the PHH Defendants’ board members and executive level officers; and
         e. the federal district and magistrate judges assigned to this Action, along with persons
            within the third degree of relationship to them.
         6.      Appointment of Class Representatives and Class Counsel. The Court hereby
  appoints Plaintiffs—i.e., Vincent J. Morris, Steven Simmons, Yolanda Upton, and Michael Luzzi
  —as the representatives of the conditionally certified Settlement Class. The Court further
  designates and appoints Adam Moskowitz of the Moskowitz Law Firm, PLLC, who the Court
  finds is experienced and adequate counsel, as the legal counsel for the Settlement Class (“Class
  Counsel”). Class Counsel are authorized to represent Plaintiffs and the Settlement Class Members,
  to enter into and seek approval of the Settlement on behalf of the Settlement Class, and to bind
  Plaintiffs, all other Settlement Class Members, and themselves to the duties and obligations
  contained in the Settlement, subject to the final approval of the Settlement by the Court.
         7.      Preliminary Settlement Approval. The Court finds, subject to the Fairness
  Hearing, that the Settlement is sufficiently fair, reasonable, and adequate that it falls within the
  range of possible approval, and it is in the best interests of the Settlement Class that they be given
  the opportunity to be heard regarding the Settlement and the opportunity to exclude themselves
  from the proposed Settlement Class. See MANUAL FOR COMPLEX LITIGATION (FOURTH)
  § 21.632 (2004).
         Further, the settlement meets the standards for preliminary approval in the new
  amendments to Rule 23. See In re Payment Card Interchange Fee & Merch. Disc. Antitrust Litig.,



                                                    7
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 123 of
                                      135


  330 F.R.D. 11, 28 (E.D.N.Y. 2019). The amended Rule 23(e)(2) requires courts to consider
  whether:
           (a)    the class representatives and class counsel have adequately represented the class;
           (b)    the proposal was negotiated at arm's length;
           (c)    the relief provided for the class is adequate, taking into account:
                           i. the costs, risks, and delay of trial and appeal;
                          ii. the effectiveness of any proposed method of distributing relief to the
                              class, including the method of processing class-member claims, if
                              required;
                         iii. the terms of any proposed award of attorney's fees, including timing of
                              payment; and
                         iv. any agreement required to be identified under Rule 23(e)(3); and
           (d)    the proposal treats class members equitably relative to each other.
  Fed. R. Civ. P. 23(e)(2); In re Payment Card Interchange Fee & Merch. Disc. Antitrust Litig., 330
  F.R.D. at 29. Further, providing notice to the Settlement Class Members is justified by the showing
  that the Court likely will be able to approve the proposed Settlement under Rule 23(e)(2).
           The Court further finds that the Settlement substantially fulfills the purposes and objectives
  of the Action, and offers beneficial relief to the Settlement Class that falls within the range of
  potential recovery in successful litigation of the FDCPA claim asserted in this Action. Although
  PHH does not admit any fault or liability in the Settlement, PHH agreed to provide $12,587,048.58
  in relief to be distributed according to the Settlement Agreement. The Parties propose that such
  relief be used first to satisfy any Attorney’s Fees and Expenses and Service Awards that the Court
  may ultimately award, with the remainder then distributed as Individual Allocations to Plaintiffs
  and those Settlement Class Members who do not timely exclude themselves from the Settlement
  Class.
           Under the Settlement, PHH has agreed, among other things, to offer direct cash payments
  into the mortgage accounts of a vast majority of Settlement Class Members, and a simplified claims
  process for a small percentage of borrowers whose loans are no longer serviced by the Defendants.
  Under the settlement, PHH will pay cash refunds of 28% or 18%, of the amounts charged by the
  Defendants for each Convenience Fee transaction during the more than four year class period. The
  partial refunds to Settlement Class Members are in varying amounts that are based upon when the



                                                     8
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 124 of
                                      135


  Convenience Fees were paid and whether the Class Loan was 30 days or more delinquent when
  Defendants acquired servicing rights, a key criterion for applicability of the FDCPA to a mortgage
  servicer. The Court find that this is an effective method of distributing relief to the class, and treats
  class member equitably relatively to each other.
          The Plaintiffs and their counsel estimate that the value of the Settlement Fund is
  approximately twenty percent (20%) of the Convenience Fees charged, collected and retained by
  Defendants from members of the Settlement Class during the relevant period. At this stage, the
  Court finds such relief to be within the range of reasonableness, 3 especially given the risks of
  success on the merits of Plaintiffs claims. Indeed, similar claims have been dismissed here in




  3
    To warrant preliminary approval, a proposed class settlement should offer a recovery that “falls
  within th[e] range of reasonableness,” which need not be “the most favorable possible result of
  litigation.” Lazy Oil Co. v. Wotco Corp., 95 F. Supp. 2d 290, 338 (W.D. Pa. 1997), aff’d, 166 F3d
  581 (3d Cir. 1999). Here, the relief offered by the Settlement is roughly 20% of the Settlement
  Class’s potential recovery, and sufficient to warrant preliminary approval of the Settlement given
  that since 1995, class action settlements typically “have recovered between 5.5% and 6.2% of the
  class member’s estimated losses.” In re Rite Aid Corp. Sec. Litig., 146 F. Supp. 2d 706, 715 (E.D.
  Pa. 2001); see also Parsons v. Brighthouse Networks, LLC, No. 2:09-cv-267, 2015 WL 13629647,
  at *3 (N.D. Ala. Feb. 5, 2015) (noting that a class settlement recovery of between 13% to 20% is
  “frequently found … to be fair and adequate”); In re Newbridge Networks Sec. Litig., No. 94-cv-
  1678, 1998 WL 765724, at *2 (D.D.C. 1998) (“[A]n agreement that secures roughly six to twelve
  percent of a potential trial recovery, while preventing further expenditures and delays and
  eliminating the risk that no recovery at all will be won, seems to be within the targeted range of
  reasonableness.”); In re Checking Account Overdraft Litig., 830 F. Supp. 2d 1330, 1350 (S.D. Fla.
  2011) (9% class recovery “is still within the range of reasonableness”).



                                                     9
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 125 of
                                      135


  Florida and elsewhere.4 Because it is far from certain that the Settlement Class could prevail at
  trial or secure class certification in a contested litigation setting, both sides have ample reason to
  compromise on these terms. At the same time, the Settlement offers meaningful relief now, and
  the Release contemplated by the Settlement is a limited one, releasing only those claims that relate
  to or arise in whole or in part from the Convenience Fees charged by Defendants to Settlement
  Class Members between March 25, 2016 and August 21, 2020, inclusive, for making loan
  payments by telephone, IVR, the internet or other payment methods not authorized by their loan
  documents. The United States District Court for the Northern District of Alabama granted final
  approval of a very similar settlement in 2018, further supporting preliminary approval here. See
  McWhorter v. Ocwen Loan Servicing, LLC, 2019 WL 9171207 (N.D. Ala. Aug. 1, 2019).
         Furthermore, in addition to the monetary relief the Settlement provides, it also secures
  valuable prospective relief for the Settlement Class. First, these agreements include a reduction on
  the amount that can be charged for online/web payments by 13.3% and a three-year freeze on those
  charges. Second, PHH has agreed to a three-year freeze on the amounts that can be charged for
  telephone/IVR payments, currently $17.50 for telephonic payments through a live operator and
  $7.50 for IVR payments. Fourth, improved disclosures will be implemented on PHH’s website of
  the amounts to be charged for convenience fees.
          Finally, as approved in McWhorter v. Ocwen, 2019 WL 9171207 (N.D. Ala. Aug. 1, 2019),
  the parties have agreed upon a class-wide note amendment ensuring that the borrowers recognize
  and legally authorize the acceptance by PHH (or any subsequent servicer) of payments via optional


  4
    See Bardak v. Ocwen Loan Servicing, LLC, No. 8:19-cv-1111, ECF No. 72 (M.D. Fla. August
  12, 2020) (dismissing convenience fee claims with prejudice); Kelly v. Ocwen Loan Servicing,
  LLC, No. 3:20-cv-50-J-32JRK, 2020 WL 4428470 (M.D. Fla. July 31, 2020); Lang v. Ocwen Loan
  Servicing, LLC, No. 3:20-CV-81-J-20MCR, ECF No. 21 (M.D. Fla. July 17, 2020); Turner v. PHH
  Mortg. Corp., No. 8:20-CV-137-T-30SPF, 2020 WL 2517927 (M.D. Fla. Feb. 24, 2020); Torliatt
  v. Ocwen Loan Servicing, LLC, 2020 WL 1904596 (N.D. Cal. April 17, 2020) (dismissing
  nationwide breach of contract and FDCPA claim); Caldwell v. Freedom Mortgage Corporation,
  Case No. 2020 WL 4747497 (N.D Tex. August 17, 2020) (dismissing breach of contract claims,
  even on mortgages with deeds of trust insured by the Federal Housing Administration); Mariscal
  v. Flagstar Bank FSB, 2020 WL 4804983 (C.D. Cal. August 4, 2020) (dismissing breach of
  contract and violations of California’s Rosenthal Fair Debt Collection Practices Act and Unfair
  Competition Law); Amye Elbert v. Roundpoint Mortgage Servicing Corporation, 2020 WL
  4818605 (N.D. Cal. August 20, 2020) (dismissing California Rosenthal Act and UCL, as well as
  striking the class allegations).


                                                   10
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 126 of
                                      135


  means not specifically authorized by their mortgages. (Settlement ¶ 5.3); see McWhorter, 2019
  WL 9171207 *11. Because these payment methods and the fees charged for them are not
  mandatory, and the fees to be charged for them are less than the late fees that borrowers
  contractually can be charged if their payments are made beyond the grace period, this amendment
  preserves the ability of Settlement Class Members to use otherwise potentially unavailable
  optional methods of rapid payment when necessary to avoid adverse credit reporting, foreclosure
  or higher late charges, or when otherwise preferable for them, and to do so in a manner that
  previously has been approved by the Federal Trade Commission. See McWhorter, 2019 WL
  9171207 (approving settlement where “Settlement Class Members have agreed that for Class
  Loans still serviced by Ocwen … the loan documents shall be deemed amended … to expressly
  authorize Ocwen to accept payments made through means not specifically provided for in the
  borrower’s loan documents, and to charge Convenience Fees in return for accepting those
  payments.”) Id. at 4. This is eminently fair to all concerned.
         These factors all strongly favor the Settlement’s preliminary approval. The Court also finds
  that the Settlement (a) is the result of serious, informed, non-collusive, arm’s length negotiations
  involving experienced counsel informed and familiar with the legal and factual issues of the Action
  and reached through protracted mediation sessions with the assistance of independent mediator
  Rodney Max of Upchurch Watson White & Max; (b) is sufficient to warrant notice of the
  Settlement and the Fairness Hearing to the Settlement Class Members; (c) meets all applicable
  requirements of law, including Federal Rule of Civil Procedure 23, and the Class Action Fairness
  Act (“CAFA”), 28 U.S.C. § 1715; (d) offers a full and fair remediation to the Settlement Class
  Members; (e) the Class Representatives and Class Counsel have adequately represented the class
  and (e) is not a finding or admission of liability of Defendants. Accordingly, the Court grants
  preliminary approval of the Settlement under Federal Rule of Civil Procedure 23(e), subject to
  further consideration at the Fairness Hearing after notice to the Settlement Class Members.
         8.      No Additional Agreements Required to Be Identified: The Court has confirmed
  that there are no agreements required to be identified under Rule 23(e)(3).
         9.      Fairness Hearing. A Fairness Hearing shall be held before this Court on
  __________,     2021,    beginning     at   __:__     a.m./p.m.,   in   Courtroom    __    of   the
  ____________________________ ____________________________________, to determine
  whether (a) the Settlement is fair, reasonable, and adequate such that the Settlement should be



                                                   11
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 127 of
                                      135


  granted final approval by the Court; (b) the certification of the Settlement Class should be made
  final for settlement purposes pursuant to Federal Rule of Civil Procedure 23; (c) whether
  Attorneys’ Fees and Expenses should be awarded by the Court to Class Counsel, and in what
  amount, pursuant to Federal Rule of Civil Procedure 23(h); (d) whether Service Awards should be
  approved by the Court to Plaintiffs, and in what amounts; and (e) whether a Final Order and
  Judgment should be entered, and this Action thereby dismissed with prejudice, pursuant to the
  terms of the Agreement. The Court may adjourn or reschedule the Fairness Hearing without further
  notice to the Settlement Class Members.
         10.     Further Submissions by the Parties. Any application by Class Counsel for
  Attorneys’ Fees and Expenses and for Service Awards to the Plaintiffs shall be filed with the Court
  no later than fourteen (14) days before the Objection/Exclusion Deadline. The Settlement
  Administrator shall promptly post any such application to the Settlement Website after its filing
  with the Court. All other submissions of the Parties in support of the proposed Settlement, or in
  response to any objections submitted by Settlement Class Members, shall be filed no later than ten
  (10) days before the Fairness Hearing. The Settlement Administrator is directed to file a list
  reflecting all requests for exclusion it has received from Settlement Class Members with the Court
  no later than ten (10) days before the Fairness Hearing.
         11.     Administration. The Court authorizes and directs the Parties to establish the means
  necessary to administer the proposed Settlement, and implement the class notification process in
  accordance with the terms of the Settlement. The Parties are hereby authorized to retain Class-
  Settlement.com to serve as the Settlement Administrator, at Defendants’ expense, to aid in
  implementing the terms of the Settlement.
         12.     Notice to the Settlement Class. The Court approves, as to both form and content,
  the Class Notice attached to the Settlement, as well as the proposed methodology for distributing
  that notice to the Settlement Class Members as set forth in Section 7 of the Settlement.
  Accordingly,
                 a.     The Court orders the Settlement Administrator, within twenty-eight (28)
  days following entry of this Preliminary Approval Order and subject to the requirements of this
  Preliminary Approval Order and the Settlement, to cause the Class Notice to be mailed, by First-
  Class U.S. Mail, proper postage prepaid, to the Settlement Class Members identified as borrowers
  in Defendants’ records on each Class Loan, addressed to the mailing address of record for that



                                                  12
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 128 of
                                      135


  Class Loan as reflected in Defendants’ records. The Court further orders the Settlement
  Administrator to: (i) prior to mailing, attempt to update the last known mailing addresses for each
  Class Loan as reflected in Defendants’ records through the National Change of Address system or
  similar databases; (ii) promptly re-mail any Class Notices that are returned by the United States
  Postal Service with a forwarding address and continue to do so with respect to any such returned
  mail that is received seven (7) days or more prior to the Objection/Exclusion Deadline; and (iii)
  determine, as soon as practicable, whether a valid address can be located through use of the United
  States Postal Service’s National Change of Address database and/or other reasonable means and
  without undue cost or delay, for those Class Notices that are returned without a new or forwarding
  address, and promptly re-mail copies of the Class Notice to any Settlement Class Members for
  whom the Settlement Administrator is reasonably able to locate valid addresses in accordance
  herewith, so long as the valid addresses are obtained seven (7) days or more prior to the
  Objection/Exclusion Deadline.
                 b.      Following the entry of this Preliminary Approval Order and prior to the
  mailing of notice to the Settlement Class Members, the Parties are permitted by mutual agreement
  to make changes in the font, format, and content of the Class Notice provided that the changes do
  not materially alter the substance of that notice. Any material substantive changes to those notices
  must be approved by the Court.
                 c.      The Parties shall cause the Settlement Administrator to establish an internet
  website to inform Settlement Class Members of the terms of the Agreement, their rights, dates and
  deadlines, and related information. The Settlement Website shall include, in .pdf format, materials
  agreed upon by the Parties and/or required by the Court, and should be operational and live by the
  date of the mailing of the Class Notice. At this time, the Court orders that the Settlement Website
  include the following: (i) the Operative Complaint; (ii) the Settlement, and its exhibits; (iii) a copy
  of this Preliminary Approval Order; (iv) the Class Notice; and (v) a disclosure, on the Settlement
  Website’s “home page,” of the deadlines for Settlement Class Members to seek exclusion from
  the Settlement Class, to seek exclusion from or to object to the Settlement, as well as the date, time
  and location of the Fairness Hearing.
                 d.      No later than ten (10) days before the date of the Fairness Hearing, the
  Settlement Administrator, and to the extent applicable, the Parties, shall file with the Court a




                                                    13
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 129 of
                                      135


  declaration or declarations, verifying compliance with the aforementioned class-wide notice
  procedures.
         13.     Findings Concerning the Notice Program. The Court finds and concludes that
  the form, content, and method of giving notice to the Settlement Class as described in this
  Preliminary Approval Order: (a) will constitute the best practicable notice under the
  circumstances; (b) is reasonably calculated, under the circumstances, to apprise Settlement Class
  Members of the pendency of this Action, the terms of the proposed Settlement, and of their rights
  under and with respect to the proposed Settlement (including, without limitation, their right to
  object to or seek exclusion from, the proposed Settlement); (c) is reasonable and constitutes due,
  adequate, and sufficient notice to all Settlement Class Members and other persons entitled to
  receive notice; and (d) satisfies all applicable requirements of law, including, but not limited to,
  28 U.S.C. § 1715, Federal Rule of Civil Procedure 23(c), and the United States Constitution
  (including the Due Process Clause). The Court further finds that the Class Notice is written in
  simple terminology, and is readily understandable.
         14.     Cost Obligations for the Notice Program. All Costs of Administration, including
  those associated with providing notice to the Settlement Class as well as in administering the terms
  of the Settlement, shall be paid by Defendants as set forth in the Settlement. In the event the
  Settlement is not approved by the Court, or otherwise fails to become effective, neither Plaintiffs,
  nor Class Counsel, nor the Settlement Class Members shall have any obligation to Defendants for
  such costs and expenses.
         15.     Communications with Settlement Class Members. The Court authorizes
  Defendants to communicate with Settlement Class Members, potential Settlement Class Members,
  and to otherwise engage in any other communications within the normal course of Defendants’
  business. However, Defendants are ordered to refer any inquiries by Settlement Class Members or
  potential Settlement Class Members about the Settlement to the Settlement Administrator or Class
  Counsel.
         16.     Preliminary Injunction. To protect the Court’s jurisdiction and abilit y
  to determine whether the Settlement should be finally approved, pending such decision
  all Potential Settlement Class Members are hereby preliminarily enjoined (i) from directly or
  indirectly filing, commencing, participating in, or prosecuting (as class members or otherwise) any
  lawsuit in any jurisdiction asserting on their own behalf claims that would be Released Claims



                                                  14
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 130 of
                                      135


  if this Settlement is finally approved, unless and until they timely exclude themselves from
  the Settlement Class as specified in the this Order and in the Agreement and its exhibits; and
  (ii) regardless of whether they opt out, Potential Settlement Class Members are further
  preliminarily enjoined from directly or indirectly filing, prosecuting, commencing, or
  receiving proceeds from (as class members or otherwise) any separate purported class action
  asserting, on behalf of any Settlement Class Members who have not opted out from this
  Settlement Class, any claims that would be Released Claims if this Settlement receives final
  approval and becomes effective.
         17.     Exclusion (“Opting Out”) from the Settlement Class. Any Settlement Class
  Member who wishes to be excluded from the Settlement Class must submit a written request for
  exclusion to the Settlement Administrator, mailed sufficiently in advance to be received by the
  Settlement Administrator by the Objection/Exclusion Deadline. A request for exclusion must
  comply with the requirements set forth in Section 8 of the Agreement and include the Settlement
  Class Member’s name, mailing and email addresses, contact phone number, the loan number(s)
  for which he or she seeks exclusion from the Settlement, a statement that he or she wishes to be
  “excluded from the Settlement Class,” contain a caption or title that identifies it as “Request for
  Exclusion in Morris v. PHH (case number 20-60633-RS),” and include the Settlement Class
  Member’s personal signature. A request for exclusion may not request the exclusion of more than
  one member of the Settlement Class; provided, however, that an exclusion request received from
  one Settlement Class Member will be deemed and construed as an exclusion request by all co-
  debtors, joint-debtors, and multiple borrowers on the same Class Loan. The loan number for each
  Class Loan shall be included in the Class Notice sent to the Settlement Class Members identified
  as borrowers with respect to that Class Loan.
         18.     Any Settlement Class Member who timely requests exclusion consistent with these
  procedures shall not: (a) be bound by a final judgment approving the Settlement; (b) be entitled to
  any relief under the Settlement; (c) gain any rights by virtue of the Settlement; or (d) be entitled to
  object to any aspect of the Settlement.
         19.     Settlement Class Members who do not exclude themselves from the Settlement
  Class in full compliance with the requirements and deadlines of this Preliminary Approval Order
  shall be deemed to have forever consented to the exercise of personal jurisdiction by this Court
  and shall have waived their right to be excluded from the Settlement Class and from the Settlement,



                                                    15
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 131 of
                                      135


  and shall thereafter be bound by all subsequent proceedings, orders, and judgments in this Action,
  including but not limited to the Release contained in the Settlement, regardless of whether they
  have requested exclusion from the Settlement Class (but failed to strictly comply with the
  procedures set forth herein) and even if they have litigation pending or subsequently initiate
  litigation against Defendants relating to the claims and transactions released in the Action.
         20.     Objections and Appearances. Any Settlement Class Member (or counsel hired at
  any Settlement Class Member’s own expense) who does not properly and timely exclude himself
  or herself from the Settlement Class, and who complies with the requirements of this paragraph
  and the procedures specified in the Class Notice, may object to any aspect or effect of the proposed
  Settlement.
                 a.      Any Settlement Class Member who has not filed a timely and proper written
  request for exclusion and who wishes to object to the fairness, reasonableness, or adequacy of the
  Settlement, or to the certification of the Settlement Class, or to the award of Attorneys’ Fees and
  Expenses, or to the Service Award, or to any other aspect or effect of the Settlement, or to the
  Court’s jurisdiction, must file a written statement of objection with the Court no later than the
  Objection/Exclusion Deadline.
                 b.      An objection must be in writing, and must include: (1) the Settlement Class
  Member’s name, mailing and email addresses, contact phone number, and loan number(s); (2) a
  caption or title that identifies it as “Objection to Class Settlement in Morris v. PHH (case number
  20-60633-RS);” (3) the specific reason(s), if any, for each objection, including all legal support
  the Settlement Class Member wishes to bring to the Court’s attention and all factual evidence the
  Settlement Class Member wishes to introduce in support of the objection; (5) the name and contact
  information of any and all attorneys representing, advising, or in any way assisting the objector in
  connection with the preparation or submission of the objection; (6) if the objecting Settlement
  Class Member intends to appear and argue at the Fairness Hearing, a statement indicating as much;
  and (7) the personal signature of the objecting Settlement Class Member.
                 c.      To file a written statement of objection, an objector must mail it to the Clerk
  of the Court sufficiently in advance that it is received by the Clerk of the Court on or before the
  Objection/Exclusion Deadline, or the objector may file it in person on or before the
  Objection/Exclusion Deadline at any location of the United States District Court for the Northern
  District of Alabama, except that any objection made by a Settlement Class Member represented



                                                   16
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 132 of
                                      135


  by his or her own counsel must be filed through the Court’s Case Management/Electronic Case
  Filing (CM/ECF) system.
                  d.      Any Settlement Class Member who fails to comply strictly with the
  provisions in this Preliminary Approval Order for the submission of written statements of objection
  shall waive any and all objections to the Settlement, its terms, or the procedurals for its approval
  and shall waive and forfeit any and all rights he or she may have to appear separately and/or to
  object, and will be deemed to have consented to the exercise of personal jurisdiction by the Court,
  consented to the Settlement, consented to be part of the Settlement Class, and consented to be
  bound by all the terms of the Settlement, this Preliminary Approval Order, and by all proceedings,
  orders, and judgments that have been entered or may be entered in the Action, including, but not
  limited to, the Release described in the Settlement. However, any Settlement Class Member who
  submits a timely and valid written statement of objection shall, unless he or she is subsequently
  excluded from the Settlement Class by order of the Court, remain a Settlement Class Member and
  be entitled to all of the benefits, obligations, and terms of the Settlement in the event the Settlement
  is given final approval and the Final Settlement Date is reached.
          21.     Termination of Settlement. This Preliminary Approval Order, including the
  conditional class certification contained in this Preliminary Approval Order, shall become null and
  void and shall be without prejudice to the rights of the Parties or Settlement Class Members, all of
  whom shall be restored to their respective positions existing immediately before this Court entered
  this Preliminary Approval Order, if the Settlement: (a) is not finally approved by the Court, (b)
  does not become final pursuant to the terms of the Settlement; (c) is terminated in accordance with
  the Settlement; or (d) does not become effective for any other reason.
          22.     Use of this Preliminary Approval Order. In the event the Settlement does not
  reach the Final Settlement Date or is terminated in accordance with the terms of the Settlement,
  then: (a) the Settlement and the Agreement, and the Court’s Orders, including this Preliminary
  Approval Order, relating to the Settlement shall be vacated and shall be null and void, shall have
  no further force or effect with respect to with respect to any Party in this Action, and shall not be
  used or referred to in any other proceeding by any person for any purpose whatsoever; (b) the
  conditional certification of the Settlement Class pursuant to this Preliminary Approval Order shall
  be vacated automatically, without prejudice to any Party or Settlement Class Member to any legal
  argument that any of them might have asserted but for the Settlement, and this Action will revert



                                                    17
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 133 of
                                      135


  to the status that existed before the Settlement’s execution date; (c) this Action shall proceed
  pursuant to further orders of this Court; and (d) nothing contained in the Settlement, or in the
  Parties’ settlement discussions, negotiations, or submissions (including any declaration or brief
  filed in support of the preliminary or final approval of the Settlement), or in this Preliminary
  Approval Order or in any other rulings regarding class certification for settlement purposes, shall
  be construed or used as an admission, concession, or declaration by or against any Party of any
  fault, wrongdoing, breach or liability in this Action or in any other lawsuit or proceeding, or be
  admissible into evidence for any purpose in the Action or any other proceeding by any person for
  any purpose whatsoever. This paragraph shall survive termination of the Settlement and shall
  remain applicable to the Parties and the Settlement Class Members whether or not they submit a
  written request for exclusion.
         23.     Continuing Jurisdiction. This Court shall maintain continuing exclusive
  jurisdiction over these settlement proceedings to consider all further applications arising out of or
  connected with the Settlement or this Preliminary Approval Order, and to assure the effectuation
  of the Settlement for the benefit of the Settlement Class.
         IT IS SO ORDERED this _____ day of _____, 2020.



                                                        RODNEY SMITH
                                                        United States District Judge




                                                   18
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 134 of
                                      135
                                         EXHIBIT D

  COMPLETE AND SUBMIT THIS CLAIM FORM ONLY IF YOUR MORTGAGE LOAN
  IS NO LONGER SERVICED BY PHH MORTGAGE. COMPLETED AND SIGNED
  CLAIM FORMS MAY BE SUBMITTED ONLINE AT WWW._____________ OR MAILED
  TO ___________________

                                     CLASS ACTION CLAIM FORM

  PLEASE FULLY COMPLETE THIS CLAIM FORM AND SIGN IT BELOW. INCOMPLETE
  CLAIM FORMS WILL BE INVALID AND THE CLAIM MAY BE DENIED. Unless you
  complete this Claim Form online, please carefully print using dark ink.

  If more than one person is named as a borrower and their name appears above, then ALL named
  borrowers must complete and sign this Claim Form.

  Please read the statements below and, if accurate, sign this form, follow the instructions, and return
  the Claim Form by the deadline.

  I hereby certify the following:

     1. During the period of March 25, 2016 through August 21, 2020, I was listed as a borrower
        for a mortgage serviced by PHH Mortgage Corporation d/b/a PHH Mortgage Services
        (“PHH”) or Ocwen Loan Servicing, LLC (“Ocwen”).

     2. The property address OR PHH or Ocwen loan number associated with that loan was
        ______________________________

     3. I was charged and paid a Convenience Fee for making a payment on that mortgage loan by
        telephone, IVR, or the internet.

     4. My current mailing address for receiving any proceeds of this settlement is:
        ______________________________.

         I hereby declare (or certify, verify, or state), that the foregoing statements and the
  information provided by me on this Claim Form are true and correct.

  ___________________________________                   _________________________________
  (Signature of Borrower)                               (Date signed)

  ___________________________________                   _________________________________
  (Signature of Co-Borrower)                            (Date signed)


   Street Address                                      Apt. #    City, State        Zip Code

  Please MAIL THIS CLAIM FORM to [_______________], P.O. Box ____, ___________, _____
  ______-____, with a postmark of no later than ___________, or, if a private mail carrier is used,
Case 0:20-cv-60633-RS Document 46-1 Entered on FLSD Docket 08/25/2020 Page 135 of
                                      135


  with a label reflecting that it is sent no later than __________________. Or, you may upload or
  submit     a     completed        Claim     Form      online   on   the   Settlement   Website
  www._____________________.com, no later than midnight Eastern Standard Time on
  _________________, 2021.




                                                2
